Exhibit 10.8



EXECUTION







FOURTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as administrative agent

(“Administrative Agent”),

CREDIT SUISSE AG, a company incorporated in Switzerland, acting through its
CAYMAN ISLANDS BRANCH, as buyer (“Buyer”), ALPINE SECURITIZATION LTD, as buyer
and other Buyers from time to time (“Buyers”),

PENNYMAC LOAN SERVICES, LLC, as seller (“Seller”) and

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as guarantor (“Guarantor”)

Dated September 9, 2020









--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page







1.

Applicability

1

2.

Definitions

2

3.

Program; Initiation of Transactions

28

4.

Repurchase

31

5.

Price Differential.

32

6.

Margin Maintenance; Reallocation of Purchase Price

33

7.

Income Payments

34

8.

Security Interest

35

9.

Payment and Transfer

37

10.

Conditions Precedent

38

11.

Program; Costs

42

12.

Servicing

45

13.

Representations and Warranties

46

14.

Covenants

52

15.

Events of Default

59

16.

Remedies Upon Default

62

17.

Reports

65

18.

Repurchase Transactions

69

19.

Single Agreement

69

20.

Notices and Other Communications

70

21.

Entire Agreement; Severability

72

22.

Non Assignability

72

23.

Set-off

73





- i -

--------------------------------------------------------------------------------

24.

Binding Effect; Governing Law; Jurisdiction

73

25.

No Waivers, Etc.

74

26.

Intent

74

27.

Disclosure Relating to Certain Federal Protections

75

28.

Power of Attorney

76

29.

Buyers May Act Through Administrative Agent

76

30.

Indemnification; Obligations

76

31.

Counterparts

77

32.

Confidentiality

78

33.

Recording of Communications

79

34.

Commitment Fee

79

35.

Periodic Due Diligence Review

79

36.

Authorizations

80

37.

Acknowledgment of Assignment and Administration of Repurchase Agreement

80

38.

Acknowledgement of Anti-Predatory Lending Policies

81

39.

Documents Mutually Drafted

81

40.

General Interpretive Principles

81

41.

Conflicts

82

42

Pool Subdivisions

82

43.

Bankruptcy Non-Petition

82

44.

Limited Recourse

82

45.

Amendment and Restatement

83

46.

Reaffirmation of Guaranty.

83





- ii -

--------------------------------------------------------------------------------

SCHEDULES

Schedule 1-A – Representations and Warranties with Respect to Purchased Mortgage
Loans

Schedule 1-B – Representations and Warranties with Respect to Servicer Advances

Schedule 2 – Authorized Representatives

Schedule 3 – Responsible Officers of Seller and Guarantor

EXHIBITS

Exhibit A – Form of Transaction Request

Exhibit B – Reserved

Exhibit C – Form of Mortgage Loan Schedule

Exhibit D – Reserved

Exhibit E – Form of Power of Attorney

Exhibit F – Underwriting Guidelines

Exhibit G – Reserved

Exhibit H – Seller’s and Guarantor’s Tax Identification Number

Exhibit I – Existing Indebtedness

Exhibit J – Form of Escrow Instruction Letter

Exhibit K – Custodial and Securities Intermediary Fee Schedule

Exhibit L – Form of Trade Assignment





- iii -

--------------------------------------------------------------------------------

This is a FOURTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
September 9, 2020, by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
( “Administrative Agent”) on behalf of Buyers, including but not limited to
Credit Suisse AG, a company incorporated in Switzerland, acting through its
Cayman Islands Branch (“CS Cayman” and a “Committed Buyer”) and Alpine
Securitization LTD (“Alpine” and a “Buyer”), PENNYMAC LOAN SERVICES, LLC., as
seller (“Seller”), and PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as
guarantor (“Guarantor”).



The Administrative Agent, the Guarantor and the Seller previously entered into a
Third Amended and Restated Master Repurchase Agreement, dated as of April 28,
2017 (the “Existing Master Repurchase Agreement”), which amended and restated
that certain Second Amended and Restated Master Repurchase Agreement, dated as
of March 31, 2016, which amended and restated that certain Amended and Restated
Master Repurchase Agreement, dated as of May 3, 2013, which amended and restated
that certain Master Repurchase Agreement, dated as of August 14, 2009;



Pursuant to that certain Assignment, Assumption and Appointment Agreement, dated
as of June 16, 2016 by and among Administrative Agent, CS Cayman, as a buyer,
and certain Buyers identified therein (as amended, restated, supplemented or
otherwise modified from time to time, the “Assignment, Assumption and
Appointment Agreement”), Administrative Agent sold and assigned its right, title
and interest in the Transactions and the related Purchased Mortgage Loans and
Repurchase Assets hereunder to such Buyers and was retained as Administrative
Agent hereunder;



The parties hereto have requested that the Existing Master Repurchase Agreement
be amended and restated, in its entirety, on the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.         Applicability

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Administrative Agent on behalf of Buyers Mortgage Loans
(as hereinafter defined) on a servicing released basis against the transfer of
funds by Administrative Agent, with a simultaneous agreement by Administrative
Agent on behalf of Buyers to transfer to Seller such Mortgage Loans, on a
servicing released basis at a date certain or on demand, against the transfer of
funds by Seller.  This Agreement is a commitment by Administrative Agent on
behalf of Committed Buyers to engage in the Transactions as set forth herein up
to the Maximum Regular Way Committed Purchase Price; provided, that
Administrative Agent on behalf of Buyers shall have no commitment to enter into
any Transaction requested that would result in the aggregate Purchase Price of
then-outstanding Transactions to exceed the Maximum Regular Way Committed
Purchase Price. The aggregate Purchase Price of Purchased Mortgage Loans subject
to outstanding Transactions shall not exceed the Maximum Regular Way Purchase
Price. Each such transaction shall be referred to herein as a “Transaction” and,
unless otherwise agreed in writing, shall be



- 1 -

--------------------------------------------------------------------------------

governed by this Agreement, including any supplemental terms or conditions
contained in any annexes identified herein, as applicable hereunder. For the
avoidance of doubt, and for administrative and tracking purposes, (a) the
purchase and sale of each Purchased Mortgage Loan shall be deemed a separate
Transaction and (b) with respect to each Designated Mortgage Loan, such
Designated Mortgage Loan may, at Buyers’ option, be sold to different Buyers on
a pro rata basis, such that a Buyer pays the Purchase Price-Base and other
Buyers pay the Purchase Price-Incremental 1 and Purchase Price-Incremental 2, as
applicable, and, in which case, the Administrative Agent shall own the
Designated Mortgage Loan, for the benefit of all purchasing Buyers, on a pro
rata, pari passu basis.

2.         Definitions

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings; provided, that,
any terms used but not otherwise defined herein shall have the meanings given to
them in the Pricing Side Letter:

“Acceptable State” means any state acceptable pursuant to the Underwriting
Guidelines.

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

“Act” has the meaning set forth in Section 32.b hereof.

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (iii) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (iv) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (v) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or (vi)
that any governmental authority or agency or any person, agency or entity acting
or purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such party or of any of its Affiliates, or
shall have taken any action to displace the management of such party or of any
of its Affiliates or to curtail its authority in the conduct of the business of
such party or of any of its Affiliates.

“Additional Buyers” has the meaning set forth in Section 37 hereof.



- 2 -

--------------------------------------------------------------------------------

“Adjusted Tangible Net Worth” has the meaning assigned to such term in the
Pricing Side Letter.

“Administrative Agent” means CSFBMC or any successor thereto under this
Agreement.

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code; provided, however, that in
respect of Seller or Guarantor the term “Affiliate” shall include only Guarantor
and its wholly-owned Subsidiaries, which shall also include, for the avoidance
of doubt, with respect to Administrative Agent only, any CP Conduit.

“Aged 360 GNMA EBO” means a GNMA EBO which has been subject to a Transaction
hereunder for a period of greater than 360 days.

“Agency” means Freddie Mac or Fannie Mae, as applicable.

“Agency Mortgage Loan” means, collectively, Conforming Mortgage Loans, FHA
Loans, VA Loans, Conforming High CLTV Loans, FHA 203(k) Loans and USDA Loans.

“Agency-Required eNote Legend” means the legend or paragraph required by Fannie
Mae or Freddie Mac, as applicable, to be set forth in the text of an eNote,
which includes the provisions set forth on Exhibit P to the Custodial Agreement,
as may be amended from time to time by Fannie Mae or Freddie Mac, as applicable.

“Agency Security” means a mortgage-backed security issued by an Agency.

“Agent” means DLJ Mortgage Capital, Inc.

“Aggregate Purchase Price-Base” has the meaning assigned to such term in the
Pricing Side Letter.

“Aggregate Purchase Price-Incremental 1” has the meaning assigned to such term
in the Pricing Side Letter.

“Aggregate Purchase Price-Incremental 2” has the meaning assigned to such term
in the Pricing Side Letter.

“Aging Limit” has the meaning assigned to such term in the Pricing Side Letter.

“Agreement” means this Fourth Amended and Restated Master Repurchase Agreement,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property or the most recently delivered BPO Value, to the extent one has been
delivered.



- 3 -

--------------------------------------------------------------------------------

“Approved Product Type” means the type of Mortgage Loans set forth on the Asset
Matrix and that are applicable to the terms of the Program Agreements.

“Asset Confirm” means, with respect to any Transaction as of any date, a
confirmation in the form attached as an exhibit to the Custodial Agreement.

“Asset Tape” means a remittance report on a monthly basis or requested by
Administrative Agent pursuant to Section 17.d hereof containing servicing
information, including, without limitation, those fields reasonably requested by
Administrative Agent from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the Purchased Mortgage Loans serviced by Seller or
any Servicer for the month (or any portion thereof) prior to the Reporting Date.

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

“Asset Value-Base” has the meaning assigned to such term in the Pricing Side
Letter.

“Assignment and Acceptance” has the meaning set forth in Section 22 hereof.

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage.

“Assignment of Proprietary Lease” means the specific agreement creating a first
lien on and pledge of the Co-op Shares and the appurtenant Proprietary Lease
securing a Co-op Loan.

“Authoritative Copy” means, with respect to an eNote, the unique copy of such
eNote that is within the Control of the Controller.

“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

“BPO” means an opinion of the fair market value of a Mortgaged Property given by
a licensed real estate agent or broker which generally includes three comparable
sales and three comparable listings.

“BPO Value” means the property value of a Mortgaged Property determined pursuant
to a BPO.  All BPO Values shall be delivered to Buyer in electronic form
acceptable to Buyer. With respect to each BPO Value, upon the request of Buyer,
Seller shall deliver to Buyer the related BPO, in form acceptable to Buyer;
provided, that no BPO shall be valid if it is dated earlier than one hundred and
eighty (180) days prior to the date of determination.

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City.



- 4 -

--------------------------------------------------------------------------------

“Buyer” means CS Cayman, Alpine and each Buyer identified by the Administrative
Agent from time to time and their successors in interest and assigns pursuant to
Section 22 and, with respect to Section 11, its participants.

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means  (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of Administrative Agent or its
Affiliate or of any commercial bank having capital and surplus in excess of
$500,000,000, (c) repurchase obligations of Administrative Agent or its
Affiliate or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven (7) days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
Administrative Agent or its Affiliate or any commercial bank satisfying the
requirements of clause (b) of this definition or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Change in Control” means any of the following except to the extent contemplated
by PennyMac Financial Services, Inc.’s Registration Statement on Form S-1, filed
on February 7, 2013:

(a)        any transaction or event as a result of which Guarantor ceases to
own, beneficially or of record, 100% of the stock of Seller, except with respect
to an initial public offering of Seller’s common stock on a U.S. national
securities exchange;

(b)        if Seller or Guarantor is a Delaware limited liability company, such
Seller or Guarantor, as applicable, enters into any transaction or series of
transactions to adopt, file, effect or consummate a Division, or otherwise
permits any such Division to be adopted, filed, effected or consummated;



- 5 -

--------------------------------------------------------------------------------

(c)        the sale, transfer, or other disposition of all or substantially all
of Seller’s or Guarantor’s assets (excluding any such action taken in connection
with any securitization transaction); or

(d)        the consummation of a merger or consolidation of Seller or Guarantor
with or into another entity or any other corporate reorganization, if more than
50% of the combined voting power of the continuing or surviving entity’s stock
outstanding immediately after such merger, consolidation or such other
reorganization is owned by Persons who were not stockholders of Seller or
Guarantor immediately prior to such merger, consolidation or other
reorganization.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collection Policy” means Seller’s policies regarding Collections and remittance
in accordance with the provisions of this Agreement and shall include the
application of reimbursements of Servicer Advances in accordance with its usual
and customary procedures with respect to priority for reimbursements, which is
to apply such reimbursements to the earliest Servicer Advances that have been
made with respect to a particular Mortgage Loan that remains unreimbursed.

“Collections” means, with respect to any GNMA EBO as of any date: (a) the sum of
all amounts, whether in the form of wire transfer, cash, checks, drafts, or
other instruments, received by Seller in payment of, or applied to, any amount
owed with respect to a GNMA EBO on or before such date, including, without
limitation, all amounts received on account of such GNMA EBO, and (b) cash
Proceeds with respect to such GNMA EBO.

“Control” means, with respect to an eNote, the “control” of such eNote within
the meaning of UETA and/or, as applicable, E-SIGN, which is established by
reference to the MERS eRegistry and any party designated therein as the
Controller.

“Control Failure” means, with respect to an eNote, (i) if the Controller status
of the eNote shall not have been transferred to Administrative Agent, (ii)
Administrative Agent shall otherwise not be designated as the Controller of such
eNote in the MERS eRegistry (other than pursuant to a Bailee Letter), (iii) if
the eVault shall have released the Authoritative Copy of an eNote in
contravention of the requirements of the Custodial Agreement, or (iv) if the
Custodian initiated any changes on the MERS eRegistry in contravention of the
terms of the Custodial Agreement.

“Controller” means, with respect to an eNote, the party designated in the MERS
eRegistry as the “Controller”, and who in such capacity shall be deemed to be
“in control” or to be the “controller” of such eNote within the meaning of UETA
or E-SIGN, as applicable.

“Commitment Fee” has the meaning assigned to such term in the Pricing Side
Letter.  

“Committed Buyer” means CS Cayman or any successor thereto.



- 6 -

--------------------------------------------------------------------------------

“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take-out Commitment with a Take-out Investor.

“Conforming High CLTV Loan” shall have the meaning given to such term in the
Pricing Side Letter.

“Conforming Mortgage Loan” means a first lien Mortgage Loan originated in
accordance with the criteria of an Agency for purchase of Mortgage Loans,
including, without limitation, conventional Mortgage Loans, FHA Loans and VA
Loans, as determined by Administrative Agent in its sole discretion.

“Conventional MSR Loan Agreement” means that certain Loan and Security Agreement
dated as of February 1, 2018 by and among Seller, Guarantor and CS Cayman, as
amended, restated, supplemented or otherwise modified from time to time.

“Conventional MSR Loan Facility Documents” means the Conventional MSR Loan
Agreement and the other “Facility Documents” as defined in the Conventional MSR
Loan Agreement.

“Co-op” means a private, cooperative housing corporation, having only one class
of stock outstanding, which owns or leases land and all or part of a building or
buildings, including apartments, spaces used for commercial purposes and common
areas therein and whose board of directors authorizes the sale of stock and the
issuance of a Proprietary Lease.

“Co-op Corporation” means, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

“Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to a
dwelling unit in a residential cooperative housing corporation and collateral
assignment of the related Proprietary Lease.

“Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.

“Co-op Shares” means, with respect to any Co-op Loan, the shares of stock issued
by a Co-op Corporation and allocated to a Co-op Unit and represented by Stock
Certificates.

“Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.

“Correspondent Loan” means a Mortgage Loan which is (i) originated by a
Correspondent Seller and underwritten in accordance with the Underwriting
Guidelines and (ii) acquired by the Seller from PennyMac Corp. or a
Correspondent Seller in the ordinary course of business, for sale to the Buyers
pursuant to this Agreement.  



- 7 -

--------------------------------------------------------------------------------

“Correspondent Seller” means a mortgage loan originator that sells Mortgage
Loans originated by it to Seller as a “correspondent” client.  

“Correspondent Release” means, with respect to any Correspondent Loan, a release
by any third party lender that has a secured interest in the Correspondent Loan
of all right, title and interest, including any such security interest, in such
Correspondent Loan.  The form of such Correspondent Release shall be mutually
acceptable to the Administrative Agent and Seller.

“CP Conduit” means a commercial paper conduit, including but not limited to
Alpine Securitization LTD, administered, managed or supported by CSFBMC or an
Affiliate of CSFBMC.

“Credit Limit” means, with respect to each HELOC, the maximum amount permitted
under the terms of the related Credit Line Agreement as identified in the
related Mortgage Loan Schedule.

“Credit Line Agreement” means, with respect to each HELOC, the related home
equity line of credit agreement, account agreement and promissory note (if any)
executed by the related Mortgagor and any amendment or modification thereof.

“CSFBMC” means Credit Suisse First Boston Mortgage Capital LLC, or any
successors or assigns.

“Custodial Agreement” means the second amended and restated custodial agreement
dated as of February 11, 2019, among Seller, Administrative Agent, Buyers and
Custodian, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Custodial Mortgage Loan Schedule” has the meaning assigned to such term in the
Custodial Agreement.

“Custodian” means Deutsche Bank National Trust Company or such other party
specified by Administrative Agent and agreed to by Seller, which approval shall
not be unreasonably withheld.

“DE Compare Ratio” means the Two Year FHA Direct Endorsement Lender Compare
Ratio, excluding streamline FHA refinancings, as made publicly available by HUD.

“Debtor Relief Law” means any law, administration, or regulation relating to
reorganization, winding up, administration, composition or adjustment of debts
or otherwise relating to bankruptcy or insolvency.

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

“Delegatee” means, with respect to an eNote, the party designated in the MERS
eRegistry as the “Delegatee” or “Delegatee for Transfers”, who in such capacity
is authorized by



- 8 -

--------------------------------------------------------------------------------

the Controller to perform certain MERS eRegistry transactions on behalf of the
Controller such as Transfers of Control and Transfers of Control and Location.

“Delinquency Advance” means any advance made by Seller with respect to GNMA EBOs
while still in a GNMA Security, to cover due, but uncollected or unavailable as
a result of funds not yet being cleared, principal and interest payments on the
GNMA EBOs.

“Designated Mortgage Loan” means a Mortgage Loan that is identified by
Administrative Agent as eligible for a Purchase Price-Base, a Purchase
Price-Incremental 1 and/or Purchase Price-Incremental 2.

“Disqualification Event” has the meaning assigned to such term in the Pricing
Side Letter.

“Division” means the division of a limited liability company into two or more
limited liability companies pursuant to and in accordance with Section 18-217 of
Chapter 18 of the Delaware Limited Liability Company Act, 6 Del. C. §§ 18-101 et
seq., as amended.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Draw” means, with respect to each HELOC, an additional borrowing by the
Mortgagor in accordance with the related Credit Line Agreement.

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

“Due Diligence Cap” has the meaning assigned to such term in the Pricing Side
Letter.

“Due Diligence Costs” has the meaning set forth in Section 35 hereof.

“Early Buyout” means the purchase of a modified or defaulted Mortgage Loan by
Seller from a GNMA Security.

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

“Electronic Agent” means MERSCORP Holdings, Inc., or its successor in interest
or assigns.

“Electronic Record” means, as the context requires, (i) “Record” and “Electronic
Record,” both as defined in E-SIGN, and shall include but not be limited to,
recorded telephone conversations, fax copies or electronic transmissions,
including without limitation, those involving the Warehouse Electronic System,
and (ii) with respect to an eMortgage Loan, the related eNote and all other
documents comprising the Mortgage File electronically created and that are
stored in an electronic format, if any.



- 9 -

--------------------------------------------------------------------------------

“Electronic Tracking Agreement” means one (1) or more Electronic Tracking
Agreements with respect to (x) the tracking of changes in the ownership,
mortgage servicers and servicing rights ownership of Purchased Mortgage Loans
held on the MERS System, and (y) the tracking of the Control of eNotes held on
the MERS eRegistry, in a form acceptable to Administrative Agent, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“eMortgage Loan” means a Mortgage Loan that is a Conforming Mortgage Loan (other
than an FHA Loan or VA Loan) with respect to which there is an eNote and as to
which some or all of the other documents comprising the related Mortgage File
may be created electronically and not by traditional paper documentation with a
pen and ink signature.

“eNote” means, with respect to any eMortgage Loan, the electronically created
and stored Mortgage Note that is a Transferable Record.

“eNote Delivery Requirement” has the meaning assigned to such term in Section
3.f hereof.

“eNote Replacement Failure” has the meaning assigned to such term in the
Custodial Agreement.

“EO 13224” has the meaning set forth in Section 13.a(27) hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or Guarantor is treated as a single employer under Section 414(b) or (c)
of the Code or solely for purposes of Section 302 of ERISA and Section 412 of
the Code is treated as single employer described in Section 414 of the Code.

“Escrow Instruction Letter” means the Escrow Instruction Letter from Seller to
the Settlement Agent, in the form of Exhibit J hereto, as the same may be
modified, supplemented and in effect from time to time.

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

“E-SIGN” means the Electronic Signatures in Global and National Commerce Act, 15
U.S.C. § 7001 et seq.

“eVault” means an electronic repository established and maintained by an eVault
Provider for delivery and storage of eNotes.



- 10 -

--------------------------------------------------------------------------------

“eVault Provider” means Document Systems, Inc. d/b/a DocMagic, or its successor
in interest or assigns, or such other entity agreed upon by Seller, Custodian
and Administrative Agent.

“Event of Default” has the meaning specified in Section 15 hereof.

“Event of Termination” means with respect to Seller or Guarantor (i) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of Section
4043(a) of ERISA that it be notified within thirty (30) days of the occurrence
of such event, or (ii) the withdrawal of Seller, Guarantor or any ERISA
Affiliate thereof from a Plan during a plan year in which it is a substantial
employer, as defined in Section 4001(a)(2) of ERISA, or (iii) the failure by
Seller, Guarantor or any ERISA Affiliate thereof to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA with respect to any
Plan, including, without limitation, the failure to make on or before its due
date a required installment under Section 412(m) of the Code (or Section 430 (j)
of the Code as amended by the Pension Protection Act) or Section 302(e) of ERISA
(or Section 303 (j) of ERISA, as amended by the Pension Protection Act), or (iv)
the distribution under Section 4041 of ERISA of a notice of intent to terminate
any Plan or any action taken by Seller, Guarantor or any ERISA Affiliate thereof
to terminate any plan, or (v) the failure to meet requirements of Section 436 of
the Code resulting in the loss of qualified status under  Section 401(a)(29) of
the Code, or (vi) the institution by the PBGC of proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan, or (vii) the receipt by Seller, Guarantor or any ERISA Affiliate
thereof of a notice from a Multiemployer Plan that action of the type described
in the previous clause (vi) has been taken by the PBGC with respect to such
Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for Seller, Guarantor or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under Sections
412 (b) or 430 (k) of the Code with respect to any Plan.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Buyer or other recipient of any payment hereunder or required to be withheld
or deducted from a payment to such Buyer or such other recipient: (a) Taxes
based on (or measured by) net income or net profits, franchise Taxes and branch
profits Taxes that are imposed on a Buyer or other recipient of any payment
hereunder as a result of (i) being organized under the laws of, or having its
principal office or its applicable lending office located in the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) a present or
former connection between such Buyer or other recipient and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
Taxing authority thereof (other than connections arising from such Buyer or
other recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced under
this Agreement or any Program Agreement, or sold or assigned an interest in any
Purchased Mortgage Loan); (b) any Tax imposed on a Buyer or other recipient of a
payment hereunder that is attributable to such Buyer’s or other recipient’s
failure to comply with relevant requirements set forth in Section 11.e(ii); (c)
any withholding Tax that is imposed on amounts payable to or for the account of
such Buyer or other recipient of a payment hereunder pursuant to a law in effect
on the date such person becomes a party to or under this Agreement, or such
person changes its lending office, except in each case to the extent that
amounts with respect to Taxes were payable either to such person’s assignor
immediately before



- 11 -

--------------------------------------------------------------------------------

such person became a party hereto or to such person immediately before it
changed its lending office;  and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Indebtedness” has the meaning specified in Section 13.a(23) hereof.

“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association or any successor thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIA” has the meaning set forth in Section 26.c hereof.

“FDICIA” has the meaning set forth in Section 26.d hereof.

“FHA” means the Federal Housing Administration, an agency within the United
States Department of HUD, or any successor thereto, and including the Federal
Housing Commissioner and the Secretary of HUD where appropriate under the FHA
Regulations.

“FHA 203(k) Loan” means an FHA Loan that is eligible for FHA’s 203(k) loan
program.

“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA Regulations, and eligible to own and service mortgage
loans such as the FHA Loans.

“FHA Insured Non-Performing Loan” means a FHA Loan which is a Non-Performing
Mortgage Loan.

“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.

“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.

“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

“FHA Regulations” means the regulations promulgated by HUD under the National
Housing Act, as amended from time to time and codified in 24 Code of Federal
Regulations, and other HUD issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.

“FICO” means Fair Isaac & Co., or any successor thereto.



- 12 -

--------------------------------------------------------------------------------

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Seller’s regulators.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

“GNMA” means the Government National Mortgage Association and any successor
thereto.

“GNMA Account” means the account as designated in writing by Administrative
Agent, in each case, as contemplated by Section 14.ee hereof.

“GNMA EBO” means a FHA Loan, VA Loan or USDA Loan which is subject to an Early
Buyout or an FHA Insured Non-Performing Loan, VA Guaranteed Non-Performing Loan
or USDA Guaranteed Non-Performing Loan that was never pooled in a GNMA Security.

“GNMA Guide” means the GNMA Mortgage-Backed Securities Guide, Handbook 5500.3,
Rev. 1, as amended from time to time, and any related announcements, directives
and correspondence issued by GNMA.  

“GNMA Security” means a mortgage-backed security guaranteed by GNMA pursuant to
the GNMA Guide.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, Guarantor,
Administrative Agent or any Buyer, as applicable.

“Gross Margin” means, with respect to each adjustable rate Mortgage Loan, the
fixed percentage amount set forth in the related Mortgage Note.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Administrative Agent.  The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.  The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.



- 13 -

--------------------------------------------------------------------------------

“Guarantor” means Private National Mortgage Acceptance Company, LLC, in its
capacity as guarantor under the Guaranty.

“Guaranty” means the amended and restated guaranty of Private National Mortgage
Acceptance Company, LLC dated as of April 28, 2017, in favor of the
Administrative Agent for the benefit of Buyers, as the same may be amended from
time to time, pursuant to which Guarantor fully and unconditionally guarantees
the obligations of Seller hereunder as it may be amended, supplemented or
otherwise modified from time to time.

“Hash Value” means, with respect to an eNote, the unique, tamper-evident digital
signature of such eNote that is stored with MERS.

“HELOC” means a home equity revolving line of credit secured by a first or
second lien on the related Mortgaged Property.

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees).

“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.

“Income” means with respect to any Purchased Mortgage Loan at any time until
repurchased by Seller, any principal received thereon or in respect thereof and
all interest, dividends or other distributions thereon.

“Indebtedness” means, for any Person at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of



- 14 -

--------------------------------------------------------------------------------

which such Person is a general partner; and (j) with respect to clauses (a) –
(i) above, both on and off balance sheet.

“Indemnified Party” has the meaning set forth in Section 30 hereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Seller hereunder or under any Program Agreement and (b) Other Taxes.

“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

“Interest Only Adjustment Date” means, with respect to each Interest Only Loan,
the date, specified in the related Mortgage Note on which the Monthly Payment
will be adjusted to include principal as well as interest.

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Mortgage Loans, any short sale of a U.S. Treasury Security, or futures
contract, or mortgage related security, or eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
Take-out Commitment, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by Seller and an
Affiliate of Administrative Agent or such other party acceptable to
Administrative Agent in its sole discretion, which agreement is acceptable to
Administrative Agent in its sole discretion.

“Irrevocable Instruction Letter” shall have the meaning assigned to such term in
Section 8.c hereof.

“LIBOR” has the meaning assigned to such term in the Pricing Side Letter.

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

“Loan to Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan to the
lesser of (a) (x) with respect to a Mortgage Loan other than a GNMA EBO, the
Appraised Value of the Mortgaged Property at origination or (y) with respect to
a GNMA EBO,  the BPO Value or such other valuation acceptable to Administrative
Agent in its sole discretion or (b) if the Mortgaged Property was purchased
within 12 months of the origination of such Mortgage Loan, the purchase price of
the Mortgaged Property.



- 15 -

--------------------------------------------------------------------------------

“Location” means, with respect to an eNote, the location of such eNote which is
established by reference to the MERS eRegistry.

“Low Percentage Margin Call” has the meaning specified in Section 6.b hereof.

“Margin Call” has the meaning specified in Section 6.a hereof.

“Margin Deadline” has the meaning specified in Section 6.b hereof.

“Margin Deficit” has the meaning specified in Section 6.a hereof.

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

“Master Servicer Field” means with respect to an eNote, the field entitled
“Master Servicer” in the MERS eRegistry.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller, Guarantor or any Affiliate that is a party
to any Program Agreement taken as a whole; (b) a material impairment of the
ability of Seller, Guarantor or any Affiliate that is a party to any Program
Agreement to perform under any Program Agreement and to avoid any Event of
Default; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of any Program Agreement against Seller, Guarantor or
any Affiliate that is a party to any Program Agreement, in each case as
determined by the Administrative Agent in its sole discretion.

“Maximum Aggregate Purchase Price-Incremental 1” has the meaning assigned to
such term in the Pricing Side Letter.

“Maximum Aggregate Purchase Price-Incremental 2” has the meaning assigned to
such term in the Pricing Side Letter.

“Maximum Purchase Price-Incremental 1” has the meaning assigned to such term in
the Pricing Side Letter.

“Maximum Purchase Price-Incremental 2” has the meaning assigned to such term in
the Pricing Side Letter.

“Maximum Regular Way Committed Purchase Price” has the meaning set forth in the
Pricing Side Letter.

“Maximum Regular Way Purchase Price” has the meaning set forth in the Pricing
Side Letter.

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“MERS eDelivery” means the transmission system operated by the Electronic Agent
that is used to deliver eNotes, other Electronic Records and data from one MERS
eRegistry



- 16 -

--------------------------------------------------------------------------------

member to another using a system-to-system interface and conforming to the
standards of the MERS eRegistry.

“MERS eRegistry” means the electronic registry operated by the Electronic Agent
that acts as the legal system of record that identifies the Controller,
Delegatee and Location of the Authoritative Copy of registered eNotes.

“MERS Org ID” means a number assigned by the Electronic Agent that uniquely
identifies MERS members, or, in the case of a MERS Org ID that is a “Secured
Party Org ID”, uniquely identifies MERS eRegistry members, which assigned
numbers for each of Administrative Agent, Seller and Custodian have been
provided to the parties hereto.

“MERS System” means the mortgage electronic registry system operated by the
Electronic Agent that tracks changes in Mortgage ownership, mortgage servicers
and servicing rights ownership.

“Minimum Purchase Price-Incremental 2” has the meaning set forth in the Pricing
Side Letter.

“Minimum Purchase Price Percentage-Incremental 2” has the meaning set forth in
the Pricing Side Letter.

“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

“Mortgage” means each mortgage, deed of trust, deed to secure debt or similar
instrument creating and evidencing a lien on real property and other property
and rights incidental thereto, unless such Mortgage is granted in connection
with a Co-op Loan, in which case the first lien position is in the stock of the
subject cooperative association and in the tenant’s rights in the cooperative
lease relating to such stock.

“Mortgage File” means, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in Exhibit F-1 to the
Custodial Agreement.

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

“Mortgage Interest Rate Cap” means, with respect to an adjustable rate Mortgage
Loan, the limit on each Mortgage Interest Rate adjustment as set forth in the
related Mortgage Note.

“Mortgage Loan” means any Approved Product Type which is a fixed or floating
rate, one to four family residential mortgage loan evidenced by a promissory
note and secured by a mortgage, which satisfies the requirements set forth in
the Underwriting Guidelines and Section



- 17 -

--------------------------------------------------------------------------------

13.b hereof; provided, however, that, Mortgage Loans shall not include any High
Cost Mortgage Loans.

“Mortgage Loan Documents” means the documents in the related Mortgage File to be
delivered to Custodian.

“Mortgage Loan Schedule” means with respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) Exhibit C attached hereto or
(b) a computer tape or other electronic medium generated by Seller or Guarantor,
and delivered to Administrative Agent and Custodian, which provides information
required by Administrative Agent to enter into Transactions (including, without
limitation, the information set forth on Exhibit C attached hereto) relating to
the Purchased Mortgage Loans in a format acceptable to Administrative Agent.

“Mortgage Note” means the promissory note, Credit Line Agreement or other
evidence of the indebtedness of a Mortgagor secured by a Mortgage.

“Mortgaged Property” means the real property or other Co-op Loan collateral
securing repayment of the debt evidenced by a Mortgage Note.

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

“MSR PC Repo Agreement” means that certain Master Repurchase Agreement dated as
of September 11, 2019, by and among Seller, Guarantor, Administrative Agent and
CS Cayman, as amended, restated, supplemented or otherwise modified from time to
time.

“MSR PC Repo Documents” means the MSR PC Repo Agreement and the other “Facility
Documents” as defined in the MSR PC Repo Agreement.

“MSR Valuation” means the lesser of (i) the value of the mortgage servicing
rights owned by the Seller as set forth in the Seller’s most recent balance
sheet as determined by the Seller as of such date in accordance with GAAP, (ii)
the Administrative Agent’s valuation of such mortgage servicing rights as
determined by the Administrative Agent or (iii) a Third Party Evaluator’s
valuation of such mortgage servicing rights as determined by such Third Party
Evaluator.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.



- 18 -

--------------------------------------------------------------------------------

“Non-Affiliate Buyer” has the meaning specified in Section 19 hereof.

“Non-Affiliate MRA” has the meaning specified in Section 19 hereof.

“Non-Affiliate Transactions” has the meaning specified in Section 19 hereof.

“Non-Agency Non-QM Mortgage Loan” means a Non-Agency QM Mortgage Loan that (a)
does not meet the criteria for a Qualified Mortgage Loan; (b) meets all
applicable criteria as set forth in the Underwriting Guidelines; and (c) is
otherwise acceptable to Administrative Agent in its sole discretion.

“Non-Agency QM Mortgage Loan” means a Mortgage Loan that (a)  meets all
applicable criteria as set forth in the Underwriting Guidelines, but (b) has an
original principal balance in an amount in excess of the then applicable
conventional conforming limits, including general limits and high-cost area
limits, for Mortgaged Properties securing Mortgage Loans in such county or local
area; provided, however, that Non-Agency QM Mortgage Loans shall not include any
Mortgage Loan with an original principal balance in excess of $2,000,000, and
(c) is otherwise acceptable to Administrative Agent in its sole discretion.

“Non-Performing Mortgage Loan” means (i) any Mortgage Loan for which any payment
of principal or interest is more than thirty (30) days past due, (ii) any
Mortgage Loan with respect to which the related mortgagor is in bankruptcy or
(iii) any Mortgage Loan with respect to which the related mortgaged property is
in foreclosure.

“Non-Recourse Debt” shall mean Indebtedness payable solely from the assets sold
or pledged to secure such Indebtedness and under which Indebtedness no party has
recourse to Seller, Guarantor or any of their Affiliates if such assets are
inadequate or unavailable to pay off such Indebtedness, and neither Seller,
Guarantor nor any of their Affiliates effectively has any obligation to directly
or indirectly pay any such deficiency.

“Notice Date” has the meaning given to it in Section 3.b hereof.

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to
Administrative Agent and Buyers, its Affiliates or Custodian arising under, or
in connection with, the Program Agreements, whether now existing or hereafter
arising; (b) any and all sums paid by Administrative Agent, Buyers or
Administrative Agent on behalf of Buyers in order to preserve any Purchased
Mortgage Loan or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Mortgage Loan, or of any exercise by Administrative
Agent or Buyers of their rights under the Program Agreements, including, without
limitation, attorneys’ fees and disbursements and court costs; (d) all of
Seller’s indemnity obligations to Administrative Agent, Buyers and Custodian or
both pursuant to the Program Agreements; (e) all of Seller’s obligations under
the VFN Facility Documents; (f) all of Seller’s obligations under the
Conventional MSR Loan Facility Documents; (g) all of Seller’s obligations under
the MSR PC Repo Documents and (h) all of Seller’s obligations under the SPIA VPN
Repo Documents.



- 19 -

--------------------------------------------------------------------------------

“OFAC” has the meaning set forth in Section 13.a(27) hereof.

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any excise, sales, goods and
services or transfer taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Program Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Protection Act” means the Pension Protection Act of 2006.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit or other plan, established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

“Pool” means a subset of Mortgage Loans subject to Transactions which shall be
identified from time to time by the Administrative Agent.

“Pooled Mortgage Loan” means any Purchased Mortgage Loan that is subject to a
Transaction hereunder and is part of a pool of Purchased Mortgage Loans
certified by Custodian to an Agency to be either (a) purchased by such Agency or
(b) swapped for an Agency Security backed by such pool, in each case, in
accordance with the terms of the guidelines issued by the applicable Agency.

“Pool Subdivision Notice” means a written notice delivered by Administrative
Agent to Seller, which shall identify the discrete Mortgage Loans which shall be
allocated to different Pools.

“Post-Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

“Power of Attorney” has the meaning specified in Section 28 hereto.

“Price Differential” has the meaning assigned to such term in the Pricing Side
Letter.

“Price Differential-Base” has the meaning assigned to such term in the Pricing
Side Letter.



- 20 -

--------------------------------------------------------------------------------

“Price Differential-Incremental 1” has the meaning assigned to such term in the
Pricing Side Letter.

“Price Differential-Incremental 2” has the meaning assigned to such term in the
Pricing Side Letter.

“Price Differential Payment Date” means, the 5th day of the month following the
related Purchase Date and each succeeding 5th day of the month thereafter;
provided, that, with respect to such Purchased Mortgage Loan, the final Price
Differential Payment Date shall be the related Repurchase Date; and provided,
further, that if any such day is not a Business Day, the Price Differential
Payment Date shall be the next succeeding Business Day.

“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.

“Pricing Period” means, with respect to each Price Differential Payment Date,
the period commencing on (and including) the date that is the first calendar day
of the preceding month and terminating on (and including) the last calendar day
of the preceding month; provided, that the initial Pricing Period shall commence
on the initial Purchase Date.

“Pricing Side Letter” means the third amended and restated letter agreement
dated as of the date hereof, among Administrative Agent for the benefit of
Buyers, Seller and Guarantor as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“Proceeds” means “proceeds” as defined in Section 9-102(a)(64) of the UCC.

“Program Agreements” means, collectively, this Agreement, the Custodial
Agreement, the Pricing Side Letter, the Electronic Tracking Agreement, if
entered into, the Guaranty, the Securities Account Control Agreement and the
Power of Attorney.

“Prohibited Person” has the meaning set forth in Section 13.a(27) hereof.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op Unit.

“Protective Advance” means any servicing advance (including, but not limited to,
any advance made to pay taxes and insurance premiums; any advance to pay the
costs of protecting the value of any real property or other security for a
mortgage loan; and any advance to pay the costs of realizing on the value of any
such security) made by Sellers in connection with any Purchased Mortgage Loans.

“Purchase Date” means the date on which Purchased Mortgage Loans or Servicer
Advances are to be transferred by Seller to Administrative Agent for the benefit
of Buyers or on which Servicer Advances are funded by the Administrative Agent.

“Purchase Price” has the meaning assigned to such term in the Pricing Side
Letter.



- 21 -

--------------------------------------------------------------------------------

“Purchase Price-Base” has the meaning assigned to such term in the Pricing Side
Letter.

“Purchase Price-Incremental 1” has the meaning assigned to such term in the
Pricing Side Letter.

“Purchase Price-Incremental 2” has the meaning assigned to such term in the
Pricing Side Letter.

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

“Purchased Mortgage Loans” means the collective reference to Mortgage Loans
together with Servicer Advances and the Repurchase Assets related to such
Mortgage Loans transferred by Seller to Administrative Agent for the benefit of
Buyers in a Transaction hereunder, listed on the related Mortgage Loan Schedule
attached to the related Transaction Request, which such Mortgage Loans Custodian
has been instructed to hold for the benefit of Administrative Agent pursuant to
the Custodial Agreement.

“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac.

“Qualified Mortgage Loan” means a Mortgage Loan which is a “Qualified Mortgage”
as defined in 12 CFR 1026.43(e).

“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.

“Recognition Agreement” means, an agreement among a Co-op Corporation, a lender
and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Servicer or any other person or entity with respect to a
Purchased Mortgage Loan or Servicer Advance.  Records shall include the Mortgage
Notes, any Mortgages, any Credit Line Agreements, the Mortgage Files, the credit
files related to the Purchased Mortgage Loan and Servicer Advance and any other
instruments necessary to document or service a Mortgage Loan.  

“Register” has the meaning set forth in Section 22 hereof.

“REO Property” means real property acquired by Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Loan or by deed in lieu of
such foreclosure.

“Reporting Date” means the 5th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.



- 22 -

--------------------------------------------------------------------------------

“Repledge Transaction” has the meaning set forth in Section 18 hereof.

“Repledgee” means each Repledgee identified by the Administrative Agent from
time to time.

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

“Repurchase Date” means the earliest of (i) the Termination Date, (ii) the date
determined by application of Section 16 hereof or (iii) the date identified to
the Administrative Agent by Seller as the date that the related Mortgage Loan is
to be sold pursuant to a Take-out Commitment.

“Repurchase Price” means the price at which Purchased Mortgage Loans are to be
transferred from the Administrative Agent for the benefit of Buyers to Seller
upon termination of a Transaction, which will be determined in each case
(including Transactions terminable upon demand) as the sum of the Purchase Price
and the accrued but unpaid Price Differential as of the date of such
determination.

“Request for Certification” means a notice sent to Custodian reflecting the sale
of one or more Purchased Mortgage Loans to Administrative Agent for the benefit
of Buyers hereunder.

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
procedure or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, and includes
all federal, state, county, municipal and other governmental statutes, laws,
rules, orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Seller, at any time in force affecting
Seller, Mortgage Loan or REO Property or any part thereof.

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person;
provided, however, that the Responsible Officers of Seller and Guarantor as of
the date hereof are listed on Schedule 3 hereto.

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

“Scratch and Dent Mortgage Loan” means a first lien Mortgage Loan (i) originated
by Seller in accordance with the criteria of an Agency Mortgage Loan or
Non-Agency QM Mortgage Loan, as applicable, except such Mortgage Loan is not
eligible for sale to the original Take-out Investor or has been subsequently
repurchased from such original Take-out Investor, in each case, for reasons
other than delinquent payment under such Mortgage Loan and (ii) is acceptable to
Buyers or Administrative Agent in their sole discretion.

“SEC” means the Securities and Exchange Commission, or any successor thereto.



- 23 -

--------------------------------------------------------------------------------

“Second Lien Mortgage Loan” means a Mortgage Loan or a home equity revolving
line of credit (“HELOC”) secured by a second lien on the related Mortgaged
Property.

“Securities Account” means the account established pursuant to the Securities
Account Control Agreement, into which all collections and proceeds on or in
respect of the Mortgage Loans shall be deposited by Servicer.

“Securities Account Control Agreement” means that certain Amended and Restated
Securities Account Control Agreement dated as of October 31, 2014, among
Administrative Agent, Administrative Agent in its capacity as lender under the
Servicing Facility Agreement, Seller, Seller in its capacity as borrower under
the Servicing Facility Agreement, Seller in its capacity as servicer under the
Agreement, and Securities Intermediary and other parties as joined thereto from
time to time, as may be amended, supplemented or replaced from time to time.

“Securities Intermediary” means City National Bank, and its permitted successors
and assigns, or such other party specified by Administrative Agent and agreed to
by Seller, which approval shall not be unreasonably withheld.

“Seller” means PennyMac Loan Services, LLC or its permitted successors and
assigns.

“Servicer” means any servicer approved by Administrative Agent in its sole
discretion, which may be Seller or its permitted successors and assigns.

“Servicer Advance” means a Delinquency Advance or a Protective Advance.

“Subservicer Field” means, with respect to an eNote, the field entitled,
“Subservicer” in the MERS eRegistry.

“Servicing Rights” means rights of any Person to administer, service or
subservice, the Purchased Mortgage Loans or to possess related Records.

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Administrative Agent, in its
sole good-faith discretion, which may be a title company, escrow company or
attorney in accordance with local law and practice in the jurisdiction where the
related Wet-Ink Mortgage Loan is being originated.  A Settlement Agent is deemed
approved unless Administrative Agent notifies Seller otherwise at any time
electronically or in writing.

“Severance Notice” has the meaning specified in Section 19 hereof.

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

“SPIA VFN Repo Agreement” means that certain Master Repurchase Agreement dated
as of April 1, 2020 by and among Seller, Administrative Agent and CS Cayman, as
amended, restated, supplemented or otherwise modified from time to time.



- 24 -

--------------------------------------------------------------------------------

“SPIA VPN Repo Documents” means the SPIA VFN Repo Agreement and the other
“Program Agreements” as defined in the SPIA VPN Repo Agreement.

“Statement Date” has the meaning set forth in Section 13.a(5)(a) hereof.

“Stock Certificate” means, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.

“Stock Power” means, with respect to a Co-op Loan, an assignment of the Stock
Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.

“Streamlined Mortgage Loan” means an FHA Loan originated in accordance with
FHA’s streamlined mortgage loan refinance program as set forth in FHA’s
Underwriting Guidelines.

“Submitted GNMA EBO” means a GNMA EBO which is subject to a Transaction
hereunder and for which a claim has been submitted to HUD.

“Subordinated Debt” means, Indebtedness of Seller which is (i) unsecured, (ii)
no part of the principal of such Indebtedness is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date which is one year following the Termination Date
and (iii) the payment of the principal of and interest on such Indebtedness and
other obligations of Seller in respect of such Indebtedness are subordinated to
the prior payment in full of the principal of and interest (including
post-petition obligations) on the Transactions and all other obligations and
liabilities of Seller to Administrative Agent and Buyers hereunder on terms and
conditions approved in writing by Administrative Agent and all other terms and
conditions of which are satisfactory in form and substance to Administrative
Agent.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, trust or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, limited
liability company, partnership, trust or other entity (irrespective of whether
or not at the time securities or other ownership interests of any other class or
classes of such corporation, limited liability company, partnership, trust or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

“Successor Rate” means a rate determined by Administrative Agent in accordance
with Section 5.c hereof.

“Successor Rate Conforming Changes” means with respect to any proposed Successor
Rate, any spread adjustments or other conforming changes to the timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of
Administrative Agent, to reflect the adoption of such Successor



- 25 -

--------------------------------------------------------------------------------

Rate and to permit the administration thereof by Administrative Agent in a
manner substantially consistent with market practice.

“Take-out Commitment” means a commitment of Seller to either (a) sell one or
more identified Mortgage Loans to a Take-out Investor or (b) (i) swap one or
more identified Mortgage Loans with a Take-out Investor that is an Agency for an
Agency Security, and (ii) sell the related Agency Security to a Take-out
Investor, and in each case, the corresponding Take-out Investor’s commitment
back to Seller to effectuate any of the foregoing, as applicable. With respect
to any Take-out Commitment with an Agency, the applicable agency documents list
Administrative Agent as sole subscriber.

“Take-out Investor” means (i) an Agency or (ii) other institution which has made
a Take-out Commitment and has been approved by Administrative Agent for the
benefit of Buyers.

“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings
(including backup withholding), assessments, fees or other charges of any nature
whatsoever imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the earlier of (a) the date of the occurrence of an
Event of Default, and (b) April 23, 2021; provided that, if by the sixtieth
(60th) calendar day prior to the then-existing Termination Date, the
Administrative Agent does not deliver a Termination Notice to Seller, the
Termination Date shall be extended for another calendar day thereafter, and
shall continue to extend in such a manner until such Termination Notice is so
delivered.  Upon delivery of such Termination Notice, the Termination Date shall
be fixed on the date that is sixty (60) calendar days following the date of such
Termination Notice, and shall cease to extend as contemplated herein.

“Termination Notice” means written notice delivered by Administrative Agent to
Seller stating that Administrative Agent shall no longer extend the Termination
Date.

“Test Period” means any one fiscal quarter.

“Third Party Evaluator” means an appraiser approved by Administrative Agent in
its sole good faith discretion.

“TILA-RESPA Integrated Disclosure Rule” means the Truth-in-Lending Act and Real
Estate Settlement Procedures Act Integrated Disclosure Rule, adopted by the
Consumer Finance Protection Bureau, which is effective for residential mortgage
loan applications received on or after October 3, 2015.

“Trade Assignment” means an assignment to the Administrative Agent of a forward
trade between a Takeout Investor and Seller with respect to one or more
Purchased Mortgage Loans that are Pooled Mortgage Loans substantially in the
form of Exhibit L hereto.

“Transaction” has the meaning set forth in Section 1 hereof.



- 26 -

--------------------------------------------------------------------------------

“Transaction Request” means a request via email from Seller to Administrative
Agent, in the form attached as Exhibit A hereto, notifying Administrative Agent
that Seller wishes to enter into a Transaction hereunder that indicates that it
is a Transaction Request under this Agreement. For the avoidance of doubt, a
Transaction Request may refer to multiple Mortgage Loans; provided, that each
Mortgage Loan shall be deemed to be subject to its own Transaction.

“Transfer of Control” means, with respect to an eNote, a MERS eRegistry transfer
transaction used to request a change to the current Controller of such eNote.

“Transfer of Location” means, with respect to an eNote, a MERS eRegistry
transfer transaction used to request a change to the current Location of such
eNote.

“Transferable Record” means an Electronic Record under E-SIGN and UETA that (i)
would be a note under the Uniform Commercial Code if the Electronic Record were
in writing, (ii) the issuer of the Electronic Record has expressly agreed is a
“transferable record”, and (iii) for purposes of E-SIGN, relates to a loan
secured by real property.

“Transfer of Servicing”:  With respect to an eNote, a MERS eRegistry transfer
transaction used to request a change to the current Servicing Master Servicer
Field or Subservicer Field of such eNote.

“UETA” means the Official Text of the Uniform Electronic Transactions Act as
approved by the National Conference of Commissioners on Uniform State Laws at
its Annual Conference on July 29, 1999.

“Unauthorized Master Servicer or Subservicer Modification” means, with respect
to an eNote, a Transfer of Location, Transfer of Servicing or a change in any
other information, status of data initiated by the Seller, any Servicer or a
vendor of the Master Servicer Field or Subservicer Field with respect to such
eNote on the MERS eRegistry.

“Underwriting Guidelines” means the standards, procedures and guidelines of
Seller for underwriting Mortgage Loans, which are set forth in the written
policies and procedures of Seller, the Fannie Mae Single-Family Selling and
Servicing Guide, the Freddie Mac Single-Family Seller/Servicer Guide, the
Freddie Mac Multifamily Seller/Servicer Guide, FHA Underwriting Guidelines or VA
Underwriting Guidelines, a copy of which is attached hereto as Exhibit F and
such other guidelines as are identified and approved in writing by
Administrative Agent.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

“USDA Guaranteed Non-Performing Loan” means a USDA Loan which is a
Non-Performing Mortgage Loan.

“USDA Loan” means a first lien Mortgage Loan originated in accordance with the
criteria established by and guaranteed by the United States Department of
Agriculture.



- 27 -

--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
11.e(ii)(B) hereof.

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.

“VA Guaranteed Non-Performing Loan” means a VA Loan which is a Non-Performing
Mortgage Loan.

“VA Loan” means a Mortgage Loan which is the subject of a VA Loan Guaranty
Agreement as evidenced by a loan guaranty certificate, or a Mortgage Loan which
is a vendor loan sold by the VA.

“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

“VFN Facility Documents” means the VFN Repurchase Agreement and the other
“Program Agreements” as defined in the VFN Repurchase Agreement.

“VFN Irrevocable Instruction Letter” has the meaning set forth in Section 8.b
hereof.

“VFN Repurchase Agreement” means that certain Amended and Restated Master
Repurchase Agreement (PNMAC GMSR Issuer Trust MSR Collateralized Notes, Series
2016-MSRVF1), dated as of December 19, 2016, among the Buyer, Credit Suisse AG,
a company incorporated in Switzerland, acting through its Cayman Islands Branch,
and the Seller, as amended, restated, supplemented or otherwise modified from
time to time.

“Warehouse Electronic System” means the system utilized by or Administrative
Agent either directly, or through its vendors, and which may be accessed by
Seller in connection with delivering and obtaining information and requests in
connection with the Program Agreements.

“Wet-Ink Documents” means, with respect to any Wet-Ink Mortgage Loan, the (a)
Transaction Request and (b) the Mortgage Loan Schedule.

“Wet-Ink Mortgage Loan” means a Mortgage Loan which Seller is selling to Buyer
simultaneously with the origination thereof or in the case of a GNMA EBO, Seller
is selling to Buyer simultaneously with the purchase of such Mortgage Loan from
a GNMA Security.  

3.         Program; Initiation of Transactions

a.    From time to time, Administrative Agent (for the benefit of Buyers) will
purchase by Buyers from Seller certain Mortgage Loans that have either been



- 28 -

--------------------------------------------------------------------------------

originated by Seller or purchased by Seller from a Correspondent Seller.  This
Agreement is a commitment by Administrative Agent on behalf of the Committed
Buyers to enter into Transactions with respect to Mortgage Loans with Seller for
an aggregate amount equal to the Maximum Regular Way Committed Purchase Price.
 This Agreement is not a commitment by Administrative Agent on behalf of Buyers
to enter into Transactions with respect to Mortgage Loans with Seller for
amounts exceeding the Maximum Regular Way Committed Purchase Price, but rather,
sets forth the procedures to be used in connection with periodic requests for
Administrative Agent on behalf of Buyers to enter into Transactions with Seller.
 Seller hereby acknowledges that, beyond the Maximum Regular Way Committed
Purchase Price, Administrative Agent on behalf of Buyers is under no obligation
to agree to enter into, or to enter into, any Transaction with respect to
Mortgage Loans pursuant to this Agreement.  All Purchased Mortgage Loans shall
exceed or meet the Underwriting Guidelines and shall be serviced by Servicer.
 The sum of (i) the Aggregate Purchase Price-Base, (ii) the Aggregate Purchase
Price-Incremental 1 plus (iii) the Aggregate Purchase Price-Incremental 2
(solely for Non-Participated Purchase Price-Incremental 2) shall not exceed the
Maximum Regular Way Purchase Price.  The Aggregate Purchase Price-Incremental 1
of Purchased Mortgage Loans subject to outstanding Transactions shall not exceed
the Maximum Aggregate Purchase Price-Incremental 1.  The Aggregate Purchase
Price-Incremental 2 of Purchased Mortgage Loans subject to outstanding
Transactions shall not exceed the Maximum Aggregate Purchase Price-Incremental
2.

b.   With respect to each Transaction involving Mortgage Loans which are not
Wet-Ink Mortgage Loans, Seller shall give Administrative Agent and Custodian
prior notice of any proposed Purchase Date on or prior to 11:00 a.m. (New York
City time) two (2) Business Days’ prior to the Purchase Date (the date on which
such notice is given, the “Notice Date”); provided, that if Seller is delivering
251 or more Mortgage Loans, which are not Wet-Ink Mortgage Loans, on a Purchase
Date, Seller shall give Administrative Agent and Custodian prior notice of any
proposed Purchase Date on or prior to 11:30 a.m. (New York City time) three (3)
Business Days’ prior to the Purchase Date.  With respect to Wet-Ink Mortgage
Loans, Seller shall deliver notice of any proposed purchase on or before 11:30
a.m. (New York City time) on the Purchase Date.  On the Notice Date, Seller
shall (i) request that Buyers enter into a Transaction by furnishing to
Administrative Agent a Transaction Request, (ii) deliver to Administrative Agent
and Custodian a Mortgage Loan Schedule and (iii) deliver to Custodian, or
Administrative Agent, with respect to each Wet-Ink Mortgage Loan, either a
Request for Certification and each Mortgage File or Wet-Ink Documents for each
Wet-Ink Mortgage Loan, as applicable, in accordance with Section 10.b(3) hereof.
With respect to requested Transactions that would cause the aggregate
outstanding Purchase Price for all outstanding Transactions to exceed the
Maximum Regular Way Committed Purchase Price, Administrative Agent may enter
into such requested Transaction or may notify Seller of its intention not to
enter into such Transaction. In the event the Mortgage Loan Schedule provided by
Seller contains erroneous computer data, is not formatted properly or the
computer fields are otherwise improperly aligned,



- 29 -

--------------------------------------------------------------------------------

Administrative Agent shall provide written or electronic notice to Seller
describing such error and Seller may either (a) give Administrative Agent
written or electronic authority to correct the computer data, reformat the
Mortgage Loans or properly align the computer fields or (b) correct the computer
data, reformat or properly align the computer fields itself and resubmit the
Mortgage Loan Schedule as required herein. In the event that Seller gives
Administrative Agent authority to correct the computer data, reformat the
Mortgage Loan Schedule or properly align the computer fields, Seller shall hold
Administrative Agent harmless for such correction, reformatting or realigning,
as applicable, except as otherwise expressly provided herein.  

c.    Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller’s interest in the Repurchase Assets shall pass
to Administrative Agent on behalf of Buyers on the Purchase Date, against the
transfer of the Purchase Price to Seller.  Upon transfer of the Mortgage Loans
to Administrative Agent on behalf of Buyers as set forth in this Section and
until termination of any related Transactions as set forth in Sections 4 or 16
of this Agreement, beneficial ownership of each Mortgage Loan, including each
document in the related Mortgage File and Records, is vested in Administrative
Agent on behalf of Buyers; provided that, prior to the recordation by Custodian
as provided for in the Custodial Agreement record title in the name of Seller to
each Mortgage shall be retained by Seller for the benefit of Administrative
Agent, for the sole purpose of facilitating the servicing and the supervision of
the servicing of the Mortgage Loans. For the avoidance of doubt, the parties
acknowledge and agree that the Purchased Mortgage Loans shall be held by the
Administrative Agent for the benefit of Buyers.

d.   With respect to each Wet-Ink Mortgage Loan, by no later than 12:00 noon,
(New York City time) on the seventh Business Day following the applicable
Purchase Date, Seller shall cause the related Settlement Agent to deliver to
Custodian the remaining documents in the Mortgage File.

e.    Agent shall act as agent solely with respect to performance of the
following duties, in each case, on behalf of Buyers to the extent contemplated
by Section 14.hh: (i) receiving from HUD and VA all amounts with respect to all
Purchased Mortgage Loans, (ii) maintaining the GNMA Account, (iii) taking such
actions as Agent deems appropriate to administer the GNMA Account, and (iv)
acting as mortgagee of record with respect to each Submitted GNMA EBO and Aged
360 GNMA EBO pursuant to Section 14.hh hereof.  The Agent shall have no duties
or responsibilities except those expressly set forth in this Section 3.g.

f.    With respect to any eMortgage Loan, Seller shall deliver to Custodian each
of Administrative Agent’s and Seller’s MERS Org IDs, and shall cause (i) the
Authoritative Copy of the related eNote to be delivered to the eVault via a
secure electronic file, (ii) the Controller status of the related eNote to be
transferred to Administrative Agent, (iii) the Location status of the related
eNote to be transferred to Custodian, (iv) the Delegatee status of the related
eNote to be transferred to



- 30 -

--------------------------------------------------------------------------------

Custodian, in each case using MERS eDelivery and the MERS eRegistry (v) the
Master Servicer Field status of the related eNote to be transferred to Seller
and (vi) the Subservicer Field status of the related eNote to be blank
(collectively, the “eNote Delivery Requirements”).

g.   With respect to each Designated Mortgage Loan, the Seller shall fully draw
upon the Purchase Price-Base, the Maximum Purchase Price-Incremental 1 and the
Minimum Purchase Price-Incremental 2 and may from time to time request
additional Purchase Price-Incremental 2 in an amount not to exceed the Maximum
Purchase Price-Incremental 2. For the avoidance of doubt, (i) the Purchase
Price-Incremental 1 shall not be drawn upon until such time that the Purchase
Price-Base has been fully drawn and (ii) the Purchase Price-Incremental 2 shall
not be drawn upon until such time that the Maximum Purchase Price-Incremental 1
has been fully drawn.

4.         Repurchase

a.    Seller shall repurchase the related Purchased Mortgage Loans from
Administrative Agent for the benefit of Buyers on each related Repurchase Date.
Such obligation to repurchase exists without regard to any prior or intervening
liquidation or foreclosure with respect to any Purchased Mortgage Loan (but
liquidation or foreclosure proceeds received by Administrative Agent shall be
applied to reduce the Repurchase Price for such Purchased Mortgage Loan on each
Price Differential Payment Date except as otherwise provided herein).  Seller is
obligated to repurchase and take physical possession of the Purchased Mortgage
Loans from Administrative Agent or its designee (including the Custodian) at
Seller’s expense on the related Repurchase Date. For the avoidance of doubt, in
connection with a payment of the Repurchase Price with respect to any Designated
Mortgage Loan, Seller shall only be entitled to pay either (a) the full
Repurchase Price or (b) a portion of the Repurchase Price so long as the
remaining outstanding Repurchase Price is at least equal to the Minimum Purchase
Price-Incremental 2. To the extent that (i) the Repurchase Date shall have
occurred, (ii) there exists no Default, (iii) Seller wishes to enter into a new
Transaction with respect to the related Mortgage Loans, (iv) such Mortgage Loans
have a Market Value in excess of zero and (v) the Purchase Price shall not cause
the aggregate Purchase Price of all Transactions to exceed the Maximum Regular
Way Committed Purchase Price nor cause a Margin Deficit, then Seller may request
a new Transaction in accordance with the provisions of Section 3 hereof and
Administrative Agent shall enter the same.

b.   Provided that no Default shall have occurred and is continuing, and
Administrative Agent has received the related Repurchase Price (excluding
accrued and unpaid Price Differential, which, for the avoidance of doubt, shall
be paid on the next succeeding Price Differential Payment Date) upon repurchase
of the Purchased Mortgage Loans, Administrative Agent and Buyers will each be
deemed to have released their respective interests hereunder in the Purchased
Mortgage Loans (including, the Repurchase Assets related thereto) at the request
of Seller.  



- 31 -

--------------------------------------------------------------------------------

With respect to payments in full by the related Mortgagor of a Purchased
Mortgage Loan, Seller agrees to (i) provide Administrative Agent with a copy of
a report from the related Servicer indicating that such Purchased Mortgage Loan
has been paid in full, (ii) remit to Administrative Agent for the benefit of
Buyers, within two Business Days, the Repurchase Price with respect to such
Purchased Mortgage Loans and (iii)  provide Administrative Agent a notice
specifying each Purchased Mortgage Loan that has been prepaid in full.
Administrative Agent and Buyers agree to release their respective interests in
Purchased Mortgage Loans which have been prepaid in full after receipt of
evidence of compliance with clauses (i) through (iii) of the immediately
preceding sentence.

5.         Price Differential.

a.    On each Business Day that a Transaction is outstanding, the Pricing Rate
shall be reset and, unless otherwise agreed, the accrued and unpaid Price
Differential shall be settled in cash on each related Price Differential Payment
Date.  Two Business Days prior to the Price Differential Payment Date,
Administrative Agent shall give Seller written or electronic notice of the
amount of the Price Differential due on such Price Differential Payment Date.
 On the Price Differential Payment Date, Seller shall pay to Administrative
Agent the Price Differential for the benefit of Buyers for such Price
Differential Payment Date (along with any other amounts to be paid pursuant to
Sections 7 and 35 hereof), by wire transfer in immediately available funds.

b.   If Seller fails to pay all or part of the Price Differential by 3:00 p.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Mortgage Loan, Seller shall be obligated to pay to
Administrative Agent for the benefit of Buyers (in addition to, and together
with, the amount of such Price Differential) interest on the unpaid Repurchase
Price at a rate per annum equal to the Post-Default Rate until the Price
Differential is received in full by Administrative Agent for the benefit of
Buyers.

c.    If prior to any Price Differential Payment Date, Administrative Agent
determines in its sole discretion that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
LIBOR, LIBOR is no longer in existence, or the administrator of LIBOR or a
Governmental Authority having jurisdiction over Administrative Agent has made a
public statement identifying a specific date after which LIBOR shall no longer
be made available or used for determining the interest rate of loans,
Administrative Agent may give prompt notice thereof to Seller, whereupon the
rate for such period that will replace LIBOR for such period, and for all
subsequent periods until such notice has been withdrawn by Administrative Agent,
shall be the greater of (i) an alternative benchmark rate (including any
mathematical or other adjustments to the benchmark rate (if any) incorporated
therein) and (ii) zero, together with any proposed Successor Rate Conforming
Changes, as determined by Administrative Agent in its sole discretion (any such
rate, a “Successor Rate”). Any such determination of the Successor Rate shall be
made by Administrative Agent in a



- 32 -

--------------------------------------------------------------------------------

manner substantially consistent with market practice with respect to similarly
situated counterparties with substantially similar assets in similar facilities;
provided, that the foregoing standard shall only apply to repurchase
transactions that are under the supervision of Administrative Agent’s investment
bank New York mortgage finance business that administers the Transactions.

6.         Margin Maintenance; Reallocation of Purchase Price

a.    If at any time the outstanding Purchase Price of any Purchased Mortgage
Loan subject to a Transaction is greater than the Asset Value of such Purchased
Mortgage Loan subject to a Transaction (a “Margin Deficit”), then Administrative
Agent may by notice to Seller require Seller to transfer to Administrative Agent
for the benefit of Buyers cash in an amount at least equal to the Margin Deficit
(such requirement, a “Margin Call”).

b.   Notice delivered pursuant to Section 6.a may be given by any written or
electronic means.  With respect to a Margin Call in the amount of less than 5%
of  the Purchase Price for all Transactions (a “Low Percentage Margin Call”),
any notice given before 5:00 p.m. (New York City time) on a Business Day shall
be met, and the related Margin Call satisfied, no later than 5:00 p.m. (New York
City time) on the following Business Day; notice given after 5:00 p.m. (New York
City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on the second Business
Day following the date of such notice. With respect to all Margin Calls other
than Low Percentage Margin Calls, any notice given before 1:00 p.m. (New York
City time) on a Business  Day shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on such Business Day;
notice given after 1:00 p.m. (New York City time) on a Business Day shall be
met, and the related Margin Call satisfied, no later than 1:00 p.m. (New York
City time) on the following Business Day. The foregoing time requirements for
satisfaction of a Margin Call are referred to as the “Margin Deadlines”).  The
failure of Administrative Agent, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions to which
this Agreement is subject or limit the right of Administrative Agent to do so at
a later date.  Seller and Administrative Agent each agree that a failure or
delay by Administrative Agent to exercise its rights hereunder shall not limit
or waive Administrative Agent’s or Buyers’ rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.

c.    In the event that a Margin Deficit exists, Administrative Agent may retain
any funds received by it to which Seller would otherwise be entitled hereunder,
which funds (i) shall be held by Administrative Agent against the related Margin
Deficit and (ii) may be applied by Administrative Agent against the Repurchase
Price of any Purchased Mortgage Loan for which the related Margin Deficit
remains otherwise unsatisfied.  Notwithstanding the foregoing, the
Administrative Agent retains the right, in its sole discretion, to make a Margin
Call in accordance with the provisions of this Section 6.



- 33 -

--------------------------------------------------------------------------------

d.   If at any time the outstanding Purchase Price-Base of any Purchased
Mortgage Loan which is subject to a Transaction is greater than the Asset
Value-Base of such Purchased Mortgage Loan (a “Purchase Price Deficit-Base”),
and such Purchase Price Deficit-Base does not constitute a Margin Deficit, then
the amount of such Purchase Price Deficit-Base shall be reallocated by the
Administrative Agent and added first to the Purchase Price-Incremental 1 and if
any amount remains, then the Purchase Price-Incremental 2; provided that the
Administrative Agent agrees to promptly notify (which for this purpose may be by
electronic communication) the Seller after such reallocation; provided further
that the failure to give such notice shall not affect the validity of such
reallocation and application of such funds.

7.         Income Payments

a.    The Securities Account is established by Servicer in accordance with the
Securities Account Control Agreement.  Administrative Agent on behalf of Buyers
shall have sole dominion and control over the Securities Account.  If Income is
paid in respect of any Purchased Mortgage Loan during the term of a Transaction,
such Income shall be the property of Administrative Agent for the benefit of
Buyers and shall be deposited in the Securities Account on a daily basis.
 Notwithstanding the foregoing, and provided no Event of Default has occurred
and is continuing, Administrative Agent agrees that if a third-party Servicer is
in place for any Purchased Mortgage Loans, such Servicer shall deposit such
Income to the Securities Account.  Seller shall deposit all Income received in
its capacity as Servicer of any Purchased Mortgage Loans to the Securities
Account in accordance with Section 12.c hereof.

b.   Provided that no Event of Default has occurred and is continuing, funds
deposited in the Securities Account and GNMA Account, as applicable, shall be
held therein until the next Price Differential Payment Date.  Subject to the
terms of the Securities Account Control Agreement, Seller shall withdraw any
funds on deposit in the Securities Account and Buyer shall withdraw from the
GNMA Account and distribute, respectively, such funds as follows:

(1)  first, to Administrative Agent for the benefit of Buyers in payment of any
accrued and unpaid Price Differential, to the extent not paid by Seller to
Administrative Agent pursuant to Section 5;

(2)  second, without limiting the rights of Administrative Agent or Buyers under
Section 6 of this Agreement, to Administrative Agent for the benefit of Buyers,
in the amount of any unpaid Margin Deficit;

(3)  third, to Administrative Agent for the benefit of Buyers in reduction of
the Repurchase Price of the Purchased Mortgage Loans, an amount equal to the
full or partial prepayments of principal received on or with respect to such
Purchased Mortgage Loans and, in the event that a Servicer Advance is paid in
full, to the payment of the Purchase Price therefor;



- 34 -

--------------------------------------------------------------------------------

(4)  fourth, to the payment of all other costs and fees payable to
Administrative Agent or Buyers pursuant to this Agreement; and

(5)  fifth, to Seller, any remaining amounts.

c.    In the event that an Event of Default has occurred and is continuing,
notwithstanding any provision set forth herein, Seller shall (A) remit all
Income received with respect to each Purchased Mortgage Loan into the Securities
Account or such other account and on such other date or dates as Administrative
Agent notifies Seller in writing and (B) may apply all funds in the GNMA Account
as Administrative Agent determines.

d.   Notwithstanding any provision to the contrary in this Section 7, within two
(2) Business Days of receipt by Seller of any prepayment of principal in full,
with respect to a Purchased Mortgage Loan, Seller shall remit such amount to
Administrative Agent for the benefit of Buyers and Administrative Agent shall
immediately apply any such amount received by Administrative Agent to reduce the
amount of the Repurchase Price due upon termination of the related Transaction.

8.         Security Interest

a.    On each Purchase Date, Seller hereby sells, assigns and conveys all rights
and interests in the Purchased Mortgage Loans identified on the related Mortgage
Loan Schedule and, the Repurchase Assets to Administrative Agent for the benefit
of Buyers and Repledgees. Although the parties intend that all Transactions
hereunder be sales and purchases and not loans, in the event any such
Transactions are deemed to be loans, and in any event, Seller hereby pledges to
Administrative Agent as security for the performance by Seller of its
Obligations and hereby grants, assigns and pledges to Administrative Agent a
fully perfected first priority security interest in the Purchased Mortgage
Loans, Servicer Advances, the Records, and all related Servicing Rights, with
respect to GNMA EBOs, all Servicer Advances payable by HUD and/or VA and all
debenture interest payable by HUD on account of such Mortgage Loans, the Program
Agreements (to the extent such Program Agreements and Seller’s right thereunder
relate to the Purchased Mortgage Loans), any related Take-out Commitments, any
Property relating to the Purchased Mortgage Loans, all insurance policies and
insurance proceeds relating to any Purchased Mortgage Loan or the related
Mortgaged Property, including, but not limited to, any payments or proceeds
under any related primary insurance, hazard insurance and FHA Mortgage Insurance
Contracts and VA Loan Guaranty Agreements (if any), Income, the Securities
Account and any account to which such amount is deposited, Interest Rate
Protection Agreements, accounts (including any interest of Seller in escrow
accounts) and any other contract rights, instruments, accounts, payments, rights
to payment (including payments of interest or finance charges) general
intangibles and other assets relating to the Purchased Mortgage Loans
(including, without limitation, any other accounts) or any interest in the
Purchased Mortgage Loans, and any proceeds (including the related securitization
proceeds) and



- 35 -

--------------------------------------------------------------------------------

distributions with respect to any of the foregoing and any other property,
rights, title or interests as are specified on a Transaction Request and/or
Asset Confirm, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (collectively, the “Repurchase Assets”).

b.   Administrative Agent and Seller hereby agree that in order to further
secure Seller’s Obligations hereunder, Seller hereby grants to Administrative
Agent, for the benefit of Buyers, a security interest in (i) Seller’s rights
under the VFN Facility Documents, including, without limitation, any rights to
receive payments thereunder or any rights to collateral thereunder whether now
owned or hereafter acquired, now existing or hereafter created, and (ii) all
collateral however defined or described under the VFN Facility Documents to the
extent not otherwise included under the definition of Repurchase Assets therein.
Seller shall deliver an irrevocable instruction (the “VFN Irrevocable
Instruction Letter”) to the buyer under the VFN Facility Documents that upon
receipt of a notice of an Event of Default under this Agreement, the buyer
thereunder is authorized and instructed to remit to Administrative Agent for the
benefit of Buyers hereunder directly any amounts otherwise payable to Seller and
to deliver to Administrative Agent for the benefit of Buyers all collateral
otherwise deliverable to Seller. In furtherance of foregoing, the VFN
Irrevocable Instruction Letter shall also require, upon repayment of the entire
Obligations (as defined in the VFN Facility Documents) under the VFN Repurchase
Agreement and the termination of all obligations of the buyer thereunder or
other termination of the VFN Facility Documents following the repayment of all
obligations thereunder that the buyer thereunder deliver to Administrative Agent
for the benefit of Buyers hereunder any collateral then in its possession or
control.

The foregoing provision (a) is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Agreement and
 Transactions hereunder as defined under Sections 101(47)(v) and 741(7)(x) of
the Bankruptcy Code.

c.    Administrative Agent and Seller hereby agree that in order to further
secure Seller’s Obligations hereunder, Seller hereby grants to Administrative
Agent, for the benefit of Buyers, a security interest in (i) Seller’s rights
under the Conventional MSR Loan Facility Documents, SPIA VFN Repo Documents and
the MSR PC Repo Documents, including, without limitation, any rights to receive
payments thereunder or any rights to collateral thereunder whether now owned or
hereafter acquired, now existing or hereafter created, and (ii) all collateral
however defined or described under the Conventional MSR Loan Facility Documents,
SPIA VFN Repo Documents and the MSR PC Repo Documents (the “Additional
Collateral”). Seller hereby instructs Buyer, as lender under the Conventional
MSR Loan Facility Documents, as the buyer under the SPIA VFN Repo Documents and
the buyer under the MSR PC Repo Documents that upon receipt of a notice of an
Event of Default under this Agreement, the Buyer, as the lender or buyer, as
applicable, thereunder, is authorized and instructed to remit to Administrative
Agent for the benefit of Buyers hereunder directly any amounts otherwise payable
to Seller under the Conventional MSR Loan Facility Documents, the SPIA VFN Repo
Documents



- 36 -

--------------------------------------------------------------------------------

and the MSR PC Repo Documents and to deliver to Administrative Agent for the
benefit of Buyers all collateral otherwise deliverable to Seller. In furtherance
of the foregoing, upon repayment of the entire “Obligations” (as defined in the
Conventional MSR Loan Facility Documents) under the Conventional MSR Loan
Agreement and the termination of all obligations of the lender thereunder or
other termination of the Conventional MSR Loan Facility Documents following the
repayment of all obligations thereunder that the lender thereunder deliver to
Administrative Agent for the benefit of Buyers hereunder any collateral then in
its possession or control. In furtherance of the foregoing, upon repayment of
the entire “Obligations” (as defined in the MSR PC Repo Documents) under the MSR
PC Repo Agreement and the termination of all obligations of the lender
thereunder or other termination of the MSR PC Repo Documents following the
repayment of all obligations thereunder that the lender thereunder deliver to
Administrative Agent for the benefit of Buyers hereunder any collateral then in
its possession or control.  In furtherance of the foregoing, upon repayment of
the entire “Obligations” (as defined in the SPIA VFN Repo Documents) under the
SPIA VFN Repo Agreement and the termination of all obligations of the lender
thereunder or other termination of the SPIA VFN Repo Documents following the
repayment of all obligations thereunder that the lender thereunder deliver to
Administrative Agent for the benefit of Buyers hereunder any collateral then in
its possession or control. The foregoing provision c. is intended to constitute
a security agreement or other arrangement or other credit enhancement related to
the Agreement and Transactions hereunder as defined under Sections 101(47)(v)
and 741(7)(x) of the Bankruptcy Code.  

d.   Seller agrees to execute, deliver and/or file such documents and perform
such acts as may be reasonably necessary to fully perfect Administrative Agent’s
security interest created hereby.  Furthermore, Seller hereby authorizes
Administrative Agent to file financing statements relating to the Repurchase
Assets, as Administrative Agent, at its option, may deem appropriate. Seller
shall pay the filing costs for any financing statement or statements prepared
pursuant to this Section 8.

9.         Payment and Transfer

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim, to Administrative Agent at the
following account maintained by Administrative Agent: Account No. 30809505, for
the account of CSFB Administrative Agent/PennyMac Loan Services, LLC
Seller-Inbound Account, Citibank, ABA No. 021 000 089 or such other account as
Administrative Agent shall specify to Seller in writing.  Seller acknowledges
that it has no rights of withdrawal from the foregoing account.  All Purchased
Mortgage Loans transferred by one party hereto to the other party shall be in
the case of a purchase by a Buyer in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as Administrative Agent may reasonably request.  All
Purchased Mortgage Loans shall be evidenced by an Asset Confirm.  Any Repurchase
Price received by the Administrative Agent after 2:00 p.m. (New York City time)
shall be deemed received on the next succeeding Business Day.



- 37 -

--------------------------------------------------------------------------------

10.       Conditions Precedent

a.    Effective Date.  As conditions precedent to the Effective Date,
Administrative Agent shall have received on or before the day of entering into
additional Transactions the following, in form and substance satisfactory to
Administrative Agent and duly executed by Seller, Guarantor and each other party
thereto:

(1)  Program Agreements.  The applicable Program Agreements duly executed and
delivered by the parties thereto and being in full force and effect, free of any
modification, breach or waiver.

(2)  Security Interest.  Evidence that all other actions necessary or, in the
opinion of Administrative Agent, desirable to perfect and protect Administrative
Agent’s and Buyers’ interest in the Purchased Mortgage Loans and Servicer
Advances and other Repurchase Assets have been taken, including, without
limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1 and Form UCC-3.

(3)  Organizational Documents.  A certificate of the corporate secretary of each
of Seller and Guarantor, attaching certified copies of Seller’s and Guarantor’s
charter, bylaws and corporate resolutions approving the Program Agreements and
transactions thereunder (either specifically or by general resolution) and all
documents evidencing other necessary corporate action or governmental approvals
as may be required in connection with the applicable Program Agreements.

(4)  Good Standing Certificate.  A certified copy of a good standing certificate
from the jurisdiction of organization of Seller and Guarantor, dated as of the
date hereof.

(5)  Incumbency Certificate.  An incumbency certificate of the corporate
secretary of each of Seller and Guarantor, certifying the names, true signatures
and titles of the representatives duly authorized to request transactions
hereunder and to execute the Program Agreements.

(6)  Opinion of Counsel.  An opinion of Seller’s and Guarantor’s counsel, in
form and substance acceptable to Administrative Agent in its sole discretion.

(7)  Underwriting Guidelines.  A true and correct copy of the Underwriting
Guidelines certified by an officer of Seller.

(8)  Irrevocable Instruction Letter.  The Irrevocable Instruction Letter duly
executed and delivered by Seller and being in full force and effect, free of any
modification or waiver.

(9)  Amended and Restated Power of Attorney. The Amended and Restated Power of
Attorney duly executed by Seller.



- 38 -

--------------------------------------------------------------------------------

(10)      Fees.  Payment of any fees due to Administrative Agent and Buyers
hereunder.

(11)      Insurance.  Evidence that Seller has added Administrative Agent as an
additional loss payee under the Seller’s Fidelity Insurance.

b.   All Transactions.  The obligation of the Administrative Agent for the
benefit of Buyers to enter into each Transaction pursuant to this Agreement is
subject to the following conditions precedent:

(1)  Due Diligence Review.  Without limiting the generality of Section 35
hereof, Administrative Agent and Buyers shall have completed, to their
satisfaction, its due diligence review of the related Mortgage Loans, Servicer
Advances and Seller, Guarantor and the Servicer.

(2)  Required Documents.

(a)      With respect to each Purchased Mortgage Loan which is not a Wet-Ink
Mortgage Loan, the Mortgage File has been delivered to the Custodian in
accordance with the Custodial Agreement.

(b)      With respect to each Wet-Ink Mortgage Loan, the Wet-Ink Documents have
been delivered to Administrative Agent or Custodian, as the case may be, in
accordance with the Custodial Agreement.

(c)      With respect to each Correspondent Loan in which a third party lender
has a secured interest, Administrative Agent shall have received a Correspondent
Release for such Purchased Mortgage Loan that is duly executed and delivered by
such third party lender on or prior to the Purchase Date.

(d)     With respect to each Correspondent Loan, the related Correspondent
Seller shall either be identified on Schedule 6 to the most recent Officer
Compliance Certificate or otherwise approved by Administrative Agent on or prior
to the Purchase Date, and in either case Seller shall not have received notice
from Administrative Agent that such Correspondent Seller is no longer approved.

(3)  Transaction Documents.  Administrative Agent or its designee shall have
received on or before the day of such Transaction (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to
Administrative Agent and (if applicable) duly executed:

(a)      A Transaction Request delivered pursuant to Section 3.c hereof.



- 39 -

--------------------------------------------------------------------------------

(b)      The Request for Certification and the related Custodial Mortgage Loan
Schedule and the Asset Confirm.

(c)      Such certificates, opinions of counsel or other documents as
Administrative Agent may reasonably request.

(4)  No Default.  No Default or Event of Default shall have occurred and be
continuing.

(5)  Requirements of Law.  Neither Administrative Agent nor Buyers shall have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Administrative Agent or any Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Administrative Agent or
any Buyer to enter into Transactions with a Pricing Rate based on the Reference
Rate.

(6)  Representations and Warranties.  Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

(7)  Electronic Tracking Agreement. To the extent Seller is selling Mortgage
Loans which are registered on the MERS System, an Electronic Tracking Agreement
entered into, duly executed and delivered by the parties thereto and being in
full force and effect, free of any modification, breach or waiver; provided
that, executed signature pages by MERS and MERSCORP Holdings, Inc. may be
provided following the date hereof.

(8)  Account Agreements. A Securities Account Control Agreement satisfactory to
the Administrative Agent, entered into, duly executed and delivered by
Administrative Agent, Seller and Securities Intermediary.

(9)  Material Adverse Change.  None of the following shall have occurred and/or
be continuing:

(a)  Credit Suisse AG, New York Branch’s corporate bond rating as calculated by
S&P or Moody’s has been lowered or downgraded to a rating below investment grade
by S&P or Moody’s;

(b)  an event or events shall have occurred in the good faith determination of a
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in such Buyer not
being able to finance Purchased Mortgage Loans through the “repo market” or



- 40 -

--------------------------------------------------------------------------------

“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

(c)  an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in such Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

(d)  there shall have occurred a material adverse change in the financial
condition of a Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of such Buyer to fund its obligations under
this Agreement.

(10)      Pooled Mortgage Loans.  Solely with respect to Transactions the
subject of which are Pooled Mortgage Loans, the Administrative Agent shall have
received the related Trade Assignment on or prior to the Purchase Date with
respect thereto.

(11)      Ineligible Loans.  With respect to any Transaction, the Administrative
Agent shall have determined in the course of its due diligence that the greater
(by count) of 5% or twenty (20) of the Mortgage Loans are ineligible for sale to
Administrative Agent in accordance with the terms of this Agreement.

(12)      DE Compare Ratio.  Seller’s DE Compare Ratio is less than 250%; and

(13)      No HUD Suspension.  HUD has not suspended Seller’s ability to
originate FHA Loans in any jurisdiction.

(14)      With respect to each GNMA EBO, Seller shall have delivered to
Administrative Agent a BPO valuation, or such other valuation acceptable to
Administrative Agent in its sole discretion, and valuation date.

(15)      Designated Mortgage Loans.  With respect to each proposed Transaction
for which the Purchase Price-Incremental 1 or Purchase Price-Incremental 2 for a
Designated Mortgage Loan will be funded, (x) no Disqualification Event shall
have occurred and be continuing, (y) with respect to any Purchase
Price-Incremental 1, the Purchase Price-Base shall be fully drawn and the
Purchase Price for such Designated Mortgage Loan shall be increased by an amount
equal to the Maximum Purchase Price-Incremental 1 and (z) with respect to any
Purchase Price-Incremental 2, the Maximum Purchase Price-Incremental 1 shall be
fully drawn and Purchase Price for such Designated Mortgage Loan shall be
increased by an amount at least equal to the Minimum Purchase Price-Incremental
2 but shall not exceed the Maximum Purchase Price-Incremental 2.



- 41 -

--------------------------------------------------------------------------------

(16)      Maintenance of Profitability.  Seller has maintained a profitability
of at least $1.00 in Net Income for at least one of the two (2) prior Test
Periods.

(17)      eMortgage Loans. Prior to the funding of any Transactions, the subject
of which are eMortgage Loans, Seller shall (i) deliver (or cause to be
delivered) to Administrative Agent an Electronic Tracking Agreement addendum and
Custodial Agreement amendment, duly executed by the parties thereto and in form
and substance satisfactory to Administrative Agent and (ii) obtain a new MERS
Org ID in connection with such Transactions.

11.       Program; Costs

a.    Seller shall pay the fees and expenses of Administrative Agent’s and
Buyers’ counsel in connection with the original preparation and execution of the
Program Agreements. Seller shall reimburse Administrative Agent and Buyers for
any of Administrative Agent’s and Buyers’ reasonable out-of-pocket costs,
including due diligence review costs and reasonable attorney’s fees as further
described below and in Section 35, incurred by Administrative Agent and Buyers
in determining the acceptability to Administrative Agent and Buyers of any
Mortgage Loans.  Seller shall also pay, or reimburse Administrative Agent and
Buyers if Administrative Agent or Buyers shall pay, any termination fee, which
may be due any servicer.  Legal fees for any subsequent amendments to this
Agreement or related documents shall be borne by Seller. Seller shall pay
reasonable and customary ongoing custodial and securities intermediary fees and
expenses as set forth on Exhibit K hereto, and any other reasonable and
customary ongoing fees and expenses under any other Program Agreement.

b.   If any Buyer determines that, due to the introduction of, any change in, or
the compliance by such Buyer with (i) any eurocurrency reserve requirement or
(ii) the interpretation of any law, regulation or any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be an increase in the cost to such Buyer in engaging
in the present or any future Transactions, then Seller agrees to pay to such
Buyer, from time to time, upon demand by such Buyer (with a copy to Custodian)
the actual cost of additional amounts as specified by such Buyer to compensate
such Buyer for such increased costs.

c.   With respect to any Transaction, Administrative Agent and Buyers may
conclusively rely upon, and shall incur no liability to Seller in acting upon,
any request or other communication that Administrative Agent and Buyers
reasonably believe to have been given or made by a person authorized to enter
into a Transaction on Seller’s behalf.  In each such case, Seller hereby waives
the right to dispute Administrative Agent’s or Buyers’ record of the terms of
the request or other communication.



- 42 -

--------------------------------------------------------------------------------

d.   Notwithstanding the assignment of the Program Agreements with respect to
each Purchased Mortgage Loan to Administrative Agent for the benefit of Buyers,
Seller agrees and covenants with Administrative Agent and Buyers to enforce
diligently Seller’s rights and remedies set forth in the Program Agreements.

e.           (i)  Any payments made by Seller or Guarantor to Administrative
Agent or a Buyer or a Buyer assignee or participant hereunder or any Program
Agreement shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by applicable law. If Seller or Guarantor
shall be required by applicable law (as determined in the good faith discretion
of the applicable withholding agent) to deduct or withhold any Tax from any sums
payable to Administrative Agent or a Buyer or Buyer assignee or participant,
then (i) the Seller or Guarantor shall make such deductions or withholdings and
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law; (ii) to the extent the withheld or deducted Tax
is an Indemnified Tax or Other Tax, the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 11.e) Administrative Agent receives an amount equal to the
sum it would have received had no such deductions or withholdings been made; and
(iii) the Seller shall notify the Administrative Agent of the amount paid and
shall provide the original or a certified copy of a receipt issued by the
relevant Governmental Authority evidencing such payment within ten (10) days
thereafter. Seller or Guarantor shall otherwise indemnify Administrative Agent
and such Buyer, within ten (10) days after demand therefor, for any Indemnified
Taxes or Other Taxes imposed on Administrative Agent or such Buyer (including
Indemnified Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 11.e) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority.  

(ii)  Administrative Agent shall cause each Buyer and Buyer assignee and
participant to deliver to each of the Seller or Guarantor, at the time or times
reasonably requested by the Seller or Guarantor, such properly completed and
executed documentation reasonably requested by the Seller or Guarantor as will
permit payments made hereunder to be made without withholding or at a reduced
rate of withholding. In addition, Administrative Agent shall cause each Buyer
and Buyer assignee and participant, if reasonably requested by Seller or
Guarantor, to deliver such other documentation prescribed by applicable law or
reasonably requested by the Seller or Guarantor as will enable the Seller or
Guarantor to determine whether or not such Buyer or Buyer assignee or
participant is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in this Section 11, the
completion, execution and submission of such documentation (other than such
documentation in Section 11.e(ii)(A), (B) and (C) below) shall not be required
if in the Buyer’s or any Buyer’s assignee’s or participant’s judgment such
completion, execution or submission would subject such Buyer or Buyer assignee
or participant to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Buyer or Buyer assignee or
participant. Without limiting the generality of the foregoing, Administrative



- 43 -

--------------------------------------------------------------------------------

Agent shall cause a Buyer or Buyer assignee or participant to deliver to each of
the Seller or Guarantor, to the extent legally entitled to do so:    

(A) in the case of a Buyer or Buyer assignee or participant which is a “U.S.
Person” as defined in section 7701(a)(30) of the Code, a properly completed and
executed Internal Revenue Service (“IRS”)  Form W-9 certifying that it is not
subject to U.S. federal backup withholding tax;  

(B) in the case of a Buyer or Buyer assignee or participant which is not a “U.S.
Person” as defined in Code section 7701(a)(30): (I) a properly completed and
executed IRS Form W-8BEN, W-8BENE-E or W-8ECI, as appropriate, evidencing
entitlement to a zero percent or reduced rate of U.S. federal income tax
withholding on any payments made hereunder, (II) in the case of such non-U.S.
Person claiming exemption from the withholding of U.S. federal income tax under
Code sections 871(h) or 881(c) with respect to payments of “portfolio interest,”
a duly executed certificate (a “U.S. Tax Compliance Certificate”) to the effect
that such non-U.S. Person is not (x) a “bank” within the meaning of Code section
881(c)(3)(A), (y) a “10 percent shareholder” of Seller, Guarantor or affiliate
thereof, within the meaning of Code section 881(c)(3)(B), or (z) a “controlled
foreign corporation” described in Code section 881(c)(3)(C), (III) to the extent
such non-U.S. person is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
 non-U.S. person is a partnership and one or more direct or indirect partners of
such non-U.S. person are claiming the portfolio interest exemption, such
non-U.S. person may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner, and (IV) executed originals of any other form
or supplementary documentation prescribed by law as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by law to permit
Seller or Guarantor to determine the withholding or deduction required to be
made.

(C) if a payment made to a Buyer or Buyer assignee or participant under this
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Buyer or assignee or participant were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Administrative Agent on behalf of such
Buyer or assignee or participant shall deliver to the Seller or Guarantor at the
time or times prescribed by law and at such time or times reasonably requested
by the Seller such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Seller as may be necessary for the
Seller to comply with their obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
11.e, “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.



- 44 -

--------------------------------------------------------------------------------

The applicable IRS forms referred to above shall be delivered by Administrative
Agent on behalf of each applicable Buyer or Buyer assignee or participant on or
prior to the date on which such person becomes a Buyer or Buyer assignee or
participant under this Agreement, as the case may be, and upon the obsolescence
or invalidity of any IRS form previously delivered by it hereunder

f.          Any indemnification payable by Seller or Guarantor to Administrative
Agent or a Buyer or Buyer assignee or participant for Indemnified Taxes or Other
Taxes that are imposed on such Buyer or Buyer assignee or participant, as
described in Section 11.e(i) hereof, shall be paid by Seller or Guarantor within
ten (10) days after demand therefor from Administrative Agent.  A certificate as
to the amount of such payment or liability delivered to the Seller or Guarantor
by the Administrative Agent on behalf of a Buyer or Buyer assignee or
participant shall be conclusive absent manifest error.

g.         Each party’s obligations under this Section 11 shall survive any
assignment of rights by, or the replacement of, a Buyer or a Buyer assignee or
participant, and the repayment, satisfaction or discharge of all obligations
under any Program Agreement.

h.         Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness of Seller that is secured by the Purchased
Mortgage Loans, and the Purchased Mortgage Loans as owned by Seller in the
absence of an Event of Default by Seller. Administrative Agent on behalf of
Buyers and Seller agree that they will treat and report for all tax purposes the
Transactions entered into hereunder as one or more loans from a Buyer to Seller
secured by the Purchased Mortgage Loans, unless otherwise prohibited by law or
upon a final determination by any taxing authority that the Transactions are not
loans for tax purposes.

12.       Servicing

a.    Seller, on Administrative Agent’s and Buyers’ behalf, shall service the
Mortgage Loans consistent with the degree of skill and care that Seller
customarily requires with respect to similar Mortgage Loans owned or managed by
it and in accordance with Accepted Servicing Practices and Agency, GNMA, HUD,
FHA and VA guidelines, as applicable.  The Servicer shall (i) comply with all
applicable federal, state and local laws and regulations, (ii) maintain all
state and federal licenses necessary for it to perform its servicing
responsibilities hereunder and (iii) not impair the rights of Administrative
Agent or Buyers in any Mortgage Loans or any payment thereunder.  Administrative
Agent may terminate the servicing of any Mortgage Loan with the then existing
Servicer in accordance with Section 12.d hereof.

b.   Seller shall hold or cause to be held all escrow funds collected by Seller
as Servicer with respect to any Purchased Mortgage Loans in trust accounts and
shall apply the same for the purposes for which such funds were collected.  

c.    Seller shall deposit all collections received by Seller and Servicer on
the Purchased Mortgage Loans in the Securities Account on a daily basis within
one



- 45 -

--------------------------------------------------------------------------------

(1) Business Day following receipt; provided, however, that any amounts required
to be remitted to Administrative Agent shall be deposited in the Securities
Account on or prior to the day on which such remittance is to occur.  

d.   Upon the occurrence and continuance of an Event of Default hereunder,
Administrative Agent shall have the right to immediately terminate Seller’s
right to service the Purchased Mortgage Loans without payment of any penalty or
termination fee. Seller shall cooperate in transferring the servicing of the
Purchased Mortgage Loans to a successor servicer appointed by Administrative
Agent on behalf of Buyers in its sole discretion. For the avoidance of doubt any
termination of the Servicer’s rights to service by the Administrative Agent as a
result of an Event of Default shall be deemed part of an exercise of the
Administrative Agent’s rights to cause the liquidation, termination or
acceleration of this Agreement.

e.    If Seller should discover that, for any reason whatsoever, Seller or any
entity responsible to Seller for managing or servicing any such Purchased
Mortgage Loan has failed to perform fully Seller’s obligations under the Program
Agreements or any of the obligations of such entities with respect to the
Purchased Mortgage Loans, Seller shall promptly notify Administrative Agent.

f.    For the avoidance of doubt, Seller retains no economic rights to the
servicing of the Purchased Mortgage Loans. As such, Seller expressly
acknowledges that the Purchased Mortgage Loans are sold to Administrative Agent
for the benefit of Buyers on a “servicing-released” basis with such servicing
retained by Seller.

13.       Representations and Warranties

a.    Each of Seller and Guarantor represents and warrants to Administrative
Agent and Buyers as of the date hereof and as of each Purchase Date for any
Transaction that:

(1)    Seller and Guarantor Existence.  Each of Seller and Guarantor has been
duly organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware.  

(2)    Licenses.  Each of Seller and Guarantor is duly licensed or is otherwise
qualified in each jurisdiction in which it transacts business for the business
which it conducts and is not in default of any applicable federal, state or
local laws, rules and regulations unless, in either instance, the failure to
take such action is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable laws, rules and regulations.  Seller has the requisite power
and authority and legal right and necessary licenses (including from VA and FHA,
if applicable) to originate and purchase Mortgage Loans (as applicable) and to
own, sell and grant a lien on all of its right, title and interest in and to the
Mortgage Loans.  Each of Seller and Guarantor has the requisite power and
authority and legal right to execute and deliver, engage in the transactions
contemplated by, and perform and observe the



- 46 -

--------------------------------------------------------------------------------

terms and conditions of, this Agreement, each Program Agreement and any
Transaction Request.  Seller is an FHA Approved Mortgagee.

(3)    Power.  Each of Seller and Guarantor has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

(4)    Due Authorization.  Each of Seller and Guarantor has all necessary
corporate or other power, authority and legal right to execute, deliver and
perform its obligations under each of the Program Agreements, as applicable.
 This Agreement, any Transaction Request and the Program Agreements have been
(or, in the case of Program Agreements and any Transaction Request not yet
executed, will be) duly authorized, executed and delivered by Seller and
Guarantor, all requisite or other corporate action having been taken, and each
is valid, binding and enforceable against Seller and Guarantor in accordance
with its terms except as such enforcement may be affected by bankruptcy, by
other insolvency laws, or by general principles of equity.

(5)    Financial Statements.  

a.    Guarantor has heretofore furnished to Administrative Agent a copy of its
consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the fiscal year of Guarantor ended December 31,
2019 and the related consolidated statements of income for Guarantor and its
consolidated Subsidiaries for such fiscal year, with the opinion thereon of
Deloitte & Touche LLP.  All such financial statements are complete and correct
and fairly present, in all material respects, the consolidated financial
condition of Guarantor and its Subsidiaries and the consolidated results of
their operations as at such dates and for such fiscal periods, all in accordance
with GAAP applied on a consistent basis.  Since December 31, 2019, there has
been no material adverse change in the consolidated business, operations or
financial condition of Guarantor and its consolidated Subsidiaries taken as a
whole from that set forth in said financial statements nor is Guarantor aware of
any state of facts which (with notice or the lapse of time) would or could
result in any such material adverse change.  Guarantor has, on the date of the
statements delivered pursuant to this Section (the “Statement Date”) no
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Guarantor except as heretofore disclosed to Administrative Agent in writing.

b.    Seller has heretofore furnished to Administrative Agent a copy of its
balance sheet for the fiscal year of Seller ended December 31, 2019



- 47 -

--------------------------------------------------------------------------------

and the related statements of income for Seller for such fiscal year, with the
opinion thereon of Deloitte & Touche LLP.  All such financial statements are
complete and correct and fairly present, in all material respects, the financial
condition of Seller and the results of its operations as at such dates and for
such fiscal periods, all in accordance with GAAP applied on a consistent basis.
 Since December 31, 2019, there has been no material adverse change in the
consolidated business, operations or financial condition of Seller from that set
forth in said financial statements nor is Seller aware of any state of facts
which (with notice or the lapse of time) would or could result in any such
material adverse change.  Seller has, on the Statement Date no liabilities,
direct or indirect, fixed or contingent, matured or unmatured, known or unknown,
or liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheet and
related statements, and at the present time there are no material unrealized or
anticipated losses from any loans, advances or other commitments of Seller
except as heretofore disclosed to Administrative Agent in writing.

(6)    Event of Default.  There exists no Event of Default under Section 15.b
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15.b hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.

(7)    Solvency.  Each of Seller and Guarantor is solvent and will not be
rendered insolvent by any Transaction and, after giving effect to such
Transaction, will not be left with an unreasonably small amount of capital with
which to engage in its business.  Neither Seller nor Guarantor intends to incur,
nor believes that it has incurred, debts beyond its ability to pay such debts as
they mature and is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such entity
or any of its assets.  The amount of consideration being received by Seller upon
the sale of the Purchased Mortgage Loans to Administrative Agent for the benefit
of Buyers constitutes reasonably equivalent value and fair consideration for
such Purchased Mortgage Loans.  Seller is not transferring any Purchased
Mortgage Loans with any intent to hinder, delay or defraud any of its creditors.

(8)    No Conflicts.  The execution, delivery and performance by each of Seller
and Guarantor of this Agreement or any Transaction Request hereunder and the
Program Agreements do not conflict with any term or provision of the
organizational documents of Seller or Guarantor or any law, rule, regulation,
order, judgment, writ, injunction or decree applicable to Seller or Guarantor of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over Seller or Guarantor, which conflict would have a Material
Adverse Effect and will not result in any violation of any such mortgage,
instrument, agreement or obligation to which Seller or Guarantor is a party.



- 48 -

--------------------------------------------------------------------------------

(9)        True and Complete Disclosure.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantor or any
Affiliate thereof or any of their officers furnished or to be furnished to
Administrative Agent or Buyers in connection with the initial or any ongoing due
diligence of Seller, Guarantor or any Affiliate or officer thereof, negotiation,
preparation, or delivery of the Program Agreements are true and complete and do
not omit to disclose any material facts necessary to make the statements herein
or therein, in light of the circumstances in which they are made, not
misleading.  All financial statements have been prepared in accordance with
GAAP.

(10)      Approvals.  No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Seller or Guarantor of this Agreement, any Transaction Request
and the Program Agreements.

(11)      Litigation.   There is no action, proceeding or investigation pending
with respect to which either Seller or Guarantor has received service of process
or, to the best of Seller’s or Guarantor’s knowledge threatened against it
before any court, administrative agency or other tribunal (A) asserting the
invalidity of this Agreement, any Transaction, Transaction Request or any
Program Agreement, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Transaction Request or any
Program Agreement, (C) making a claim individually or in the aggregate in an
amount greater than five percent (5%) of Seller’s Net Worth, (D) which requires
filing with the Securities and Exchange Commission in accordance with the 1934
Act or any rules thereunder or (E) which might materially and adversely affect
the validity of the Mortgage Loans or the performance by it of its obligations
under, or the validity or enforceability of, this Agreement, any Transaction
Request or any Program Agreement.

(12)      Material Adverse Change.  There has been no material adverse change in
the business, operations, financial condition, properties or prospects of
Seller, Guarantor or their Affiliates since the date set forth in the most
recent financial statements supplied to Administrative Agent as determined by
Administrative Agent in its sole good faith discretion.

(13)      Ownership.  Upon payment of the Purchase Price and the filing of the
financing statement and delivery of the Mortgage Files to the Custodian and
Custodian’s receipt of the related Request for Certification, the Administrative
Agent shall become the sole owner of the Purchased Mortgage Loans and related
Repurchase Assets for the benefit of Buyers and Repledgees, free and clear of
all liens and encumbrances.

(14)      Underwriting Guidelines. The Underwriting Guidelines provided to
Administrative Agent are the true and correct Underwriting Guidelines of Seller.



- 49 -

--------------------------------------------------------------------------------

(15)      Taxes. Seller, Guarantor and their Subsidiaries have timely filed all
tax returns that are required to be filed by them and have paid all taxes,
except for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
Seller, Guarantor and their Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of Seller or Guarantor, as applicable,
adequate.

(16)      Investment Company.  Neither Seller nor any of its Subsidiaries is
required to register as an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; provided, however, that any entity that is under the management of
PNMAC Capital Management LLC in its capacity as an “investment adviser” within
the meaning of the Investment Advisers Act of 1940 and is otherwise not directly
or indirectly owned or controlled by Seller shall not be deemed a “Subsidiary”
for the purposes of this Section 13.a(16).

(17)      Chief Executive Office; Jurisdiction of Organization.  On the
Effective Date, Seller’s chief executive office, is, and has been, located at
3043 Townsgate Road, Westlake Village, CA 91361. On the Effective Date, Seller’s
jurisdiction of organization is the State of Delaware.  Seller shall provide
Administrative Agent with thirty days advance notice of any change in Seller’s
principal office or place of business or jurisdiction.  Seller has no trade
name.  During the preceding five (5) years, Seller has not been known by or done
business under any other name, corporate or fictitious, and has not filed or had
filed against it any bankruptcy receivership or similar petitions nor has it
made any assignments for the benefit of creditors.

(18)      Location of Books and Records.  The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Purchased Mortgage Loans and the related Repurchase Assets is its chief
executive office.

(19)      Adjusted Tangible Net Worth.  Seller’s Adjusted Tangible Net Worth
shall comply with the requirements set forth in Section 14.bb(1) hereof.  

(20)      ERISA.  Each Plan to which Seller, Guarantor or their Subsidiaries
make direct contributions, and, to the knowledge of Seller and Guarantor, each
other Plan and each Multiemployer Plan, is in compliance in all material
respects with, and has been administered in all material respects in compliance
with, the applicable provisions of ERISA, the Code and any other Federal or
State law.

(21)      Adverse Selection.  Seller has not selected the Purchased Mortgage
Loans in a manner so as to adversely affect Buyers’ interests.



- 50 -

--------------------------------------------------------------------------------

(22)      Agreements.  Neither Seller nor any Subsidiary of Seller is a party to
any agreement, instrument, or indenture or subject to any restriction materially
and adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 13.a(5)
hereof.  Neither Seller nor any Subsidiary of Seller is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, or indenture which default
could have a material adverse effect on the business, operations, properties, or
financial condition of Seller as a whole.  No holder of any indebtedness of
Seller or of any of its Subsidiaries has given notice of any asserted default
thereunder.

(23)      Other Indebtedness.  All Indebtedness (other than Indebtedness
evidenced by this Agreement) of Seller existing on the date hereof is listed on
Exhibit I hereto (the “Existing Indebtedness”).

(24)      Agency Approvals.  With respect to each Agency Security and to the
extent necessary, Seller is an FHA Approved Mortgagee. Seller is also  approved
by Fannie Mae as an approved seller/servicer and Freddie Mac as an approved
seller/servicer, and, to the extent necessary, approved by the Secretary of HUD
pursuant to Sections 203 and 211 of the National Housing Act.  In each such
case, Seller is in good standing, with no event having occurred or Seller having
any reason whatsoever to believe or suspect will occur prior to the issuance of
the Agency Security or the consummation of the Take-out Commitment, as the case
may be, including, without limitation, a change in insurance coverage which
would either make Seller unable to comply with the eligibility requirements for
maintaining all such applicable approvals or require notification to the
relevant Agency or to the HUD FHA or, only to the extent that Seller is a VA
Approved Lender as of the relevant Purchase Date, VA.  Should Seller for any
reason cease to possess all such applicable approvals, or should notification to
the relevant Agency or to the HUD, FHA or VA (only to the extent that Seller is
a VA Approved Lender as of the relevant Purchase Date), be required, Seller
shall so notify Administrative Agent immediately in writing.  Servicer has
adequate financial standing, servicing facilities, procedures and experienced
personnel necessary for the sound servicing of mortgage loans of the same types
as may from time to time constitute Mortgage Loans and in accordance with
Accepted Servicing Practices.  

(25)      No Reliance.  Each of Seller and Guarantor has made its own
independent decisions to enter into the Program Agreements and each Transaction
and as to whether such Transaction is appropriate and proper for it based upon
its own judgment and upon advice from such advisors (including without
limitation, legal counsel and accountants) as it has deemed necessary.  Neither
Seller nor Guarantor is relying upon any advice from Administrative Agent or
Buyers as to any aspect of the Transactions, including without limitation, the
legal, accounting or tax treatment of such Transactions.

(26)      Plan Assets. Neither Seller nor Guarantor is an employee benefit plan
as defined in Section 3 of  Title I of ERISA, or a plan described in



- 51 -

--------------------------------------------------------------------------------

Section 4975(e)(1) of the Code, and the Purchased Mortgage Loans are not “plan
assets” within the meaning of 29 CFR §2510.3 101 as amended by Section 3(42) of
ERISA, in Seller’s or Guarantor’s hands, and transactions by or with Seller or
Guarantor are not subject to any state or local statute regulating investments
or fiduciary obligations with respect to governmental plans within the meaning
of Section 3(32) of ERISA.

(27)      No Prohibited Persons. Neither Seller nor any of its Affiliates,
officers, directors, partners or members, is an entity or person (or to
 Seller’s knowledge, owned or controlled by an entity or person): (i) that is
listed in the Annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO 13224”); (ii) whose name appears
on the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
https://www.treasury.gov/ofac/downloads/sdnlist.pdf); (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO
13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through (iv)
above are herein referred to as a “Prohibited Person”).

b.   Each of Seller and Guarantor jointly and severally represents and warrants
to Administrative Agent and Buyers as of the applicable Purchase Date for any
Transaction and each date thereafter that (i) with respect to every Purchased
Mortgage Loan, each representation and warranty set forth on Schedule 1 is true
and correct.  

c.    The representations and warranties set forth in this Agreement shall
survive transfer of the Purchased Mortgage Loans to Administrative Agent for the
benefit of Buyers and to each Buyer and shall continue for so long as the
Purchased Mortgage Loans are subject to this Agreement.  Upon discovery by
Seller, Servicer or Administrative Agent of any breach of any of the
representations or warranties set forth in this Agreement, the party discovering
such breach shall promptly give notice of such discovery to the others.

14.       Covenants

Each of Seller and Guarantor covenants with Administrative Agent and Buyers
that, during the term of this facility:

a.    Litigation. Seller and Guarantor, as applicable, will promptly, and in any
event within ten (10) days after service of process on any of the following,
give to Administrative Agent notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller, Guarantor or any of their Subsidiaries or
affecting any of the Property of any of



- 52 -

--------------------------------------------------------------------------------

them before any Governmental Authority that (i) questions or challenges the
validity or enforceability of any of the Program Agreements or any action to be
taken in connection with the transactions contemplated hereby, (ii) makes a
claim individually or in the aggregate in an amount greater than five percent
(5%) of Seller’s Net Worth, or (iii) which, individually or in the aggregate, if
adversely determined, could be reasonably likely to have a Material Adverse
Effect. On each Reporting Date, Seller and Guarantor, as applicable, will
provide to Administrative Agent a litigation docket listing all litigation,
actions, suits, arbitrations, investigations (including, without limitation, any
of the foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller, Guarantor or any of their Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority.
Seller and Guarantor, as applicable, will promptly provide notice of any
judgment, which with the passage of time, could cause an Event of Default
hereunder.

b.   Prohibition of Fundamental Changes.  Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that Seller may merge or
consolidate with (a) any wholly owned Subsidiary of Seller, or (b) any other
Person if Seller is the surviving entity; and provided further, that if after
giving effect thereto, no Default would exist hereunder.

c.    MERS.  Seller shall comply in all material respects with the rules and
procedures of MERS in connection with the servicing of all Purchased Mortgage
Loans that are registered with MERS and, with respect to Purchased Mortgage
Loans that are eMortgage Loans, the maintenance of the related eNotes on the
MERS eRegistry for as long as such Purchased Mortgage Loans are so registered.

d.   Servicer; Asset Tape.  Upon the occurrence of any of the following (a) the
occurrence and continuation of an Event of Default, (b) the fifth (5th) Business
Day of each month, or (c) within two (2) Business Days following the request of
Administrative Agent, Seller shall cause Servicer to provide to Administrative
Agent, electronically, in a format mutually acceptable to Administrative Agent
and Seller, an Asset Tape.  Seller shall not cause the Mortgage Loans to be
serviced by any servicer other than a servicer expressly approved in writing by
Administrative Agent on behalf of Buyers, which approval shall be deemed granted
by Administrative Agent on behalf of Buyers with respect to Seller with the
execution of this Agreement.

e.    Insurance.  Seller or Guarantor shall continue to maintain, for Seller,
Servicer and their Subsidiaries, Fidelity Insurance in an aggregate amount at
least equal to $1,400,000.  Seller or Guarantor shall maintain, for Seller,
Servicer and their Subsidiaries, Fidelity Insurance in respect of its officers,
employees and agents, with respect to any claims made in connection with all or
any portion of the Repurchase Assets.  Seller or Guarantor shall notify the
Administrative Agent of any material change in the terms of any such Fidelity
Insurance.



- 53 -

--------------------------------------------------------------------------------

f.    No Adverse Claims.  Seller warrants and will defend, and shall cause any
Servicer to defend, the right, title and interest of Administrative Agent and
Buyers in and to all Purchased Mortgage Loans and the related Repurchase Assets
against all adverse claims and demands.

g.   Assignment.  Except as permitted herein, neither Seller nor any Servicer
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Mortgage Loans or any interest therein, provided that this Section
shall not prevent any transfer of Purchased Mortgage Loans in accordance with
the Program Agreements.

h.   Security Interest.  Seller shall do all things necessary to preserve the
Purchased Mortgage Loans and the related Repurchase Assets so that they remain
subject to a first priority perfected security interest hereunder.  Without
limiting the foregoing, Seller will comply with all rules, regulations and other
laws of any Governmental Authority and cause the Purchased Mortgage Loans or the
related Repurchase Assets to comply with all applicable rules, regulations and
other laws.  Seller will not allow any default for which Seller is responsible
to occur under any Purchased Mortgage Loans or the related Repurchase Assets or
any Program Agreement and Seller shall fully perform or cause to be performed
when due all of its obligations under any Purchased Mortgage Loans or the
related Repurchase Assets and any Program Agreement.

i.    Records.

(1)  Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Mortgage Loans in accordance with industry
custom and practice for assets similar to the Purchased Mortgage Loans, and all
such Records shall be in Custodian’s possession unless Administrative Agent
otherwise approves.  Seller will not allow any such papers, records or files
that are an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing a specific Mortgage Loan,
in which event Seller will obtain or cause to be obtained a receipt from a
financially responsible person for any such paper, record or file.  Seller or
the Servicer of the Purchased Mortgage Loans will maintain all such Records not
in the possession of Custodian in good and complete condition in accordance with
industry practices for assets similar to the Purchased Mortgage Loans and
preserve them against loss.

(2)  For so long as Administrative Agent has an interest in or lien on any
Purchased Mortgage Loan, Seller will hold or cause to be held all related
Records in trust for Administrative Agent.  Seller shall notify, or cause to be
notified, every other party holding any such Records of the interests and liens
in favor of Administrative Agent granted hereby.



- 54 -

--------------------------------------------------------------------------------

(3)  Upon reasonable advance notice from Custodian or Administrative Agent,
Seller shall (x) make any and all such Records available to Custodian,
Administrative Agent or a Buyer to examine any such Records, either by its own
officers or employees, or by agents or contractors, or both, and make copies of
all or any portion thereof, and (y) permit Administrative Agent or a Buyer or
its authorized agents to discuss the affairs, finances and accounts of Seller
with its chief operating officer and chief financial officer and to discuss the
affairs, finances and accounts of Seller with its independent certified public
accountants.

j.    Books.  Seller shall keep or cause to be kept in reasonable detail books
and records of account of its assets and business and shall clearly reflect
therein the transfer of Purchased Mortgage Loans to Administrative Agent for the
benefit of Buyers.

k.   Approvals.  Seller shall maintain all licenses, permits or other approvals
necessary for Seller to conduct its business and to perform its obligations
under the Program Agreements, and Seller shall conduct its business in all
material respects in accordance with applicable law.

l.    Material Change in Business.  Neither Seller nor Guarantor shall make any
material change in the nature of its business as carried on at the date hereof.

m.  Underwriting Guidelines.  Without the prior written consent of
Administrative Agent, Seller shall not amend or otherwise modify the
Underwriting Guidelines in any material respect.  Without limiting the
foregoing, in the event that Seller makes any amendment or modification to the
Underwriting Guidelines, Seller shall promptly deliver to Administrative Agent a
complete copy of the amended or modified Underwriting Guidelines, specifying in
detail the amendments and modifications set forth therein from the previous copy
delivered.

n.   Distributions.  If an Event of Default has occurred and is continuing,
neither Seller nor Guarantor shall pay any dividends with respect to any capital
stock or other equity interests in such entity, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller or
Guarantor.

o.   Applicable Law.  Seller and Guarantor shall comply in all material respects
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority.

p.   Existence.  Each of Seller and Guarantor shall preserve and maintain its
legal existence and all of its material rights, privileges, material licenses
and franchises.

q.   Chief Executive Office; Jurisdiction of Organization.  Seller shall not
move its chief executive office from the address referred to in Section 13.a(17)
or change its jurisdiction of organization from the jurisdiction referred to in
Section 13.a(17) unless it shall have provided Administrative Agent thirty (30)
days’ prior written notice of such change.



- 55 -

--------------------------------------------------------------------------------

r.    Taxes.  Seller and Guarantor shall timely file all tax returns that are
required to be filed by them and shall timely pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

s.    Transactions with Affiliates.  Seller will not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under the Program Agreements, (b) in the ordinary course
of Seller’s business and (c) upon fair and reasonable terms no less favorable to
Seller than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section to any Affiliate.

t.    Guarantees.  Seller shall not create, incur, assume or suffer to exist any
Guarantees, except (i) to the extent reflected in Seller’s financial statements
or notes thereto and (ii) to the extent the aggregate Guarantees of Seller do
not exceed $250,000.

u.   Indebtedness. Seller shall not incur any additional material Indebtedness
(other than (i) the Existing Indebtedness in amounts not to exceed the amounts
specified on Exhibit I hereto, (ii) except for Indebtedness incurred with
Administrative Agent or its Affiliates, (iii) Indebtedness required to be
obtained pursuant to the Program Agreements and (iv) usual and customary
accounts payable for a mortgage company) without the prior written consent of
Administrative Agent.

v.   Hedging. Seller has entered into Interest Rate Protection Agreements with
respect to the Conforming Mortgage Loans, having terms with respect to
protection against fluctuations in interest rates acceptable to Administrative
Agent in its sole discretion.  In the event that Seller intends to make any
change to its policy regarding Interest Rate Protection Agreements, Seller shall
notify Administrative Agent in writing thirty (30) days prior to implementing
any such change.  

w.   True and Correct Information.  All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantor any
Affiliate thereof or any of their officers furnished to Administrative Agent
and/or Buyers hereunder and during Administrative Agent’s and/or Buyers’
diligence of Seller and Guarantor are and will be true and complete and do not
omit to disclose any material facts necessary to make the statements herein or
therein, in light of the circumstances in which they are made, not misleading.
 All required financial statements, information and reports delivered by Seller
and Guarantor to Administrative Agent and/or Buyers pursuant to this Agreement
shall be prepared in accordance with U.S. GAAP, or, if applicable, to SEC
filings, the appropriate SEC accounting regulations.



- 56 -

--------------------------------------------------------------------------------

x.   Agency Approvals; Servicing.  Seller shall maintain its status with Fannie
Mae as an approved lender and Freddie Mac as an approved seller/servicer, in
each case in good standing (“Agency Approvals”).  Servicer shall service all
Purchased Mortgage Loans which are Committed Mortgage Loans in accordance with
the applicable agency guide.  Should Servicer, for any reason, cease to possess
all such applicable Agency Approvals, or should notification to the relevant
Agency or to the HUD, FHA or VA be required, such Seller shall so notify
Administrative Agent immediately in writing.  Notwithstanding the preceding
sentence, Servicer shall take all necessary action to maintain all of their
applicable Agency Approvals at all times during the term of this Agreement and
each outstanding Transaction. Servicer shall maintain adequate financial
standing, servicing facilities, procedures and experienced personnel necessary
for the sound servicing of mortgage loans of the same types as may from time to
time constitute Mortgage Loans and in accordance with Accepted Servicing
Practices.

y.   Take-out Payments. With respect to each Committed Mortgage Loan, Seller
shall arrange that all payments under the related Take-out Commitment shall be
paid directly to Administrative Agent at the account set forth in Section 9
hereof, or to an account approved by Administrative Agent in writing prior to
such payment. With respect to any Agency Take-out Commitment, if applicable, (1)
with respect to the wire transfer instructions as set forth in Freddie Mac Form
987 (Wire Transfer Authorization for a Cash Warehouse Delivery) such wire
transfer instructions are identical to Administrative Agent’s wire instructions
or Administrative Agent has approved such wire transfer instructions in writing
in its sole discretion, or (2) the Payee Number set forth on Fannie Mae Form
1068 (Fixed-Rate, Graduated-Payment, or Growing-Equity Mortgage Loan Schedule)
or Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan Schedule), as applicable,
is identical to the Payee Number that has been identified by Administrative
Agent in writing as Administrative Agent’s Payee Number or Administrative Agent
has previously approved the related Payee Number in writing in its sole
discretion; with respect to any Take-out Commitment with an Agency, the
applicable agency documents shall list Administrative Agent as sole subscriber,
unless otherwise agreed to in writing by Administrative Agent, in Administrative
Agent’s sole discretion.

z.    No Pledge.  Neither Seller nor Guarantor shall pledge, transfer or convey
any security interest in the Securities Account to any Person without the
express written consent of Administrative Agent.

aa.  Plan Assets. Seller shall not be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and Seller shall not use “plan assets” within the meaning of 29 CFR §2510.3
101, as amended by Section 3(42) of ERISA to engage in this Agreement or any
Transaction hereunder. Transactions by or with Seller or Guarantor shall not be
subject to any state or local statute regulating investments of or fiduciary
obligations with respect to governmental plans within the meaning of Section
3(32) of ERISA.



- 57 -

--------------------------------------------------------------------------------

bb. Financial Covenants.  Seller shall at all times comply with any and all
financial covenants and/or financial ratios set forth below:

(1)        Adjusted Tangible Net Worth. Seller shall maintain an Adjusted
Tangible Net Worth of at least equal to $1,250,000,000.

(2)       Indebtedness to Adjusted Tangible Net Worth Ratio. Seller’s ratio of
Indebtedness (excluding (A) Non-Recourse Debt, including any securitization
debt, and (B) any intercompany debt eliminated in consolidation) to Adjusted
Tangible Net Worth shall not exceed 10:1.

(3)        Maintenance of Liquidity.  The Seller shall ensure that, at all
times, it has cash (other than Restricted Cash) and Cash Equivalents in an
amount not less than $40,000,000.

(4)       Additional Warehouse Line. The Seller shall maintain one or more
additional warehouse or repurchase facilities in order to finance mortgage loans
in an aggregate amount at least equal to 55% of the Maximum Regular Way
Committed Purchase Price.

cc.  Sharing of Information.  Seller shall allow the Administrative Agent and
Buyers to exchange information related to Seller and the Transactions hereunder
with third party lenders and Seller shall permit each third party lender to
share such information with the Administrative Agent and Buyers.

dd.       Liens on Substantially All Assets.  Seller shall not grant a security
interest to any Person other than Administrative Agent or an Affiliate of
Administrative Agent in substantially all assets of Seller unless Seller has
entered into an amendment to this Agreement that grants to Administrative Agent
for the benefit of Buyers a pari passu security interest on such assets.

ee.  GNMA EBO.

(a)  With respect to any GNMA EBO that is not (i) an Aged 360 GNMA EBO or (ii) a
Submitted GNMA EBO, Seller shall remain, on the FHA Connect system, the
mortgagee of record with respect to such GNMA EBO.  With respect to any
Purchased Mortgage Loan that is an Aged 360 GNMA EBO and prior to any GNMA EBO
becoming a Submitted GNMA EBO, Seller shall transfer the mortgagee of record on
the FHA Connect system to Agent; provided, further, following the occurrence of
an Event of Default, Seller shall transfer the mortgagee of record on the FHA
Connect system to Agent with respect to each Purchased Mortgage Loan that is a
GNMA EBO. Notwithstanding this subsection (a), in the event of receipt of any
proceeds from HUD with respect to any Purchased Mortgage Loan that is a GNMA
EBO, Seller shall remit such amounts within four (4) Business Days to the GNMA
Account pursuant to the definition of “GNMA Account”. To the extent HUD deducts
any amounts owing by Seller to HUD, Seller shall deposit, within four (4)
Business Days following notice or knowledge of such deduction by HUD, such
deducted amounts into the applicable GNMA Account.  



- 58 -

--------------------------------------------------------------------------------

On each Price Differential Payment Date, Seller shall instruct Securities
Intermediary to remit all amounts on deposit in any GNMA Account to the
Securities Account for distribution in accordance with the Securities Account
Control Agreement.  

(b)  With respect to each Aged 360 GNMA EBO and Submitted GNMA EBO, Seller shall
cause Agent to be designated as mortgagee of record on the FHA Connect system
under mortgagee number 34522, and shall submit all claims to HUD under such
applicable number for remittance of amounts to the GNMA Account pursuant to the
definition of “GNMA Account”.  On each Price Differential Payment Date, Seller
shall instruct Securities Intermediary to remit all amounts on deposit in any
GNMA Account to the Securities Account for distribution in accordance with the
Securities Account Control Agreement.

(c)  Seller shall cooperate and do all things deemed necessary or appropriate by
Agent to effectuate the steps as contemplated in this Section 14.hh.

ff.   HELOC Provisions.  With respect to each HELOC, if a Mortgagor requests an
increase in the related Credit Limit, the Sellers, shall, in their sole
discretion, either accept or reject the Mortgagor’s request in accordance with
Underwriting Guidelines and notify the Administrative Agent in writing of
Sellers’ decision.  If the request for a Credit Limit increase is accepted by
the Sellers, the increase will be effected by the Sellers through modification
of the HELOC with the Mortgagor.  Sellers shall deliver to the Administrative
Agent an updated Asset Schedule reflecting the modification to the HELOC and
shall deliver any modified Mortgage Loan documents to the Custodian.
 Notwithstanding anything to the contrary herein, in no event shall
Administrative Agent or Buyers have any obligation to fund any Draws with
respect to any HELOC, which obligations shall be retained by the Sellers.
 Notwithstanding the foregoing, after the Seller funds such Draws, the Seller
may request the Administrative Agent to enter additional Transactions involving
the HELOCs, as applicable, to include the aggregate new Draws in the Purchase
Price of the related HELOCs.

15.       Events of Default

Each of the following shall constitute an “Event of Default” hereunder:

a.    Payment Failure.  Failure of Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Price Differential Payment Date or a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, any other
warehouse and security agreement or any other document evidencing or securing
Indebtedness of Seller to Administrative Agent or Buyers or to any Affiliate of
Administrative Agent or Buyers, or (ii) cure any Margin Deficit when due
pursuant to Section 6 hereof.

b.   Cross Default.  Seller, Guarantor or Affiliates thereof shall be in default
under (i) the VFN Facility Documents, (ii) the Conventional MSR Loan Facility



- 59 -

--------------------------------------------------------------------------------

Documents, (iii) the MSR PC Repo Documents, (iv) the SPIA VFN Repo Documents,
(v) any Indebtedness, in the aggregate, in excess of $1 million of Seller,
Guarantor or any Affiliate thereof, including amounts owed under the VFN
Facility Documents, SPIA VFN Repo Documents or the MSR PC Repo Documents, which
default (1) involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, or (vi) any other contract or contracts, in
the aggregate in excess of $1 million to which Seller, Guarantor or any
Affiliate thereof is a party which default (1) involves the failure to pay a
matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract.  

c.    Assignment.  Assignment or attempted assignment by Seller or Guarantor of
this Agreement or any rights hereunder without first obtaining the specific
written consent of Administrative Agent, or the granting by Seller of any
security interest, lien or other encumbrances on any Purchased Mortgage Loans or
Servicer Advances to any person other than Administrative Agent.

d.   Insolvency.  An Act of Insolvency shall have occurred with respect to
Seller, Guarantor or any Affiliate thereof.

e.    Material Adverse Change.  Any material adverse change in the Property,
business, financial condition or operations of Seller, Guarantor or any of their
Affiliates shall occur, in each case as determined by Administrative Agent in
its sole good faith discretion, or any other condition shall exist which, in
Administrative Agent’s sole good faith discretion, constitutes a material
impairment of Seller’s or Guarantor’s ability to perform its obligations under
this Agreement or any other Program Agreement.

f.    Breach of Financial Representation or Covenant or Obligation. A breach by
Seller or Guarantor of any of the representations, warranties or covenants or
obligations set forth in (i) Sections 13.a(1)(Seller and Guarantor Existence),
13.a(7)(Solvency), 13.a(12)(Material Adverse Change), 13.a(19)(Adjusted Tangible
Net Worth), 14.b(Prohibition of Fundamental Changes), 14.n (Distributions),
14.p(Existence), 14.t(Guarantees), or 14.aa(Plan Assets) of this Agreement or
(ii) Sections 13(a)(23)(Other Indebtedness), 14.u(Indebtedness) or
14.bb(Financial Covenants) of this Agreement and such breach identified in this
clause (ii) shall remain unremedied for one (1) Business Day.

g.   Breach of Non-Financial Representation or Covenant.  A breach by Seller or
Guarantor of any other representation, warranty or covenant set forth in this
Agreement in any material respect (and not otherwise specified in Section 15.f
above) or any other Program Agreement, if such breach is not cured within five
(5) Business Days (other than the representations and warranties set forth in
Schedule 1, which shall be considered solely for the purpose of determining the
Market Value, the existence of a Margin Deficit and the obligation to repurchase
such Mortgage Loan or Servicer Advances unless (i) such party shall have made
any



- 60 -

--------------------------------------------------------------------------------

such representations and warranties with knowledge that they were materially
false or misleading at the time made, (ii) any such representations and
warranties have been determined by Administrative Agent in its sole discretion
to be materially false or misleading on a regular basis, or (iii) Administrative
Agent, in its sole discretion, determines that such breach of a material
representation, warranty or covenant materially and adversely affects (A) the
condition (financial or otherwise) of such party, its Subsidiaries or
Affiliates; or (B) Administrative Agent’s determination to enter into this
Agreement or Transactions with such party, then such breach shall constitute an
immediate Event of Default and neither Seller nor Guarantor shall have any cure
right hereunder).

h.   Guarantor Breach.  A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Program Agreement,
any “event of default” by Guarantor under the Guaranty, any repudiation of the
Guaranty by Guarantor, or if the Guaranty is not enforceable against Guarantor.

i.    Change in Control.  The occurrence of a Change in Control.

j.    Failure to Transfer.  Seller fails to transfer the Purchased Mortgage
Loans and/or Servicer Advances to Administrative Agent for the benefit of the
applicable Buyer on the applicable Purchase Date (provided the Administrative
Agent, on behalf of the applicable Buyer, has tendered the related Purchase
Price).

k.   Judgment.  A final judgment or judgments for the payment of money in excess
of $10,000,000 shall be rendered against Seller, Guarantor or any of their
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof.

l.    Government Action.  Any Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the Property of Seller, Guarantor or any
Affiliate thereof, or shall have taken any action to displace the management of
Seller, Guarantor or any Affiliate thereof or to curtail its authority in the
conduct of the business of Seller, Guarantor or any Affiliate thereof, or takes
any action in the nature of enforcement to remove, limit or restrict the
approval of Seller, Guarantor or Affiliate as an issuer, buyer or a
seller/servicer of Mortgage Loans or securities backed thereby, and such action
provided for in this subparagraph l shall not have been discontinued or stayed
within thirty (30) days.

m.  Inability to Perform.  A Responsible Officer of Seller or Guarantor shall
admit its inability to, or its intention not to, perform any of Seller’s
Obligations or Guarantor’s obligations hereunder or the Guaranty.



- 61 -

--------------------------------------------------------------------------------

n.   Security Interest.  This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Mortgage Loans, Servicer Advances or other Repurchase Assets purported to be
covered hereby.

o.   Financial Statements.  Seller’s or PennyMac Financial Services, Inc.’s
(“PFS”) audited annual financial statements or the notes thereto or other
opinions or conclusions stated therein shall be qualified or limited by
reference to the status of Seller or PFS as a “going concern” or a reference of
similar import.

An Event of Default shall be deemed to be continuing unless expressly waived by
Administrative Agent in writing.

16.       Remedies Upon Default

In the event that an Event of Default shall have occurred:

a.    Administrative Agent may, at its option (which option shall be deemed to
have been exercised immediately upon the occurrence of an Act of Insolvency of
Seller or any Affiliate of Seller), declare an Event of Default to have occurred
hereunder and, upon the exercise or deemed exercise of such option, the
Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, be deemed immediately to occur (except that, in the event that the
Purchase Date for any Transaction has not yet occurred as of the date of such
exercise or deemed exercise, such Transaction shall be deemed immediately
canceled).  Administrative Agent shall (except upon the occurrence of an Act of
Insolvency of Seller or any Affiliate of Seller) give notice to Seller and
Guarantor of the exercise of such option as promptly as practicable.

b.   If Administrative Agent exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Section, (i) Seller’s obligations in
such Transactions to repurchase all Purchased Mortgage Loan, including Servicer
Advances, at the Repurchase Price therefor on the Repurchase Date determined in
accordance with subparagraph (a) of this Section, shall thereupon become
immediately due and payable, (ii) all Income paid after such exercise or deemed
exercise shall be retained by Administrative Agent and applied, in
Administrative Agent’s sole discretion, to the aggregate unpaid Repurchase
Prices for all outstanding Transactions and any other amounts owing by Seller
(provided that any determination with respect to what portion of the Purchase
Price is attributed to the Purchase Price-Base, Purchase Price-Incremental 1 or
Purchase Price-Incremental 2 shall be made in accordance with the Purchase Price
definition), and (iii) Seller shall immediately deliver to Administrative Agent
the Mortgage Files relating to any Purchased Mortgage Loans and Servicer
Advances subject to such Transactions then in Seller’s possession or control.

c.    Administrative Agent also shall have the right to obtain physical
possession, and to commence an action to obtain physical possession, of all
Records and files



- 62 -

--------------------------------------------------------------------------------

of Seller relating to the Purchased Mortgage Loans, Servicer Advances and all
documents relating to the Purchased Mortgage Loans and Servicer Advances
(including, without limitation, any legal, credit or servicing files with
respect to the Purchased Mortgage Loans and Servicer Advances) which are then or
may thereafter come in to the possession of Seller or any third party acting for
Seller.  To obtain physical possession of any Purchased Mortgage Loans held by
Custodian, Administrative Agent shall present to Custodian an Asset Confirm.
 Without limiting the rights of Administrative Agent hereto to pursue all other
legal and equitable rights available to Administrative Agent for Seller’s
failure to perform its obligations under this Agreement, Seller acknowledges and
agrees that the remedy at law for any failure to perform obligations hereunder
would be inadequate and Administrative Agent shall be entitled to specific
performance, injunctive relief, or other equitable remedies in the event of any
such failure. The availability of these remedies shall not prohibit
Administrative Agent from pursuing any other remedies for such breach, including
the recovery of monetary damages.

d.   Administrative Agent shall have the right to direct all servicers then
servicing any Purchased Mortgage Loans to remit all collections thereon to
Administrative Agent, and if any such payments are received by Seller, Seller
shall not commingle the amounts received with other funds of Seller and shall
promptly pay them over to Administrative Agent.  Administrative Agent shall also
have the right to terminate any one or all of the servicers then servicing any
Purchased Mortgage Loans with or without cause.  In addition, Administrative
Agent shall have the right to immediately sell the Purchased Mortgage Loans and
Servicer Advances and liquidate all Repurchase Assets.  Such disposition of
Purchased Mortgage Loans and Servicer Advances may be, at Administrative Agent’s
option, on either a servicing-released or a servicing-retained basis.
 Administrative Agent shall not be required to give any warranties as to the
Purchased Mortgage Loans and Servicer Advances with respect to any such
disposition thereof.  Administrative Agent may specifically disclaim or modify
any warranties of title or the like relating to the Purchased Mortgage Loans or
Servicer Advances.  The foregoing procedure for disposition of the Purchased
Mortgage Loans and Servicer Advances and liquidation of the Repurchase Assets
shall not be considered to adversely affect the commercial reasonableness of any
sale thereof.  Seller agrees that it would not be commercially unreasonable for
Administrative Agent to dispose of the Purchased Mortgage Loan, Servicer
Advances or the Repurchase Assets or any portion thereof by using Internet sites
that provide for the auction of assets similar to the Purchased Mortgage Loans
or the Repurchase Assets, or that have the reasonable capability of doing so, or
that match buyers and sellers of assets.  Administrative Agent shall be entitled
to place the Purchased Mortgage Loans and Servicer Advances in a pool for
issuance of mortgage-backed securities at the then-prevailing price for such
securities and to sell such securities for such prevailing price in the open
market.  Administrative Agent shall also be entitled to sell any or all of such
Mortgage Loans and Servicer Advances individually for the prevailing price.
Administrative Agent shall also be entitled, in its sole discretion to elect, in
lieu of selling all or a portion of such Purchased Mortgage Loans and Servicer
Advances, to give Seller credit for



- 63 -

--------------------------------------------------------------------------------

such Purchased Mortgage Loans, Servicer Advances and the Repurchase Assets in an
amount equal to the Market Value of the Purchased Mortgage Loans and Servicer
Advances against the aggregate unpaid Repurchase Price and any other amounts
owing by Seller hereunder.

e.    Upon the happening of one or more Events of Default, Administrative Agent
may apply any proceeds from the liquidation of the Purchased Mortgage Loans,
Servicer Advances and Repurchase Assets to the Repurchase Prices hereunder and
all other Obligations in the manner Administrative Agent deems appropriate in
its sole discretion.

f.    Seller shall be liable to Administrative Agent and each Buyer for (i) the
amount of all reasonable legal or other expenses (including, without limitation,
all costs and expenses of Administrative Agent and each Buyer in connection with
the enforcement of this Agreement or any other agreement evidencing a
Transaction, whether in action, suit or litigation or bankruptcy, insolvency or
other similar proceeding affecting  creditors’ rights generally, further
including, without limitation, the reasonable fees and expenses of counsel
(including the costs of internal counsel of Administrative Agent and Buyers)
incurred in connection with or as a result of an Event of Default, (ii) damages
in an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

g.   To the extent permitted by applicable law, Seller shall be liable to
Administrative Agent and each Buyer for interest on any amounts owing by Seller
hereunder, from the date Seller becomes liable for such amounts hereunder until
such amounts are (i) paid in full by Seller or (ii) satisfied in full by the
exercise of Administrative Agent’s and Buyers’ rights hereunder.  Interest on
any sum payable by Seller under this Section 16.g shall be at a rate equal to
the Post-Default Rate.

h.   Administrative Agent shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.

i.    Administrative Agent may exercise one or more of the remedies available to
Administrative Agent immediately upon the occurrence of an Event of Default and,
except to the extent provided in subsections (a) and (d) of this Section, at any
time thereafter without notice to Seller.  All rights and remedies arising under
this Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Administrative Agent may have.

j.    Administrative Agent may enforce its rights and remedies hereunder without
prior judicial process or hearing, and Seller hereby expressly waives any
defenses Seller might otherwise have to require Administrative Agent to enforce
its rights by judicial process.  Seller also waives any defense (other than a
defense of payment



- 64 -

--------------------------------------------------------------------------------

or performance) Seller might otherwise have arising from the use of nonjudicial
process, enforcement and sale of all or any portion of the Repurchase Assets, or
from any other election of remedies.  Seller recognizes that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s length.

k.   Administrative Agent shall have the right to perform reasonable due
diligence with respect to Seller, the Mortgage Loans and Servicer Advances,
which review shall be at the expense of Seller.

17.       Reports

a.    Notices.  Seller or Guarantor shall furnish to Administrative Agent
(x) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, breaches, potential defaults or potential
breaches) and any material financial information that is not otherwise required
to be provided by Seller or Guarantor hereunder which is given to Seller’s
lenders, (y) immediately, notice of the occurrence of any Event of Default
hereunder or default or breach by Seller, Guarantor or Servicer of any
obligation under any Program Agreement or any material contract or agreement of
Seller, Guarantor or Servicer or the occurrence of any event or circumstance
that such party reasonably expects has resulted in, or will, with the passage of
time, result in, a Material Adverse Effect or an Event of Default or such a
default or breach by such party and (z) the following:

(1)  as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar month, the unaudited consolidated balance sheets
of Guarantor and its consolidated Subsidiaries and the unaudited balance sheet
of Seller, each as at the end of such period and the related unaudited
consolidated statements of income for Guarantor and its consolidated
Subsidiaries and Seller for such period and the portion of the fiscal year
through the end of such period, accompanied by a certificate of a Responsible
Officer of Guarantor or Seller, as applicable, which certificate shall state
that said consolidated financial statements or financial statements, as
applicable, fairly present in all material respects the consolidated financial
condition or financial condition, as applicable, and results of operations of
Guarantor and its consolidated Subsidiaries or Seller, as applicable, in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end adjustments);

(2)  as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar quarter, the unaudited consolidated cash flow
statements of Guarantor and its consolidated Subsidiaries and the unaudited cash
flow statements of Seller, each as at the end of such period  and the portion of
the fiscal year through the end of such period, accompanied by a certificate of
a Responsible Officer of Guarantor or Seller, as applicable, which certificate
shall state that said consolidated financial statements or financial statements,
as applicable, fairly present in all material respects the consolidated



- 65 -

--------------------------------------------------------------------------------

financial condition or financial condition, as applicable, and results of
operations of Guarantor and its consolidated Subsidiaries or Seller, as
applicable, in accordance with GAAP, consistently applied, as at the end of, and
for, such period (subject to normal year-end adjustments);

(3)  as soon as available and in any event within ninety (90) days after the end
of each fiscal year of PFS and Seller, the consolidated balance sheets of PFS
and its consolidated Subsidiaries and the balance sheet of Seller, each as at
the end of such fiscal year and the related consolidated statements of income
and retained earnings and of cash flows for PFS and its consolidated
Subsidiaries and Seller for such year, setting forth in each case in comparative
form the figures for the previous year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion and the scope of audit shall be acceptable to Administrative Agent in
its sole discretion, shall have no “going concern” qualification and shall state
that said consolidated financial statements or financial statements, as
applicable, fairly present the consolidated financial condition or financial
condition, as applicable, and results of operations of PFS and its respective
consolidated Subsidiaries or Seller, as applicable, as at the end of, and for,
such fiscal year in accordance with GAAP;

(4)  such other prepared statements that Administrative Agent may reasonably
request;

(5)  if applicable, copies of any 10-Ks, 10-Qs, registration statements and
other “corporate finance” SEC filings (other than 8-Ks) by Guarantor, Seller or
any Affiliate, within 5 Business Days of their filing with the SEC; provided,
that, Guarantor, Seller or any Affiliate will provide Administrative Agent and
Credit Suisse First Boston Corporation with a copy of the annual 10-K filed with
the SEC by Guarantor, Seller or their Affiliates, no later than ninety (90) days
after the end of the year;

(6)  as soon as available, and in any event within thirty (30) days of receipt,
copies of relevant portions of all final written Agency, FHA, VA, Governmental
Authority and investor audits, examinations, evaluations, monitoring reviews and
reports of its operations (including those prepared on a contract basis) which
provide for or relate to (i) material corrective action required, (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, or (iii) “report cards,” “grades” or
other classifications of the quality of Seller’s operations;

(7)  from time to time such other information regarding the financial condition,
operations, or business of Seller or Guarantor as Administrative Agent may
reasonably request;



- 66 -

--------------------------------------------------------------------------------

(8)  as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of Seller or Guarantor has knowledge of the
occurrence of any Event of Termination, stating the particulars of such Event of
Termination in reasonable detail; or

(9)  As soon as reasonably possible, notice of any of the following events:

(a)  change in the insurance coverage required of Seller, Servicer or any other
Person pursuant to any Program Agreement, with a copy of evidence of same
attached;

(b)  any material dispute, litigation, investigation, proceeding or suspension
between Seller or Servicer, on the one hand, and any Governmental Authority or
any Person;

(c)  any material change in accounting policies or financial reporting practices
of Seller or Servicer;

(d)  with respect to any Purchased Mortgage Loan, immediately upon receipt of
notice or knowledge thereof, that the underlying Mortgaged Property has been
damaged by waste, fire, earthquake or earth movement, windstorm, flood, tornado
or other casualty, or otherwise damaged so as to affect adversely the value of
such Mortgage Loan;

(e)  any material issues raised upon examination of Seller or Seller’s
facilities by any Governmental Authority;

(f)   any material change in the Indebtedness of Seller, including, without
limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

(g)  promptly upon receipt of notice or knowledge of (i) any default related to
any Repurchase Asset, (ii) any lien or security interest (other than security
interests created hereby or by the other Program Agreements) on, or claim
asserted against, any of the Purchased Mortgage Loans or Servicer Advances;

(h)  a summary of the portfolio performance on a rolling monthly period,
commencing on the calendar quarter following the date hereof, stratified by
percentage repurchase demands for: representation breaches, missing document
breaches, repurchases due to fraud, early payment default requests, summarized
on the basis of (i) pending repurchase demands (including weighted average
duration of outstanding request), (ii) satisfied repurchase demands and (iii)
total repurchase demands;

(i)   any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to Seller or
Servicer; or



- 67 -

--------------------------------------------------------------------------------

(j)   the occurrence of any material employment dispute and a description of the
strategy for resolving it that has the possibility of resulting in a Material
Adverse Effect.

b.   Officer’s Certificates.  Seller will furnish to Administrative Agent, at
the time Seller furnishes each set of financial statements pursuant to Section
17.a(1), (2) and (3) above, a certificate of a Responsible Officer of Seller in
the form of Exhibit A to the Pricing Side Letter.

c.    Mortgage Loan Reports.  Within ten (10) days of the end of each calendar
month, Seller will furnish to Administrative Agent monthly electronic Mortgage
Loan performance data, including, without limitation, delinquency reports and
volume information and responses thereto, broken down by product (i.e.,
delinquency, foreclosure and net charge-off reports).

d.   Asset Tape.  Seller shall provide to Administrative Agent, electronically,
in a format mutually acceptable to Administrative Agent and Seller, an Asset
Tape by no later than the Reporting Date.

e.    Quality Control Reports.  Periodic internal quality control reports and
internal audit reports as they are distributed to the board of directors of
Seller or Guarantor.

f.    MSR Reports.  Seller shall provide the market value analysis for the MSR
Valuation as determined (i) internally for each monthly fiscal period and (ii)
by a Third Party Evaluator for each quarterly fiscal period to the extent
received, in all instances as set forth in the Officer’s Compliance Certificate
delivered pursuant to Section 17.b. herein.

g.   Other Reports. Seller shall deliver to Administrative Agent any other
reports or information reasonably requested by Administrative Agent or as
otherwise required pursuant to this Agreement.

h.   Portfolio Performance Data.  At the time Seller furnishes each set of
financial statements pursuant to Section 17.a(1), (2) and (3) above, Seller will
furnish to Administrative Agent (i) in the event the Mortgage Loans are serviced
on a “retained” basis, an electronic Mortgage Loan performance data, including,
without limitation, delinquency reports and volume information, broken down by
product (i.e., delinquency, foreclosure and net charge-off reports) and
(ii) electronically, in a format mutually acceptable to Administrative Agent and
Seller, servicing information, including, without limitation, those fields
reasonably requested by Administrative Agent from time to time, on a
loan-by-loan basis and in the aggregate, with respect to the Mortgage Loans
serviced by Seller for the calendar month corresponding to the financial
statements being delivered including, with respect to a GNMA EBO, the current
BPO and the current BPO date.

i.    DE Compare Ratio and HUD Reports. Seller shall furnish to Administrative
Agent the following notices:



- 68 -

--------------------------------------------------------------------------------

1.     In the event Seller’s DE Compare Ratio equals or exceeds 250%, Seller
shall provide Administrative Agent with written notice of such occurrence within
five (5) Business Days, which notice shall include a written summary of actions
Seller is taking to correct its DE Compare Ratio.  

2.     In the event Seller receives any inquiry or notice from HUD regarding its
DE Compare Ratio, Seller shall provide Administrative Agent with written notice
of such inquiry or notice within five (5) Business Days, regardless of Seller’s
current DE Compare Ratio.  

3.     In the event any action plan with respect to Seller’s DE Compare Ratio is
agreed to between Seller and HUD or imposed upon Seller by HUD, Seller shall
provide Administrative Agent with a written summary of such agreement or
imposition, as applicable, within five (5) Business Days.

j.    Control Failure. Seller shall furnish to Administrative Agent written
notice immediately upon Seller becoming aware of any Control Failure with
respect to a Purchased Mortgage Loan that is an eMortgage Loan or any eNote
Replacement Failure.

18.       Repurchase Transactions

A Buyer may, in its sole election, engage in repurchase transactions (as
“seller” thereunder) with any or all of the Purchased Mortgage Loans and/or
Repurchase Assets or pledge, hypothecate, assign, transfer or otherwise convey
any or all of the Purchased Mortgage Loans and/or Repurchase Assets with a
counterparty of Buyer’s choice (such transaction, a “Repledge Transaction”).
 Any Repledge Transaction shall be effected by notice to the Administrative
Agent, and shall be reflected on the books and records of the Administrative
Agent.  No such Repledge Transaction shall relieve such Buyer of its obligations
to transfer Purchased Mortgage Loans and Repurchase Assets to Seller (and not
substitutions thereof) pursuant to the terms hereof.  In furtherance, and not by
limitation of, the foregoing, it is acknowledged that each counterparty under a
Repledge Transaction (a “Repledgee”), is a repledgee as contemplated by Sections
9-207 and 9-623 of the UCC (and the relevant Official Comments thereunder).
 Administrative Agent and Buyers are each hereby authorized to share any
information delivered hereunder with the Repledgee; provided, that,
Administrative Agent or such Buyer will cause such Repledgee to execute and
deliver a non-disclosure agreement agreeing to keep such information delivered
by Administrative Agent or any Buyer to such Repledgee confidential, on
substantially similar terms as set forth in Section 32 of this Agreement.

19.       Single Agreement

Administrative Agent, Buyers and Seller acknowledge they have entered hereunto,
and will enter into each Transaction hereunder, in consideration of and in
reliance upon the fact that, all Transactions hereunder constitute a single
business and contractual relationship and have been made in consideration of
each other.  Accordingly, each of Administrative Agent, Buyers and



- 69 -

--------------------------------------------------------------------------------

Seller agrees (i) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, and (ii)  that payments, deliveries and other transfers made by
either of them in respect of any Transaction shall be deemed to have been made
in consideration of payments, deliveries and other transfers in respect of any
other Transactions hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.
Notwithstanding anything in this Agreement to the contrary, in the event that
(a) a Buyer is not an Affiliate of Administrative Agent, Alpine or CS Cayman (a
“Non-Affiliate Buyer”), (b) an Event of Default shall have occurred and is
continuing and (c) Administrative Agent provides written notice to the Seller to
sever each Non-Affiliate Buyer’s Transactions (the “Non-Affiliate Transactions”)
and treat such Non-Affiliate Transactions as separate Transactions under this
Agreement (a “Severance Notice”), then Administrative Agent, Buyers and Seller
Parties acknowledge that each such Non-Affiliate Transaction shall be deemed a
separate Transaction under a separate and distinct agreement with the same terms
and conditions as set forth herein (each a “Non-Affiliate MRA”), and each such
Non-Affiliate Buyer shall be deemed to be the administrative agent with respect
to its respective Non-Affiliate Transactions under its respective Non-Affiliate
MRA; provided, that Transactions owned by Administrative Agent, Alpine and CS
Cayman or any respective Affiliate shall continue to be deemed a single
Transaction with Administrative Agent serving as the administrative agent for
Alpine, CS Cayman or any respective Affiliate, in each case, pursuant to the
terms and conditions of this Agreement.

20.       Notices and Other Communications

Any and all notices (with the exception of Transaction Requests, which shall be
delivered via electronic mail or other electronic medium agreed to by the
Administrative Agent and the Seller), statements, demands or other
communications hereunder may be given by a party to the other by mail, email,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a notice of change of address
hereafter received by the other.  All notices, demands and requests hereunder
may be made orally, to be confirmed promptly in writing, or by other
communication as specified in the preceding sentence. In all cases, to the
extent that the related individual set forth in the respective “Attention” line
is no longer employed by the respective Person, such notice may be given to the
attention of a Responsible Officer of the respective Person or to the attention
of such individual or individuals as subsequently notified in writing by a
Responsible Officer of the respective Person.

If to Seller or Guarantor:



PennyMac Loan Services, LLC

3043 Townsgate Road, Suite 200

Westlake Village, California 91361

Attention: Pamela Marsh/Richard Hetzel

Phone Number: (805) 330-6059/(805) 254-6088

E-mail: pamela.marsh@pnmac.com ; Richard.hetzel@pnmac.com







- 70 -

--------------------------------------------------------------------------------

with a copy to:



PennyMac Loan Services, LLC

3043 Townsgate Road, Suite 200

Westlake Village, California 91361

Attention: Derek Stark

Phone Number: (818) 746-2289

E-mail: derek.stark@pnmac.com

If to Administrative Agent:

For Transaction Requests:

CSFBMC LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 2nd floor

New York, New York 10010

Attention: Christopher Bergs, Resi Mortgage Warehouse Ops

Phone: 212-538-5087

E-mail: christopher.bergs@credit-suisse.com

with a copy to:

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, New York 10010

Attention: Margaret Dellafera

Phone Number: 212-325-6471

Fax Number: 212-743-4810

E-mail: margaret.dellafera@credit-suisse.com

For all other Notices:

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, New York 10010

Attention: Margaret Dellafera

Phone Number: 212-325-6471

Fax Number: 212-743-4810

E-mail: margaret.dellafera@credit-suisse.com



- 71 -

--------------------------------------------------------------------------------

with a copy to:

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

One Madison Avenue, 9th Floor

New York, NY 10010

Attention: Legal Department—RMBS Warehouse Lending

Fax Number: (212) 322-2376

21.       Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

22.       Non Assignability

a.    Assignments. The Program Agreements are not assignable by Seller or
Guarantor. Subject to Section 37 (Acknowledgment of Assignment and
Administration of Repurchase Agreement) hereof, the Administrative Agent and
Buyers may from time to time assign all or a portion of their rights and
obligations under this Agreement and the Program Agreements; provided, that,
unless an Event of Default has occurred, (i) an assignment by a Committed Buyer
or (ii) an assignment to a non-Affiliate of Administrative Agent or Buyers,
shall, in each case, require Seller’s prior consent, such consent not to be
unreasonably withheld; provided, further, that Administrative Agent shall
maintain, solely for this purpose as a non-fiduciary agent of Seller, for review
by Seller upon written request, a register of assignees or participants (the
“Register”) and a copy of an executed assignment and acceptance by
Administrative Agent and assignee (“Assignment and Acceptance”), specifying the
percentage or portion of such rights and obligations assigned.  The entries in
the Register shall be conclusive absent manifest error, and the Seller,
Guarantor, Administrative Agent and Buyers shall treat each Person whose name is
recorded in the Register pursuant to the preceding sentence as a Buyer
hereunder. Upon such assignment and recordation in the Register, (a) such
assignee shall be a party hereto and to each Program Agreement to the extent of
the percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Administrative Agent and
Buyers hereunder, as applicable, and (b) Administrative Agent and Buyers shall,
to the extent that such rights and obligations have been so assigned by them
pursuant to this Section, be released from its obligations hereunder and under
the Program Agreements.  Any assignment hereunder shall be deemed a joinder of
such assignee as a Buyer hereto. Unless otherwise stated in the Assignment and
Acceptance, Seller shall continue to take directions solely from Administrative
Agent unless otherwise notified by Administrative Agent in writing.
 Administrative Agent and Buyers may distribute to any prospective or actual
assignee this Agreement, the other Program Agreements, any document or other
information delivered to Administrative Agent and/or Buyers by Seller.



- 72 -

--------------------------------------------------------------------------------

b.   Participations.  Any Buyer may sell participations to one or more Persons
in or to all or a portion of its rights and obligations under this Agreement and
under the Program Agreements; provided, however, that (i) such Buyer’s
obligations under this Agreement and the other Program Agreements shall remain
unchanged, (ii) such Buyer shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) Seller shall continue
to deal solely and directly with Administrative Agent and/or Buyers in
connection with such Buyer’s rights and obligations under this Agreement and the
other Program Agreements except as provided in Section 11.  Administrative Agent
and Buyers may distribute to any prospective or actual participant this
Agreement, the other Program Agreements any document or other information
delivered to Administrative Agent and/or Buyers by Seller; provided, that,
Administrative Agent or Buyers, as applicable, will cause such party to execute
and deliver a non-disclosure agreement whereby such prospective or actual
participant agrees to  keep such information delivered by Administrative Agent
or any Buyer to such party confidential, on substantially similar terms as set
forth in Section 32 of this Agreement.

23.       Set-off

In addition to any rights and remedies of the Administrative Agent and Buyers
hereunder and by law, the Administrative Agent and Buyers shall have the right,
without prior notice to Seller or Guarantor, any such notice being expressly
waived by Seller and Guarantor to the extent permitted by applicable law to
set-off and appropriate and apply against any Obligation from Seller, Guarantor
or any Affiliate thereof to a Buyer or any of its Affiliates any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return excess margin), credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from a Buyer or any Affiliate thereof to or for the credit or
the account of Seller, Guarantor or any Affiliate thereof. Administrative Agent
agrees promptly to notify the Seller or Guarantor after any such set off and
application made by a Buyer; provided that the failure to give such notice shall
not affect the validity of such set off and application.

24.       Binding Effect; Governing Law; Jurisdiction

a.    This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  Seller
acknowledges that the obligations of Administrative Agent and Buyers hereunder
or otherwise are not the subject of any guaranty by, or recourse to, any direct
or indirect parent or other Affiliate of Administrative Agent and Buyers.  THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

b.   EACH OF SELLER AND GUARANTOR HEREBY WAIVES TRIAL BY JURY.  EACH OF SELLER
AND GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
COURT OF THE



- 73 -

--------------------------------------------------------------------------------

STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN
ANY ACTION OR PROCEEDING.  EACH OF SELLER AND GUARANTOR HEREBY SUBMITS TO, AND
WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE
IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF
OR RELATING TO THE PROGRAM AGREEMENTS.

25.       No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6.a, 16.a or otherwise, will not constitute a
waiver of any right to do so at a later date.

26.       Intent

a.    The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended, a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended, and a “master netting agreement”
as that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code, and that the pledge of the
Repurchase Assets constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code. Each of Seller, Guarantor, Administrative
Agent and Buyers further recognize and intend that this Agreement is an
agreement to provide financial accommodations and is not subject to assumption
pursuant to Bankruptcy Code Section 365(a).  

b.   Administrative Agent’s or a Buyer’s right to liquidate the Purchased
Assets, Repurchase Assets and Mortgage Loans delivered to it in connection with
the Transactions hereunder or to accelerate or terminate this Agreement or
otherwise exercise any other remedies pursuant to Section 16 hereof is a
contractual right to liquidate, accelerate or terminate such Transaction as
described in Bankruptcy Code Sections 555, 559 and 561; any payments or
transfers of property made with respect to this Agreement or any Transaction to
satisfy a Margin Deficit shall be considered a “margin payment” as such term is
defined in Bankruptcy Code Section 741(5).



- 74 -

--------------------------------------------------------------------------------

c.    The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

d.   It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

e.    This Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 101(47), Section 555,
Section 559 and Section 741 under the Bankruptcy Code.

f.    Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.

g.   For U.S. federal tax purposes, the Seller, the Guarantor, the
Administrative Agent, each Administrative Agent assignee, the Buyers, and each
Buyer assignee by acquiring an interest in any Transaction agree to treat and
report each Transaction as indebtedness issued by the Seller or the Guarantor as
the case may be, which indebtedness, in the case of each obligor, shall have but
a single maturity for purposes of Code section 7701(i)(2)(A)(ii) and U.S.
Treasury Regulation section 301.7701(i)-1(e).

27.       Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:

a.    in the case of Transactions in which one of the parties is a broker or
dealer registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;

b.   in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

c.    in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not



- 75 -

--------------------------------------------------------------------------------

a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable.

28.       Power of Attorney

Seller hereby authorizes Administrative Agent to file such financing statement
or statements relating to the Repurchase Assets as Administrative Agent, at its
option, may deem appropriate.  Seller hereby appoints Administrative Agent as
Seller’s agent and attorney-in-fact to execute any such financing statement or
statements in Seller’s name and to perform all other acts which Administrative
Agent deems appropriate to perfect and continue its ownership interest in and/or
the security interest granted hereby, if applicable, and to protect, preserve
and realize upon the Repurchase Assets, including, but not limited to, the right
to endorse notes, complete blanks in documents, transfer servicing, and sign
assignments on behalf of Seller as its agent and attorney-in-fact.  This agency
and power of attorney is coupled with an interest and is irrevocable without
Administrative Agent’s consent.  Notwithstanding the foregoing, the power of
attorney hereby granted may be exercised only during the occurrence and
continuance of any Default hereunder. Seller shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 28.  In
addition the foregoing, Seller agrees to execute an amended and restated power
of attorney in the form of Exhibit E hereto (the “Power of Attorney”), to be
delivered on the date hereof.

29.       Buyers May Act Through Administrative Agent

Each Buyer has designated the Administrative Agent for the purpose of performing
any action hereunder.

30.       Indemnification; Obligations

a.    Each of Seller and Guarantor agrees to hold Administrative Agent, Buyers
and each of their respective Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) harmless from and
indemnify each Indemnified Party (and will reimburse each Indemnified Party as
the same is incurred) against all liabilities, losses, damages, judgments, costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party relating to or arising out of this Agreement, any
Transaction Request, any Program Agreement or any transaction contemplated
hereby or thereby (including, without limitation, (i) any such liabilities,
losses, damages, judgments, costs and expenses arising from any acts or
omissions of such party and (ii) any wire fraud or data or systems intrusions
which causes Administrative Agent or Buyers to suffer any such liability, loss,
damage, judgment, cost and/or expense) resulting from anything other than the
Indemnified Party’s gross negligence or willful misconduct.  Each of Seller and
Guarantor also agrees to reimburse each Indemnified Party for all reasonable
expenses in connection with the enforcement of this Agreement and the exercise
of any right or remedy provided for herein, any Transaction Request and any
Program Agreement, including, without limitation, the reasonable fees and
disbursements of counsel.  Seller’s and Guarantor’s agreements in this
Section 30



- 76 -

--------------------------------------------------------------------------------

shall survive the payment in full of the Repurchase Price and the expiration or
termination of this Agreement.  Each of Seller and Guarantor hereby acknowledges
that its obligations hereunder are recourse obligations of Seller and Guarantor
and are not limited to recoveries each Indemnified Party may have with respect
to the Purchased Mortgage Loans.  Each of Seller and Guarantor also agrees not
to assert any claim against Administrative Agent or any of its Affiliates, or
any of their respective officers, directors, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the facility established
hereunder, the actual or proposed use of the proceeds of the Transactions, this
Agreement or any of the transactions contemplated thereby.  THE FOREGOING
INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT
LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OF THE INDEMNIFIED PARTIES.

b.   Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 16 or for any other reason, Seller shall,
upon demand by Administrative Agent, pay to Administrative Agent on behalf of
Buyers an amount sufficient to compensate Buyers for any losses, costs or
expenses that it may reasonably incur as of a result of such payment.

c.    Without limiting the provisions of Section 30.a hereof, if Seller fails to
pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Administrative Agent
(subject to reimbursement by Seller), in its sole discretion.

31.       Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement in a Portable Document Format (PDF) or by facsimile shall
be effective as delivery of a manually executed original counterpart of this
Agreement.  The parties agree that this Agreement, any addendum or amendment
hereto or any other document necessary for the consummation of the transactions
contemplated by this Agreement may be accepted, executed or agreed to through
the use of an electronic signature in accordance with the E-SIGN, UETA and any
applicable state law.  Any document accepted, executed or agreed to in
conformity with such laws will be binding on all parties hereto to the same
extent as if it were physically executed and each party hereby consents to the
use of any secure third party electronic signature capture service providers
with appropriate document access tracking, electronic signature tracking and
document retention as may be approved by the Administrative Agent in its sole
discretion.



- 77 -

--------------------------------------------------------------------------------

32.       Confidentiality

a.    This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Administrative Agent, Buyers and Agent or
Seller and Guarantor, as applicable and shall be held by each party hereto, as
applicable in strict confidence and shall not be disclosed to any third party
without the written consent of Administrative Agent, Seller or Guarantor, as
applicable, except for (i) disclosure to the disclosing party’s direct and
indirect Affiliates and Subsidiaries, attorneys, accountants, but only to the
extent such disclosure is necessary and such parties agree to hold all
information in strict confidence, (ii)  disclosure required by law, rule,
regulation or order of a court or other regulatory body (“Governmental Order”)
or rating agency in connection with any securities issued by Buyer or an
Affiliate of a Buyer, (iii) disclosure as Administrative Agent and Buyers deem
appropriate in connection with the enforcement of Administrative Agent’s or
Buyers’ rights hereunder or under any Transaction or in connection with working
with Administrative Agent’s and Buyer’s affiliates, Subsidiaries and
representatives in connection with the management and/or review of the
Transactions, (iv) disclosure of any confidential terms that are in the public
domain other than due to a breach of this covenant, and (v) disclosure made to
an assignee, participant, repledgee or any of their direct and indirect
affiliates and Subsidiaries, representatives, attorneys or accountants, but only
to the extent such disclosure is necessary in connection with the transactions
or performing rights or obligations hereunder. Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Program Agreement, the
parties hereto may disclose to any and all Persons, without limitation of any
kind, the federal, state and local tax treatment of the Transactions, any fact
relevant to understanding the federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment and that may
be relevant to understanding such tax treatment; provided that Seller may not
disclose the name of or identifying information with respect to Administrative
Agent and Buyers or Agent or any pricing terms (including, without limitation,
the Commitment Fee, Aggregate Purchase Price-Base, Aggregate Purchase
Price-Incremental 1, Aggregate Purchase Price-Incremental 2, Asset Value, Asset
Value-Base, Asset Value-Incremental 1, Asset Value-Incremental 2, Maximum
Aggregate Purchase Price-Incremental 1, Maximum Aggregate Purchase
Price-Incremental 2, Maximum Purchase Price-Incremental 1, Maximum Purchase
Price Percentage-Incremental 2, Maximum Purchase Price Percentage-Incremental 1,
Maximum Purchase Price Percentage-Incremental 2, Maximum Value Amount, Minimum
Purchase Price-Incremental 2, Minimum Purchase Price Percentage-Incremental 2,
Price Differential, Price Differential-Base, Price Differential-Incremental 1,
Price Differential-Incremental 2, Pricing Rate, Pricing Rate-Base, Pricing
Rate-Incremental 1, Purchase Price-Incremental 2, Purchase Price, Purchase
Price-Base, Purchase Price -Incremental 1, Purchase Price-Incremental 2,
Purchase Price Percentage, Purchase Price Percentage-Base, Purchase Price
Percentage-Incremental 1, Purchase Price Percentage-Incremental 2 and any other
fees specified in the Pricing Side Letter) or other nonpublic business or
financial information (including any sublimits and financial covenants) that is
unrelated to the federal, state and local tax treatment of the Transactions and
is not relevant to understanding the federal, state and local tax treatment of
the Transactions, without the prior written consent of the Administrative Agent.

b.   Notwithstanding anything in this Agreement to the contrary, Seller shall
comply with all applicable local, state and federal laws, including, without
limitation, all privacy and data protection law, rules and regulations that are
applicable to the Purchased Mortgage Loans and/or any applicable terms of this
Agreement (the “Confidential Information”).  Seller understands that the
Confidential Information may contain “nonpublic personal information”, as



- 78 -

--------------------------------------------------------------------------------

that term is defined in Section 509(4) of the Gramm-Leach-Bliley Act (the
“Act”), and Seller agrees to maintain such nonpublic personal information that
it receives hereunder in accordance with the Act and other applicable federal
and state privacy laws.  Seller shall implement such physical and other security
measures as shall be necessary to (a) ensure the security and confidentiality of
the “nonpublic personal information” of the “customers” and “consumers” (as
those terms are defined in the Act) of  Administrative Agent and Buyers or any
Affiliate of Administrative Agent or Buyers which Seller holds (b) protect
against any threats or hazards to the security and integrity of such nonpublic
personal information, and (c) protect against any unauthorized access to or use
of such nonpublic personal information. Seller represents and warrants that it
has implemented appropriate measures to meet the objectives of Section 501(b) of
the Act and of the applicable standards adopted pursuant thereto, as now or
hereafter in effect.  Upon request, Seller will provide evidence reasonably
satisfactory to allow Administrative Agent and/or Buyers to confirm that the
providing party has satisfied its obligations as required under this Section.
 Without limitation, this may include Administrative Agent’s or Buyers’ review
of audits, summaries of test results, and other equivalent evaluations of
Seller.  Seller shall notify the Administrative Agent immediately following
discovery of any breach or compromise of the security, confidentiality, or
integrity of nonpublic personal information of the customers and consumers of
Administrative Agent, Buyers or any Affiliate of Buyers provided directly to
Seller by Administrative Agent, Buyers or such Affiliate.  Seller shall provide
such notice to Administrative Agent by personal delivery, by facsimile with
confirmation of receipt, or by overnight courier with confirmation of receipt to
the applicable requesting individual.

33.       Recording of Communications

Administrative Agent, Buyers, Seller and Guarantor shall have the right (but not
the obligation) from time to time to make or cause to be made tape recordings of
communications between its employees and those of the other party with respect
to Transactions.  Administrative Agent, Buyers, Seller and Guarantor consent to
the admissibility of such tape recordings in any court, arbitration, or other
proceedings.  The parties agree that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
parties’ agreement.

34.       Commitment Fee

No later than the date hereof, Seller shall pay to Administrative Agent for the
benefit of the Committed Buyers in immediately available funds a non-refundable
Commitment Fee. The Commitment Fee shall be paid in quarterly equal installments
which shall be paid on the date hereof and on the Price Differential Payment
Date every third (3rd) month hereafter.  All payments of the Commitment Fee
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Administrative Agent for the benefit of Committed
Buyers at such account designated by Administrative Agent.

35.       Periodic Due Diligence Review

Seller acknowledges that Administrative Agent and Buyers have the right to
perform continuing due diligence reviews with respect to Seller and the Mortgage
Loans, for purposes of verifying compliance with the representations, warranties
and specifications made



- 79 -

--------------------------------------------------------------------------------

hereunder, or otherwise, and Seller agrees that upon reasonable (but no less
than one (1) Business Day’s) prior notice unless an Event of Default shall have
occurred, in which case no notice is required, to Seller, Administrative Agent,
Buyers or their authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Mortgage Files and any and all documents, records, agreements, instruments or
information relating to such Mortgage Loans in the possession or under the
control of Seller and/or Custodian.  Seller also shall make available to
Administrative Agent and Buyers a knowledgeable financial or accounting officer
for the purpose of answering questions respecting the Mortgage Files and the
Mortgage Loans.  Without limiting the generality of the foregoing, Seller
acknowledges that Administrative Agent and Buyers may purchase Mortgage Loans
from Seller based solely upon the information provided by Seller to
Administrative Agent and Buyers in the Mortgage Loan Schedule and the
representations, warranties and covenants contained herein, and that
Administrative Agent or Buyers, at their option, have the right at any time to
conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering BPOs, new credit reports and new appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Mortgage Loan. Administrative Agent or Buyers may underwrite such Mortgage Loans
itself or engage a mutually agreed upon third party underwriter to perform such
underwriting.  Seller agrees to cooperate with Administrative Agent, Buyers and
any third party underwriter in connection with such underwriting, including, but
not limited to, providing Administrative Agent, Buyers and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Mortgage Loans in the possession, or
under the control, of Seller.  Seller further agrees that Seller shall pay all
out-of-pocket costs and expenses incurred by Administrative Agent and Buyers in
connection with Administrative Agent’s and Buyers’ activities pursuant to this
Section 35 (“Due Diligence Costs”); provided, that such Due Diligence Costs
shall not exceed the Due Diligence Cap per calendar year unless a Default or
Event of Default shall have occurred, in which event Administrative Agent and
Buyers shall have the right to perform due diligence, at the sole expense of
Seller without regard to the dollar limitation set forth herein.

36.       Authorizations  

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Administrative Agent to the
extent set forth therein, as the case may be, under this Agreement.  The Seller
may amend Schedule 2 from time to time by delivering a revised Schedule 2 to
Administrative Agent and expressly stating that such revised Schedule 2 shall
replace the existing Schedule 2.

37.       Acknowledgment of Assignment and Administration of Repurchase
Agreement

Pursuant to Section 22 (Non assignability) of this Agreement, Administrative
Agent may sell, transfer and convey or allocate certain Purchased Mortgage
Loans, Purchased Assets and the related Repurchase Assets and related
Transactions to certain affiliates of Administrative Agent and/or one or more CP
Conduits (the “Additional Buyers”).  Seller and Guarantor each hereby
acknowledges and agrees to the joinder of such Additional Buyers.  The
Administrative Agent shall administer the provisions of this Agreement.  For the
avoidance of



- 80 -

--------------------------------------------------------------------------------

doubt, all payments, notices, communications and agreements pursuant to this
Agreement shall be delivered to, and entered into by, the Administrative Agent
for the benefit of the Buyers and/or the Repledgees, as applicable.
 Furthermore, to the extent that the Administrative Agent exercises remedies
pursuant to this Agreement, any of the Administrative Agent and/or any Buyer
will have the right to bid on and/or purchase any of the Repurchase Assets
pursuant to Section 16 (Remedies Upon Default).  The benefit of all
representations, rights, remedies and covenants set forth in the Agreement shall
inure to the benefit of the Administrative Agent on behalf of each Buyer and
Repledgees, as applicable.  All provisions of the Agreement shall survive the
transfers contemplated herein (including any Repledge Transactions).
 Notwithstanding that multiple Buyers may purchase individual Mortgage Loans
subject to Transactions entered into under this Agreement, all Transactions
shall continue to be deemed a single Transaction and all of the Repurchase
Assets shall be security for all of the Obligations hereunder.

38.       Acknowledgement of Anti-Predatory Lending Policies

Administrative Agent has in place internal policies and procedures that
expressly prohibit its purchase of any High Cost Mortgage Loan.

39.       Documents Mutually Drafted

The Seller, the Guarantor, the Administrative Agent and the Buyers agree that
this Agreement and each other Program Agreement prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.

40.       General Interpretive Principles

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

a.    the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

b.   accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

c.    references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

d.   a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

e.    the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;



- 81 -

--------------------------------------------------------------------------------

f.    the term “include” or “including” shall mean without limitation by reason
of enumeration;

g.   all times specified herein or in any other Program Agreement  (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

h.   all references herein or in any Program Agreement to "good faith" means
good faith as defined in Section 1-201(b)(20) of the UCC as in effect in the
State of New York.



41.       Conflicts

In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority:  first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.

42.       Pool Subdivisions

The Administrative Agent may from time to time deliver to Seller a Pool
Subdivision Notice which notice shall identify a Pool of Purchased Mortgage
Loans that shall be treated separately from the remaining Purchased Mortgage
Loans (which remaining Purchased Mortgage Loans shall constitute another Pool).
 The Administrative Agent may modify any such Pool Subdivision Notice from time
to time to readjust the composition of the Pools identified therein.  Following
delivery of a Pool Subdivision Notice, the calculations with respect to Price
Differential (and all of the component calculations used in determining such
calculation) shall be calculated separately on the basis of the Purchased
Mortgage Loans comprising each Pool, which shall result in a separate Price
Differential for each Pool.  For the avoidance of doubt, a Pool Subdivision
Notice shall not (a) modify or otherwise affect the rights and obligations of
the parties under the Program Agreements except as expressly contemplated in
this Section 42; and (b) shall not be construed as a Severance Notice as
contemplated by Section 19 of this Agreement.

43.       Bankruptcy Non-Petition

The parties hereby agree that they shall not institute against, or join any
other person in instituting against, any Buyer that is a CP Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after the latest maturing commercial paper note issued by
the applicable CP Conduit is paid in full.

44.       Limited Recourse



The obligations of each Buyer under this Agreement or any other Program
Agreement are solely the corporate obligations of such Buyer. No recourse shall
be had for the payment of any amount owing by any Buyer under this Agreement, or
for the payment by any Buyer of any fee in respect hereof or any other
obligation or claim of or against such Buyer arising out of or based on this
Agreement, against any stockholder, partner, member, employee, officer, director
or



- 82 -

--------------------------------------------------------------------------------

incorporator or other authorized person of such Buyer. In addition,
notwithstanding any other provision of this Agreement, the Parties agree that
all payment obligations of any Buyer that is a CP Conduit under this Agreement
shall be limited recourse obligations of such Buyer, payable solely from the
funds of such Buyer available for such purpose in accordance with its commercial
paper program documents. Each party waives payment of any amount which such
Buyer does not pay pursuant to the operation of the preceding sentence until the
day which is at least one year and one day after the payment in full of the
latest maturing commercial paper note (and waives any "claim" against such Buyer
within the meaning of Section 101(5) of the Bankruptcy Code or any other Debtor
Relief Law for any such insufficiency until such date).

45.       Amendment and Restatement

Administrative Agent, Seller and Guarantor previously entered into the Existing
Master Repurchase Agreement.  Administrative Agent, Seller and Guarantor desire
to enter into this Agreement in order to amend and restate the Existing Master
Repurchase Agreement in its entirety.  The amendment and restatement of the
Existing Master Repurchase Agreement shall become effective on the date hereof,
and each of Administrative Agent, Seller and Guarantor shall hereafter be bound
by the terms and conditions of this Agreement and the other Program Agreements. 
This Agreement amends and restates the terms and conditions of the Existing
Master Repurchase Agreement, and is not a novation of any of the agreements or
obligations incurred pursuant to the terms of the Existing Master Repurchase
Agreement.  Accordingly, all of the agreements and obligations incurred pursuant
to the terms of the Existing Master Repurchase Agreement are hereby ratified and
affirmed by the parties hereto and remain in full force and effect.   For the
avoidance of doubt, it is the intent of the Administrative Agent, Seller and
Guarantor that the security interests and liens granted in the Purchased
Mortgage Loans pursuant to Section 8 of the Existing Master Repurchase Agreement
shall continue in full force and effect.  All references to the Existing Master
Repurchase Agreement in any Program Agreement or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof.

46.       Reaffirmation of Guaranty.

Guarantor hereby (i) agrees that the liability of Guarantor or rights of
Administrative Agent under the Guaranty shall not be affected as a result of
amending and restating this Agreement, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.



[Signature Page Follows]







- 83 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

CREDIT SUISSE FIRST BOSTON MORTGAGE



CAPITAL LLC, as Administrative Agent









By:

/s/ Margaret Dellafera





Name: Margaret Dellafera





Title: Vice President















CREDIT SUISSE AG, CAYMAN ISLANDS



BRANCH, as a Committed Buyer and as a Buyer









By:

/s/ Margaret Dellafera





Name: Margaret Dellafera





Title: Vice President









By:

/s/ Elie Chau





Name: Elie Chau





Title: Vice President















ALPINE SECURITIZATION LTD, as a Buyer, by



Credit Suisse AG, New York Branch as Attorney-in-Fact









By:

/s/ Elie Chau





Name: Elie Chau





Title: Vice President









By:

/s/ Patrick Duggan





Name: Patrick Duggan





Title: Vice President





Signature Page to Fourth Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------

PENNYMAC LOAN SERVICES, LLC, as Seller









By:

/s/ Pamela Marsh





Name: Pamela Marsh





Title: Senior Managing Director and Treasurer















PRIVATE NATIONAL MORTGAGE



ACCEPTANCE COMPANY, LLC, as Guarantor









By:

/s/ Pamela Marsh





Name: Pamela Marsh





Title: Senior Managing Director and Treasurer





Signature Page to Fourth Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------

SCHEDULE 1-A

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED MORTGAGE LOANS



Seller makes the following representations and warranties to Administrative
Agent with respect to each Purchased Mortgage Loan that is at all times subject
to a Transaction hereunder and at all times while the Program Agreements and any
Transaction hereunder is in full force and effect.  With respect to those
representations and warranties which are made to the best of a Seller’s
knowledge, if it is discovered by such Seller or Administrative Agent that the
substance of such representation and warranty is inaccurate, notwithstanding
such Seller’s lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of the
applicable representation and warranty for purposes of determining Asset Value.

(a)        Payments Current.  Except with respect to a Mortgage Loan that is a
GNMA EBO, all payments required to be made up to the Purchase Date for the
Mortgage Loan under the terms of the Mortgage Note have been made and credited.
 Except with respect to a Mortgage Loan that is a GNMA EBO, no payment required
under the Mortgage Loan is delinquent nor has any payment under the Mortgage
Loan been delinquent at any time since the origination of the Mortgage Loan and,
if the Mortgage Loan is a Co-op Loan, no foreclosure action or private or public
sale under the Uniform Commercial Code has ever to the knowledge of Seller, been
threatened or commenced with respect to the Co-op Loan.  The first Monthly
Payment shall be made, or shall have been made, with respect to the Mortgage
Loan on its Due Date or within the grace period, all in accordance with the
terms of the related Mortgage Note.

(b)        No Outstanding Charges.  All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid, or an escrow
of funds has been established in an amount sufficient to pay for every such item
which remains unpaid and which has been assessed but is not yet due and payable.
 Neither Seller nor the Qualified Originator from which Seller acquired the
Mortgage Loan has advanced funds, or induced, solicited or knowingly received
any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Mortgage Loan,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the proceeds of the Mortgage Loan, whichever is earlier, to the
day which precedes by one month the Due Date of the first installment of
principal and/or interest thereunder.

(c)        Original Terms Unmodified.  The terms of the Mortgage Note (and the
Proprietary Lease, the Assignment of Proprietary Lease and Stock Power with
respect to each Co-op Loan) and Mortgage have not been impaired, waived, altered
or modified in any respect, from the date of origination; except (i) by a
written instrument which has been duly recorded or transmitted for recording, if
necessary to protect the interests of Buyers, and which has been delivered to
Custodian and the terms of which are reflected in the Custodial Mortgage Loan
Schedule and (ii) with respect to  a Mortgage Loan that is a GNMA EBO.  The
substance of any such waiver, alteration or modification has been approved by
the title insurer, to the extent



Schedule 1-A-1

--------------------------------------------------------------------------------

required, and its terms are reflected on the Custodial Mortgage Loan Schedule.
 No Mortgagor in respect of the Mortgage Loan has been released, in whole or in
part, except in connection with an assumption agreement approved by the title
insurer, to the extent required by such policy, and which assumption agreement
is part of the Mortgage File delivered to Custodian and the terms of which are
reflected in the Custodial Mortgage Loan Schedule.  

(d)        No Defenses.  The Mortgage Loan (and the Assignment of Proprietary
Lease related to each Co-op Loan) is not subject to any right of rescission,
set-off, counterclaim or defense, including, without limitation, the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor in respect of the Mortgage Loan was a debtor in any
state or Federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated.  Seller has no knowledge nor has it received any notice
that any Mortgagor in respect of the Mortgage Loan is a debtor in any state or
federal bankruptcy or insolvency proceeding.

(e)        Hazard Insurance.  The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a Qualified Insurer, and such other
hazards as are customary in the area where the Mortgaged Property is located,
and to the extent required by Seller as of the date of origination consistent
with the Underwriting Guidelines, against earthquake and other risks insured
against by Persons operating like properties in the locality of the Mortgaged
Property, in an amount not less than the greatest of (i) 100% of the replacement
cost of all improvements to the Mortgaged Property, (ii) the outstanding
principal balance of the Mortgage Loan, (iii) the amount necessary to avoid the
operation of any co-insurance provisions with respect to the Mortgaged Property,
or (iv) with respect to a GNMA EBO, the BPO Value, and consistent with the
amount that would have been required as of the date of origination in accordance
with the Underwriting Guidelines.  If any portion of the Mortgaged Property is
in an area identified by any federal Governmental Authority as having special
flood hazards, and flood insurance is available, a flood insurance policy
meeting the current guidelines of the Federal Emergency Management Agency is in
effect with a generally acceptable insurance carrier, in an amount representing
coverage not less than the least of (1) the outstanding principal balance of the
Mortgage Loan (2) the full insurable value of the Mortgaged Property, and
(3) the maximum amount of insurance available under the National Flood Insurance
Act of 1968, as amended by the Flood Disaster Protection Act of 1973.  All such
insurance policies (collectively, the “hazard insurance policy”) contain a
standard mortgagee clause naming Seller, its successors and assigns (including,
without limitation, subsequent owners of the Mortgage Loan), as mortgagee, and
may not be reduced, terminated or canceled without 30 days’ prior written notice
to the mortgagee.  No such notice has been received by Seller.  All premiums on
such insurance policy have been paid.  The related Mortgage obligates the
Mortgagor to maintain all such insurance and, at such Mortgagor’s failure to do
so, authorizes the mortgagee to maintain such insurance at the Mortgagor’s cost
and expense and to seek reimbursement therefor from such Mortgagor.  Where
required by state law or regulation, the Mortgagor has been given an opportunity
to choose the carrier of the required hazard insurance, provided the policy is
not a “master” or “blanket” hazard insurance policy covering a condominium, or
any hazard insurance policy covering the common facilities of a planned unit
development.  The hazard insurance policy is the valid and binding obligation of
the insurer and is in full force and effect.  Seller has not engaged in, and has
no knowledge of the



Schedule 1-A-2

--------------------------------------------------------------------------------

Mortgagor’s having engaged in, any act or omission which would impair the
coverage of any such policy, the benefits of the endorsement provided for
herein, or the validity and binding effect of either including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller.

(f)         Compliance with Applicable Laws.  Any and all requirements of any
federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws applicable to the Mortgage Loan have
been complied with, the consummation of the transactions contemplated hereby
will not involve the violation of any such laws or regulations, and Seller shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of Administrative Agent, and shall deliver to Administrative
Agent, upon demand, evidence of compliance with all such requirements.

(g)        No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would affect any such release,
cancellation, subordination or rescission (except with respect to subordination
of a second lien HELOC to the first priority lien or security interest).  Except
with respect to a Mortgage Loan that is a GNMA EBO, Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has
Seller waived any default resulting from any action or inaction by the
Mortgagor.

(h)        Location and Type of Mortgaged Property.  The Mortgaged Property is
located in an Acceptable State as identified in the Custodial Mortgage Loan
Schedule and consists of a single parcel of real property with a detached single
family residence erected thereon, or a two- to four-family dwelling, or an
individual condominium unit in a low-rise Co-op Project, or such other
dwelling(s) conforming with the applicable Fannie Mae and Freddie Mac
requirements; provided that no residence or dwelling is a mobile home. No
portion of the Mortgaged Property is used for commercial purposes; provided,
that, the Mortgaged Property may be a mixed use property if such Mortgaged
Property conforms to underwriting guidelines acceptable to Administrative Agent
in its sole discretion.

(i)         Valid First Lien.  The Mortgage is a valid, subsisting, enforceable
and, with respect to Mortgage Loans other than Second Lien Mortgage Loans,
perfected first priority lien and first priority security interest or, with
respect to Second Lien Mortgage Loans, a second lien or a second priority
security interest, in each case, on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property.  The appraisal of
the Mortgaged Property does not list any material repair or maintenance items.
 The lien of the Mortgage is subject only to:

a.    the lien of current real property taxes and assessments not yet due and
payable;



Schedule 1-A-3

--------------------------------------------------------------------------------

b.    covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in lender’s
title insurance policy delivered to the originator of the Mortgage Loan and (a)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan or (b) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal;

c.    other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property; and

d.    with respect to Second Lien Mortgage Loans, a first lien.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (a) with respect to Mortgage Loans other than Second
Lien Mortgage Loans, first lien and first priority security interest and (b)
with respect to Second Lien Mortgage Loans, second lien and second priority
interest, in each case, on the property described therein and Seller has full
right to pledge and assign the same to Administrative Agent.  The Mortgaged
Property was not, as of the date of origination of the Mortgage Loan, subject to
a mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Mortgage.

(j)         Validity of Mortgage Documents.  The Mortgage Note and the Mortgage
and any other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms.  All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties.  No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan.  Seller has
reviewed all of the documents constituting the Mortgage File and has made such
inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein.  To the best of Seller’s knowledge, except as
disclosed to Administrative Agent in writing, all tax identifications and
property descriptions are legally sufficient; and tax segregation, where
required, has been completed.  Such Purchased Mortgage Loan is a “closed” loan,
is fully funded by Seller (except with respect to a HELOC), and held in Seller’s
name.

(k)        Full Disbursement of Proceeds.  Except with respect to (i) a HELOC,
(ii) a FHA 203(k) Loan, or (iii) an eligible, single-close, renovation or
construction-to-permanent Agency Mortgage Loan, there is no further requirement
for future advances under the Mortgage Loan, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with.  All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were



Schedule 1-A-4

--------------------------------------------------------------------------------

paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
under the Mortgage Note or Mortgage.

(l)         Ownership.  Seller has full right to sell the Mortgage Loan to
Buyers free and clear of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and has full right and authority
subject to no interest or participation of, or agreement with, any other party,
to sell each Mortgage Loan pursuant to this Agreement and following the sale of
each Mortgage Loan, Buyers will own such Mortgage Loan (and with respect to any
Co-op Loan, the sole owner of the related Assignment of Proprietary Lease) free
and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest except any such security interest created
pursuant to the terms of this Agreement.

(m)       Doing Business.  All parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (i) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located, and (ii) either (A) organized
under the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, or (D) not doing business in such state.

(n)        Title Insurance.  The Mortgage Loan is covered by either (i) an
attorney’s opinion of title and abstract of title, the form and substance of
which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) except with
respect to HELOCs covered by a Master Secondary Loan Policy acquired from Old
Republic Home Protection and/or an errors and omissions policy approved by the
Buyers in their sole discretion, an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to
Administrative Agent with respect to Non-Agency QM Mortgage Loans and Fannie Mae
or Freddie Mac with respect to Mortgage Loans other than Non-Agency QM Mortgage
Loans and Non-Agency Non-QM Mortgage Loans and Fannie Mae or Freddie Mac with
respect to Mortgage Loans other than Non-Agency QM Mortgage Loans and Non-Agency
Non-QM Mortgage Loans, and each such title insurance policy is issued by a title
insurer acceptable to Administrative Agent with respect to Non-Agency QM
Mortgage Loans and Non-Agency Non-QM Mortgage Loans and Fannie Mae or Freddie
Mac with respect to Mortgage Loans other than Non-Agency QM Mortgage Loans and
Non-Agency Non-QM Mortgage Loans, and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring Seller, its
successors and assigns, as to the first priority lien of the Mortgage, other
than Second Lien Mortgage Loans, and with respect to Second Lien Mortgage Loans
as to the second priority lien of the related Mortgage, as applicable, in the
original principal amount of the Mortgage Loan, with respect to a Mortgage Loan,
or, with respect to a HELOC, the original Credit Limit, (or to the extent a
Mortgage Note provides for negative amortization, the maximum amount of negative
amortization in accordance with the Mortgage), subject only to the exceptions
contained in clauses (a), (b) and (c) of paragraph (i) of this Schedule 1 with
respect to Non-Agency QM Mortgage Loans and Fannie Mae or Freddie Mac with
respect to Mortgage Loans other than Non-Agency QM Mortgage Loans. Seller, its
successors and assigns, are the sole insureds of such lender’s title insurance
policy, and such lender’s title insurance policy is valid and remains in full
force and effect and will be in force and effect upon the consummation of the
transactions contemplated by this Agreement. No claims have been made under such
lender’s title insurance



Schedule 1-A-5

--------------------------------------------------------------------------------

policy, and no prior holder or servicer of the related Mortgage, including
Seller, has done, by act or omission, anything which would impair the coverage
of such lender’s title insurance or other acceptable policy, including without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller.

(o)        No Defaults.  Except with respect to a Mortgage Loan that is a GNMA
EBO, there is no default, breach, violation or event of acceleration existing
under the Mortgage or the Mortgage Note and no event has occurred which, with
the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration,
and neither Seller nor its predecessors have waived any default, breach,
violation or event of acceleration; and with respect to each Co-op Loan, there
is no default in complying with the terms of the Mortgage Note, the Assignment
of Proprietary Lease and the Proprietary Lease and all maintenance charges and
assessments (including assessments payable in the future installments, which
previously became due and owing) have been paid, and Seller has the right under
the terms of the Mortgage Note, Assignment of Proprietary Lease and Recognition
Agreement to pay any maintenance charges or assessments owed by the Mortgagor.

(p)        No Mechanics’ Liens.  There are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under the law could give rise to such liens) affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the Mortgage.

(q)        Location of Improvements; No Encroachments.  All improvements which
were considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property.  No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

(r)         Origination; Payment Terms.  The Mortgage Loan was originated by or
in conjunction with a mortgagee approved by the Secretary of HUD pursuant to
Sections 203 and 211 of the National Housing Act, a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or similar banking institution which is supervised and examined by a federal or
state authority.  Except with respect to HELOCs, principal and/or interest
payments on the Mortgage Loan commenced no more than sixty (60) days after funds
were disbursed in connection with the Mortgage Loan.  With respect to Mortgage
Loans other than Non-Agency QM Mortgage Loans and Non-Agency Non-QM Mortgage
Loans, the Mortgagor contributed from their own funds to the purchase price for
the Mortgaged Property, as required by the applicable Agency. With respect to
adjustable rate Mortgage Loans, the Mortgage Interest Rate is adjusted on each
Interest Rate Adjustment Date to equal the Index plus the Gross Margin (rounded
up or down to the nearest 0.125%), subject to the Mortgage Interest Rate Cap.
Except with respect to HELOCs, the Mortgage Note is payable on the first day of
each month in equal monthly installments of principal and/or interest (subject
to an “interest-only” period in the case of Interest Only Loans), which
installments of interest (a) with respect to adjustable rate Mortgage Loans are
subject to change on the Interest Rate Adjustment Date due to adjustments to the



Schedule 1-A-6

--------------------------------------------------------------------------------

Mortgage Interest Rate on each Interest Rate Adjustment Date and (b) with
respect to Interest Only Loans are subject to change on the Interest Only
Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Only Adjustment Date, in both cases, with interest calculated and
payable in arrears, sufficient to amortize the Mortgage Loan fully by the stated
maturity date, over an original term of not more than thirty (30) years from
commencement of amortization.  The Due Date of the first payment under the
Mortgage Note is no more than sixty (60) days from the date of the Mortgage
Note.  

(s)        Customary Provisions.  The Mortgage Note has a stated maturity.  The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure.  Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property. There is no homestead or other exemption or other right available to
the Mortgagor or any other person, or restriction on Seller or any other person,
including without limitation, any federal, state or local, law, ordinance,
decree, regulation, guidance, attorney general action, or other pronouncement,
whether temporary or permanent in nature, that would interfere with, restrict or
delay, either (y) the ability of Seller, Administrative Agent, a Buyer or any
servicer or any successor servicer to sell the related Mortgaged Property at a
trustee’s sale or otherwise, or (z) the ability of Seller, Administrative Agent,
a Buyer or any servicer or any successor servicer to foreclose on the related
Mortgage. Except with respect to HELOCs, the Mortgage Note and Mortgage are on
forms acceptable to Freddie Mac or Fannie Mae.  If the Mortgage Loan is an
eMortgage Loan, the related eNote contains the Agency-Required eNote Legend.

(t)         Occupancy of the Mortgaged Property.  As of the Purchase Date the
Mortgaged Property is lawfully occupied under applicable law.  All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.  Seller has not received notification from any
Governmental Authority that the Mortgaged Property is in material non-compliance
with such laws or regulations, is being used, operated or occupied unlawfully or
has failed to have or obtain such inspection, licenses or certificates, as the
case may be.  Seller has not received notice of any violation or failure to
conform with any such law, ordinance, regulation, standard, license or
certificate.  With respect to any Mortgage Loan originated with an
“owner-occupied” Mortgaged Property, the Mortgagor represented at the time of
origination of the Mortgage Loan that the Mortgagor would occupy the Mortgaged
Property as the Mortgagor’s primary residence.

(u)        No Additional Collateral.  The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in clause (i) above.

(v)        Deeds of Trust.  In the event the Mortgage constitutes a deed of
trust, a trustee, authorized and duly qualified under applicable law to serve as
such, has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or



Schedule 1-A-7

--------------------------------------------------------------------------------

will become payable by Custodian or Administrative Agent to the trustee under
the deed of trust, except in connection with a trustee’s sale after default by
the Mortgagor.

(w)       Transfer of Mortgage Loans.  Except with respect to Mortgage Loans
intended for purchase by GNMA and for Mortgage Loans registered with MERS, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located.

(x)        Due-On-Sale.  Except with respect to Mortgage Loans originated
pursuant to FHA Guidelines and as may otherwise be prohibited by applicable law,
the Mortgage contains an enforceable provision for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan in the event that
the Mortgaged Property is sold or transferred without the prior written consent
of the mortgagee thereunder.

(y)        No Buydown Provisions; No Graduated Payments or Contingent Interests.
 Except with respect to Agency Mortgage Loans, the Mortgage Loan does not
contain provisions pursuant to which Monthly Payments are paid or partially paid
with funds deposited in any separate account established by Seller, the
Mortgagor, or anyone on behalf of the Mortgagor, or paid by any source other
than the Mortgagor nor does it contain any other similar provisions which may
constitute a “buydown” provision.  The Mortgage Loan is not a graduated payment
mortgage loan and the Mortgage Loan does not have a shared appreciation or other
contingent interest feature.

(z)        Consolidation of Future Advances.  Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term.  The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority with respect to Mortgage Loans other than Second
Lien Mortgage Loans, or second lien priority with respect to Second Lien
Mortgage Loans, in each case, by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Administrative Agent with respect to Non-Agency QM Mortgage Loans
and Non-Agency Non-QM Mortgage Loans and acceptable to Fannie Mae and Freddie
Mac with respect to Mortgage Loans other than Non-Agency QM Mortgage Loans and
Non-Agency Non-QM Mortgage Loans.  The consolidated principal amount does not
exceed the original principal amount of the Mortgage Loan.

(aa)      Mortgaged Property Undamaged; No Condemnation Proceeding.  There have
not been any condemnation proceedings with respect to the Mortgaged Property and
Seller has no knowledge of any such proceedings. The Mortgaged Property is
undamaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty or if damaged, such physical damage (i) is not
adequately insured against or (ii) would materially and adversely affect the
value of the Mortgaged Property as security for the Purchased Mortgage Loan or
the use for which the premises were intended, or the eligibility of any
Purchased Mortgage Loan for FHA Mortgage Insurance, the VA Loan Guaranty, or
primary mortgage insurance, as applicable, except where the existence of such
physical damage would not be the contractual or legal responsibility of, or
result in any liability to, Buyer and would not adversely affect the rights of
Buyer with respect to the ownership and administration of the Purchased Assets
or the value of the related Mortgage Servicing Rights.



Schedule 1-A-8

--------------------------------------------------------------------------------

(bb)      Origination; Collection Practices; Escrow Deposits; Interest Rate
Adjustments.  Each Mortgage Loan was originated by Seller or a Correspondent
Seller.  The origination and collection practices used by Seller or
Correspondent Seller as originator, each servicer of the Mortgage Loan and
Seller with respect to the Mortgage Loan have been in all respects in compliance
with Accepted Servicing Practices, applicable laws and regulations, and have
been in all respects legal and proper.  With respect to escrow deposits and
Escrow Payments, all such payments are in the possession of, or under the
control of, Seller and there exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been made.  All
Escrow Payments have been collected in full compliance with state and federal
law.  An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable.  No escrow deposits or
Escrow Payments or other charges or payments due Seller or a Correspondent
Seller have been capitalized under the Mortgage or the Mortgage Note.  All
Mortgage Interest Rate adjustments have been made in strict compliance with
state and federal law and the terms of the related Mortgage Note.  Any interest
required to be paid pursuant to state, federal and local law has been properly
paid and credited.

(cc)      Servicemembers Civil Relief Act.  The Mortgagor has not notified
Seller, and Seller has no knowledge, of any relief requested or allowed to the
Mortgagor under the Servicemembers Civil Relief Act of 2003.

(dd)      Appraisal; Valuation.  With respect to each Agency Mortgage Loan, the
Mortgage File contains either (i) to the extent permitted by the applicable
Agency, a Property Inspection Waiver (as defined in the applicable Agency
guidelines) or any other valuation method permitted by the Agency and acceptable
to the Buyers in their sole discretion, or (ii) an appraisal of the related
Mortgaged Property signed prior to the funding of the Mortgage Loan by a
qualified appraiser, duly appointed by Seller, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan, and the appraisal and appraiser both satisfy the requirements of
Fannie Mae or Freddie Mac and Title XI of the Federal Institutions Reform,
Recovery, and Enforcement Act of 1989 as amended and the regulations promulgated
thereunder (“FIRREA”), all as in effect on the date the Mortgage Loan was
originated.  With respect to each Mortgage Loan that is not an Agency Mortgage
Loan, the Mortgage File contains a property valuation acceptable to the
Administrative Agent and Buyers in their sole discretion.

(ee)      Disclosure Materials.  The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans, and
Seller maintains such statement in the Mortgage File.

(ff)       Construction or Rehabilitation of Mortgaged Property.  No Mortgage
Loan was made in connection with the construction or rehabilitation of a
Mortgaged Property or facilitating the trade-in or exchange of a Mortgaged
Property, expect with respect to (i) a HELOC, where a Mortgagor may use a Draw
for rehabilitation of the Mortgaged Property, (ii) a FHA 203(k) Loan, or (iii)
an eligible, single-close, renovation or construction-to-permanent Agency
Mortgage Loan.



Schedule 1-A-9

--------------------------------------------------------------------------------

(gg)      Capitalization of Interest.  The Mortgage Note does not by its terms
provide for the capitalization or forbearance of interest.

(hh)      No Equity Participation.  No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property.  The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and Seller has not financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.

(ii)        Proceeds of Mortgage Loan.  Except with respect to a HELOC, the
proceeds of the Mortgage Loan have not been and shall not be used to satisfy, in
whole or in part, any debt owed or owing by the Mortgagor to Seller or any
Affiliate or correspondent of Seller, except in connection with a refinanced
Mortgage Loan.

(jj)        Origination Date. The Purchase Date for a Mortgage Loan other than a
Correspondent Loan, Scratch and Dent Mortgage Loan or a GNMA EBO is no more than
thirty (30) days following the origination date and the Purchase Date for a
Correspondent Loan is no more than one hundred eighty (180) days following the
origination date.

(kk)      Mortgage Submitted for Recordation.  The Mortgage either has been or
will promptly be submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

(ll)        Other Encumbrances.  To the best of Seller’s knowledge, any property
subject to any security interest given in connection with such Purchased
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage or, with respect to Second Lien Mortgage Loans, a stated second
mortgage, if applicable and encumbrances which may be allowed under the
Underwriting Guidelines.

(mm)    Description.  Each Purchased Mortgage Loan conforms to the description
thereof as set forth on the related Custodial Mortgage Loan Schedule delivered
to Custodian and Administrative Agent.

(nn)      Located in U.S.  No collateral (including, without limitation, the
related real property and the dwellings thereon and otherwise) relating to a
Purchased Mortgage Loan is located in any jurisdiction other than in one of the
fifty (50) states of the United States of America or the District of Columbia.

(oo)      Underwriting Guidelines.  Each Purchased Mortgage Loan has been
originated in accordance with the Underwriting Guidelines (including all
supplements or amendments thereto) previously provided to Administrative Agent.

(pp)      Committed Mortgage Loans.  Each Committed Mortgage Loan is covered by
a Take-out Commitment, does not exceed the availability under such Take-out
Commitment (taking into consideration mortgage loans which have been purchased
by the respective Take-out Investor under the Take-out Commitment and mortgage
loan which Seller has identified to Administrative Agent as covered by such
Take-out Commitment) and conforms to the



Schedule 1-A-10

--------------------------------------------------------------------------------

requirements and the specifications set forth in such Take-out Commitment and
the related regulations, rules, requirements and/or handbooks of the applicable
Take-out Investor and is eligible for sale to and insurance or guaranty by,
respectively the applicable Take-out Investor and applicable insurer.  Each
Take-out Commitment is a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

(qq)      Primary Mortgage Guaranty Insurance.  Each Mortgage Loan is insured as
to payment defaults by a policy of primary mortgage guaranty insurance in the
amount required where applicable, and by an insurer approved, by the applicable
Take-out Investor, if applicable, and all provisions of such primary mortgage
guaranty insurance have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid.  Each Mortgage
Loan which is represented to Administrative Agent to have, or to be eligible
for, FHA insurance is insured, or eligible to be insured, pursuant to the
National Housing Act.  Each Mortgage Loan which is represented by Seller to be
guaranteed, or to be eligible for guaranty, by the VA is guaranteed, or eligible
to be guaranteed, under the provisions of Chapter 37 of Title 38 of the United
States Code.  As to each FHA insurance certificate or each VA guaranty
certificate, Seller has complied with applicable provisions of the insurance for
guaranty contract and federal statutes and regulations, all premiums or other
charges due in connection with such insurance or guarantee have been paid, there
has been no act or omission which would or may invalidate any such insurance or
guaranty, and the insurance or guaranty is, or when issued, will be, in full
force and effect with respect to each Mortgage Loan.  There are no defenses,
counterclaims, or rights of setoff affecting the Mortgage Loans or affecting the
validity or enforceability of any private mortgage insurance or FHA insurance
applicable to the Mortgage Loans or any VA guaranty with respect to the Mortgage
Loans.

(rr)       Predatory Lending Regulations; High Cost Loans.  None of the Mortgage
Loans are classified as High Cost Mortgage Loans.

(ss)       Wet-Ink Mortgage Loans.  With respect to each Mortgage Loan that is a
Wet-Ink Mortgage Loan, the Settlement Agent has been instructed in writing by
Seller to hold the related Mortgage Loan Documents as agent and bailee for
Administrative Agent or Administrative Agent agent and to promptly forward such
Mortgage Loan Documents in accordance with the provisions of the Custodial
Agreement and the Escrow Instruction Letter.

(tt)        FHA Mortgage Insurance; VA Loan Guaranty.  With respect to the FHA
Loans, the FHA Mortgage Insurance Contract is in full force and effect and there
exists no impairment to full recovery without indemnity to the HUD or the FHA
under FHA Mortgage Insurance.  With respect to the VA Loans, the VA Loan
Guaranty Agreement is in full force and effect to the maximum extent stated
therein.  All necessary steps have been taken to keep such guaranty or insurance
valid, binding and enforceable and each of such is the binding, valid and
enforceable obligation of the FHA and the VA, respectively, to the full extent
thereof, without surcharge, set-off or defense.  Each FHA Loan and VA Loan was
originated in accordance with the criteria of an Agency for purchase of such
Mortgage Loans.



Schedule 1-A-11

--------------------------------------------------------------------------------

(uu)      Negative Amortization.  None of the Mortgage Notes relating to any of
the Mortgage Loans provides for negative amortization.

(vv)      Non-Agency QM Mortgage Loans. Except with respect to a Non-Agency QM
Mortgage Loan and Non-Agency Non-QM Mortgage Loan, none of the Mortgage Loans
are an “A” quality first lien Mortgage Loan that is not eligible for sale to an
Agency.

(ww)    Co-op Loan: Valid First Lien.  With respect to each Co-op Loan, the
related Mortgage is a valid, enforceable and subsisting first security interest
on the related cooperative shares securing the related cooperative note and
lease, subject only to (a) liens of the cooperative for unpaid assessments
representing the Mortgagor’s pro rata share of the cooperative’s payments for
its blanket mortgage, current and future real property taxes, insurance
premiums, maintenance fees and other assessments to which like collateral is
commonly subject and (b) other matters to which like collateral is commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the security interest.  There are no liens against or
security interests in the cooperative shares relating to each Co-op Loan (except
for unpaid maintenance, assessments and other amounts owed to the related
cooperative which individually or in the aggregate will not have a material
adverse effect on such Co-op Loan), which have priority equal to or over
Seller’s security interest in such Co-op Shares.

(xx)      Co-op Loan: Compliance with Law.  With respect to each Co-op Loan, the
related cooperative corporation that owns title to the related cooperative
apartment building is a “cooperative housing corporation” within the meaning of
Section 216 of the Internal Revenue Code, and is in material compliance with
applicable federal, state and local laws which, if not complied with, could have
a material adverse effect on the Mortgaged Property.

(yy)      Co-op Loan: No Pledge.  With respect to each Co-op Loan, there is no
prohibition against pledging the shares of the cooperative corporation or
assigning the Proprietary Lease. With respect to each Co-op Loan, (i) the term
of the related Proprietary Lease is longer than the term of the Co-op Loan, (ii)
there is no provision in any Proprietary Lease which requires the Mortgagor to
offer for sale the Co-op Shares owned by such Mortgagor first to the Co-op
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Co-op Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by Aztech Document
Systems, Inc. as of the date hereof or includes provisions which are no less
favorable to the lender than those contained in such agreement.

(zz)      Co-op Loan: Acceleration of Payment.  With respect to each Co-op Loan,
each Assignment of Proprietary Lease contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization of the material benefits of the security provided thereby.  The
Assignment of Proprietary Lease contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Co-op Unit is transferred or sold without the consent of the
holder thereof.

(aaa)     Qualified Mortgage.  Notwithstanding anything to the contrary set
forth in this Agreement, on and after January 10, 2014 (or such later date as
set forth in the relevant regulations), (i) prior to the origination of each
Mortgage Loan, the originator made a reasonable and good faith determination
that the Mortgagor had a reasonable ability to repay the loan



Schedule 1-A-12

--------------------------------------------------------------------------------

according to its terms, in accordance with, at a minimum, the eight (8)
underwriting factors set forth in 12 CFR 1026.43(c) and (ii) each Mortgage Loan,
other than a Non-Agency Non-QM Mortgage Loan, Scratch and Dent Mortgage Loan,
HELOC, a Non-Agency Non-QM Mortgage Loan, is a “Qualified Mortgage” as defined
in 12 CFR 1026.43(e); provided that a modification subsequent to the date listed
above shall not be considered an “origination” of a Mortgage Loan or a “covered
transaction” as long as no new Mortgage Note is executed and delivered and the
interest rate of the related Mortgage Loan is not increased.

(bbb)    Aging.  Such Mortgage Loan has not been subject to a Transaction
hereunder for more than the applicable Aging Limit.

(ccc)     TRID Compliance.  With respect to each Mortgage Loan (other than a
HELOC) where the Mortgagor’s loan application for the Mortgage Loan was taken on
or after October 3, 2015, such Mortgage Loan was originated in compliance with
the TILA-RESPA Integrated Disclosure Rule.

(ddd)    Property Value.  With respect to a GNMA EBO, Seller has delivered to
Administrative Agent a BPO Value and valuation date given by a licensed real
estate agent or broker in conformity with customary and usual business
practices, which includes comparable sales and comparable listings and complies
with the criteria set forth in FIRREA for an “appraisal” or an “evaluation”, as
applicable, and such other information in further compliance with this
Agreement.  The person performing any BPO received no benefit from, and such
person’s compensation or flow of business from the Seller were not affected by,
the acquisition of the Mortgage Loan by the Seller or any other applicable
transferee.

(eee)     Terms.  With respect to HELOCs, the related Mortgagor may request
advances up to the Credit Limit within the first (1st) ten (10) years following
the date of origination, subject to termination or suspension under the terms of
the Credit Line Agreement.

(fff)      Revolving Term.  Each HELOC provides for an initial period (the
“Revolving Period”) during which the Mortgagor is required to make monthly
payments of interest payable in arrears and requires repayment of the unpaid
principal balance thereof over a period following the Revolving Period (the
“Repayment Period”) which is not in excess of two hundred forty (240) months. As
of the Purchase Date no HELOC was in its Repayment Period.  The Mortgage
Interest Rate on each Mortgage Loan adjusts periodically in accordance with the
Credit Line Agreement.  On each Interest Rate Adjustment Date the related Seller
has made interest rate adjustments on the Mortgage Loan which are in compliance
with the related Mortgage, Mortgage Note and Credit Line Agreement and
applicable law.

(ggg)    Draws In Compliance With Laws.  Each Draw under the HELOC has been
disbursed in accordance with all applicable laws, rules and regulations,
including, without limitation, all state and local licensing requirements.

(hhh)    Enforcement of Remedies.  Each Credit Line Agreement permits the holder
to enforce its full remedies, with respect to, among other things, material
events of default by the Mortgagor, and to suspend or terminate the right to
make additional Draws or reduce the Credit Limit if the value of the related
Mortgaged Property declines significantly, the Mortgagor’s



Schedule 1-A-13

--------------------------------------------------------------------------------

financial circumstances materially change, or certain other events occur as
described in the Credit Line Agreement.

(iii)       eNotes.  With respect to each eMortgage Loan, the related eNote
satisfies all of the following criteria:

(i)         the eNote bears a digital or electronic signature;

(ii)        the Hash Value of the eNote indicated in the MERS eRegistry matches
the Hash Value of the eNote as reflected in the eVault;

(iii)       there is a single Authoritative Copy of the eNote, as applicable and
within the meaning of Section 9-105 of the UCC, Section 16 of the UETA or
Section 7021 of E-SIGN, as applicable, that is held in the eVault;

(iv)       the Location status of the eNote on the MERS eRegistry reflects the
MERS Org ID of the Custodian;

(v)        the Controller status of the eNote on the MERS eRegistry reflects the
MERS Org ID of Administrative Agent;

(vi)       the Delegatee status of the eNote on the MERS eRegistry reflects the
MERS Org ID of Custodian;

(vii)      the Master Servicer Field status of the eNote on the MERS eRegistry
reflects the MERS Org ID of the Seller;

(viii)     the Subservicer Field status of the eNote on the MERS eRegistry is
blank;

(ix)       there is no Control Failure, eNote Replacement Failure or
Unauthorized Master Servicer or Subservicer Modification with respect to such
eNote;

(x)        the eNote is a valid and enforceable Transferable Record or comprises
“electronic chattel paper” within the meaning of the UCC;

(xi)       there is no defect with respect to the eNote that would result in
Administrative Agent having less than full rights, benefits and defenses of
“Control” (within the meaning of the UETA or the UCC, as applicable) of the
Transferable Record; and

(xii)      the single Authoritative Copy of the eNote is maintained
electronically and has not been papered-out, nor is there another paper
representation of such eNote.

(jjj)       eNote Legend.  If the Mortgage Loan is an eMortgage Loan, the
related eNote contains the Agency-Required eNote Legend.





Schedule 1-A-14

--------------------------------------------------------------------------------

SCHEDULE 1-B



REPRESENTATIONS AND WARRANTIES REGARDING THE SERVICER ADVANCES

The Seller makes the following representations and warranties to the
Administrative Agent, with respect to Servicer Advances subject to each
Transaction, as of the date of this Agreement, the date of any Transaction, and
while the Program Agreements are in full force and effect.  For purposes of this
Schedule 1-B and the representations and warranties set forth herein, a breach
of a representation or warranty shall be deemed to have been cured if and when
the Seller has taken or caused to be taken action such that the event,
circumstance or condition that gave rise to such breach no longer adversely
affects such Servicer Advances.



(1)        No Liens.  Each Servicer Advances conveyed and pledged on such
Purchase Date is owned by the related Seller free and clear of any Lien, except
as provided herein, and is not subject to any dispute or other adverse claim,
except as provided herein.  The Administrative Agent’s security interest in such
Servicer Advances and the Collections with respect thereto, is free and clear of
any Lien, except as provided herein.  The Seller has not and will not prior to
the time of the pledge of any such interest to the Administrative Agent have
sold, pledged, assigned, transferred or subjected and will not thereafter sell,
pledge, assign, transfer or subject to a Lien any of such Servicer Advances or
the Collections other than in accordance with the terms of this Agreement.

(2)        Collection Policy.  Seller has complied in all material respects with
the Collection Policy in regard to each Servicer Advances and related GNMA
guidelines.

(3)        Bona Fide Asset.  Each Servicer Advance being sold and/or pledged on
a Purchase Date is an obligation arising out of the making of a Servicer Advance
by the related Seller or a predecessor servicer, in its capacity as a servicer
or subservicer of a portfolio of mortgage loans.  The Seller has no knowledge of
any fact that should have led it to expect at the time of the creation of each
Servicer Advances that such Servicer Advances would not be paid in full when
due.  As of the Purchase Date, the Seller has not received any Collections or
other payments in respect of the Servicer Advances.

(4)        Compliance with FHA and VA Requirements.  Each Servicer Advance has
been made in accordance with the terms of the related FHA requirements or VA
requirements, as applicable.





Schedule 1-B-1



--------------------------------------------------------------------------------

SCHEDULE 2



AUTHORIZED REPRESENTATIVES

SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

Authorized Representatives for execution of Program Agreements and amendments

Name

    

Title

    

Authorized Signature











Andrew S. Chang



Senior Managing Director and Chief Financial Officer

























Pamela Marsh



Senior Managing Director and Treasurer

























Maurice Watkins



Managing Director, Capital Markets



















Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions

Name

    

Title

    

Authorized Signature











Pamela Marsh



Senior Managing Director and Treasurer

























Maurice Watkins



Managing Director, Capital Markets

























Thomas Rettinger



Managing Director, Portfolio Risk Management

























Paul Newman



Executive Vice President, Treasury

























Richard Hetzel



Senior Vice President, Treasury

























Angela Everest



Authorized Representative

























Ryan Huddleston



Authorized Representative

























Adeshola Makinde



Authorized Representative



















Schedule 2-1

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND BUYER AUTHORIZATIONS



Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Administrative
Agent and/or Buyers under this Agreement:





Name

    

Title

    

Signature

Margaret Dellafera



Vice President





Elie Chau



Vice President





Robert Durden



Vice President





Ron Tarantino



Vice President





Pete Sack



Vice President





Kwaw De Graft-Johnson



Vice President





Dominic Obaditch



Vice President





Sean Walker



Vice President





Ernest Calabrese



Vice President





Jonathan Braus



Vice President





Charles Trombley



Vice President









Schedule 2-2

--------------------------------------------------------------------------------

SCHEDULE 3

RESPONSIBLE OFFICERS OF SELLER



Name

Title

Andrew S. Chang

Senior Managing Director and
Chief Financial Officer

Pamela Marsh

Senior Managing Director and Treasurer

Derek W. Stark

Senior Managing Director and
Chief Legal Officer and Secretary





RESPONSIBLE OFFICERS OF GUARANTOR





Name

Title

Andrew S. Chang

Senior Managing Director and
Chief Financial Officer

Pamela Marsh

Senior Managing Director and Treasurer

Derek W. Stark

Senior Managing Director and
Chief Legal Officer and Secretary





Schedule 3-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRANSACTION REQUEST

[Date]





Re:       Fourth Amended and Restated Master Repurchase Agreement dated as of
September 9, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”) by and among PennyMac Loan Services, LLC, Private
National Mortgage Acceptance Company, LLC and Credit Suisse First Boston
Mortgage Capital LLC (“Administrative Agent”), on behalf of Buyers.

PennyMac Loan Services, LLC hereby requests that Administrative Agent enter into
a Transaction with respect to the Mortgage Loans listed on the Custodial
Mortgage Loan Schedule attached hereto on Attachment 1 and as set forth below,
pursuant to the Agreement.



TOTAL NUMBER OF MORTGAGE LOANS

___ Mortgage Loans – (See Custodial Mortgage Loan Schedule)

ORIGINAL PRINCIPAL AMOUNT OF MORTGAGE LOANS:

$

CURRENT PRINCIPAL AMOUNT OF MORTGAGE LOANS:

$

PROPOSED PURCHASE PRICE:

$

PURCHASE PRICE INCREASE:

$

AGGREGATE PURCHASE PRICE:

$

PROPOSED PURCHASE DATE:





The Agreement is incorporated by reference into this Transaction Request and is
made a part hereof as if it were fully set forth herein.  (All capitalized terms
used herein but not defined herein shall have the meanings specified in the
Agreement.)



PennyMac Loan Services, LLC









By:







Name:





Title:





Exhibit A-1

--------------------------------------------------------------------------------

[wire instructions]



Exhibit A-2

--------------------------------------------------------------------------------

[Mortgage Loan Schedule]





Exhibit A-3

--------------------------------------------------------------------------------

EXHIBIT B

RESERVED





Exhibit B-1

--------------------------------------------------------------------------------

EXHIBIT C

MORTGAGE LOAN SCHEDULE



MORTGAGE LOAN CHARACTERISTICS



1.

Customer Name

2.

Collateral Number

3.

Primary Borrower Last Name

4.

Primary Borrower First Name

5.

Co-Borrower Last Name *

6.

Co-Borrower First Name *

7.

Property Address

8.

City

9.

State

10.

Zip Code

11.

County

12.

SS Number

13.

SS # Co-borrower *

14.

Product Type/Code

15.

Loan Amount

16.

Original monthly principal and interest

17.

Original interest rate

18.

Original date of Mortgage Note

19.

Closing Date

20.

First Payment Date

21.

Maturity Date

22.

Loan Type (adjustable, fixed, etc)

23.

Purchase Date

24.

Funding Method Code (wire disbursement, etc.)

25.

Closing Agent

26.

Address

27.

City

28.

State

29.

Zip Code

30.

Account Number

31.

ABA Number

32.

Closing Schedule

33.

Instructions

34.

Name of Bank

35.

Address of Bank

36.

City of Bank

37.

State of Bank

38.

Zip of Bank

39.

Other Account Bank *

40.

Further Instructions *



Exhibit C-1

--------------------------------------------------------------------------------

41.

Investor *

42.

Investor Commitment Number *

43.

Price *

44.

Commitment Date *

45.

Commitment Expiration Date *

46.

Property Type

47.

Lien Position

48.

LTV

49.

CLTV

50.

FICO

51.

Amortization Term

52.

Purpose

53.

No. of Units

54.

Original Appraised Value

55.

Name of appraiser

56.

Certificate Number for each loan with primary mortgage insurance*

57.

Margin*

58.

Life floor*

59.

Index type*

60.

Initial rate floor*

61.

Periodic rate cap*

62.

Life cap*

63.

First interest rate adjustment date*

64.

Protective Advances*

65.

Delinquent Advances*



* If applicable.





Exhibit C-2

--------------------------------------------------------------------------------

EXHIBIT D

RESERVED







Exhibit D-1

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF POWER OF ATTORNEY



Re:       Fourth Amended and Restated Master Repurchase Agreement, dated as of
September 9, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”) among PennyMac Loan Services, LLC (the “Seller”),
Private National Mortgage Acceptance Company, LLC (the “Guarantor”) and Credit
Suisse First Boston Mortgage Capital LLC (the “Administrative Agent”) on behalf
of Buyers.



KNOW ALL MEN BY THESE PRESENTS, that Seller hereby irrevocably constitutes and
appoints Administrative Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Administrative Agent’s discretion:

(a)       in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
purchased by Administrative Agent on behalf of certain Buyers and/or Repledgees
under the Fourth Amended and Restated Master Repurchase Agreement (as amended,
restated, supplemented or otherwise modified from time to time) dated September
9, 2020 (the “Assets”) including, without limitation, all Servicer Advances
arising under or related to any Asset and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Administrative Agent for the purpose of collecting any and all
such moneys due with respect to any other assets whenever payable;

(b)       to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;

(c)       (i) to direct any party liable for any payment under any Assets to
make payment of any and all moneys due or to become due thereunder directly to
Administrative Agent or as Administrative Agent shall direct; (ii) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Assets; (iii) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any Assets;
(iv) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Assets or any
proceeds thereof and to enforce any other right in respect of any Assets; (v) to
defend any suit, action or proceeding brought against Seller with respect to any
Assets; (vi) to settle, compromise or adjust any suit, action or proceeding
described in clause (v) above and, in connection therewith, to give such
discharges or releases as Administrative Agent may deem appropriate; and
(vii) generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any Assets as fully and completely as though
Administrative



Exhibit E-1

--------------------------------------------------------------------------------

Agent were the absolute owner thereof for all purposes, and to do, at
Administrative Agent’s option and Seller’s expense, at any time, and from time
to time, all acts and things which Administrative Agent deems necessary to
protect, preserve or realize upon the Assets and Administrative Agent’s Liens
thereon and to effect the intent of this Agreement, all as fully and effectively
as Seller might do;

(d)       for the purpose carrying out the transfer of servicing with respect to
the Mortgage Loans from Seller to a successor servicer appointed by
Administrative Agent in its sole discretion and to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish such transfer of servicing, and, without
limiting the generality of the foregoing, Seller hereby gives Administrative
Agent the power and right, on behalf of Seller, without assent by Seller, to, in
the name of Seller or its own name, or otherwise, prepare and send or cause to
be sent “good-bye” letters and Section 404 Notices to all mortgagors under the
Mortgage Loans, transferring the servicing of the Mortgage Loans to a successor
servicer appointed by Administrative Agent in its sole discretion.

(e)       for the purpose of delivering any notices of sale to mortgagors or
other third parties, including without limitation, those required by law.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

Seller also authorizes Administrative Agent, from time to time, to execute, in
connection with any sale, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Assets.

The powers conferred on Administrative Agent hereunder are solely to protect
Administrative Agent’s interests in the Assets and shall not impose any duty
upon it to exercise any such powers.  Administrative Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to Seller for any act or failure to act hereunder, except
for its or their own gross negligence or willful misconduct.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND ADMINISTRATIVE
AGENT ON ITS OWN BEHALF AND ON BEHALF OF ADMINISTRATIVE AGENT’S ASSIGNS, HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY
AND ALL CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD
PARTY HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]





Exhibit E-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this _____ day of __________, 202__.



PENNYMAC LOAN SERVICES, LLC









By:







Name:





Title:





Exhibit E-3

--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



STATE OF CALIFORNIA

COUNTY OF ______________



On ______________________, 20__, before me, ____________________________, a
Notary Public, personally appeared ______________________________________, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.



I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.



WITNESS my hand and official seal.

Signature ________________________________

(Seal)





Exhibit E-4

--------------------------------------------------------------------------------

EXHIBIT F

UNDERWRITING GUIDELINES



On file with Administrative Agent





Exhibit F-1

--------------------------------------------------------------------------------

EXHIBIT G

RESERVED





Exhibit G-1

--------------------------------------------------------------------------------

EXHIBIT H

SELLER’S AND GUARANTOR’S TAX IDENTIFICATION NUMBERS



Entity Name

Tax Identification Number

PennyMac Loan Services, LLC

26-2049351

Private National Mortgage Acceptance Company, LLC

26-1740587





Exhibit H-1

--------------------------------------------------------------------------------

EXHIBIT I

EXISTING INDEBTEDNESS





See attached.





Exhibit J-1

--------------------------------------------------------------------------------

EXHIBIT J



FORM OF ESCROW INSTRUCTION LETTER TO BE PROVIDED BY SELLER BEFORE CLOSING





The escrow instruction letter (the “Escrow Instruction Letter”) shall also
include the following instruction to the Settlement Agent (the “Escrow Agent”):



Credit Suisse First Boston Mortgage Capital LLC (the “Administrative Agent”) on
behalf of Buyers, has agreed to provide funds (“Escrow Funds”) to PennyMac Loan
Services, LLC to finance certain mortgage loans (the “Mortgage Loans”) for which
you are acting as Escrow Agent.  



You hereby agree that (a) you shall receive such Escrow Funds from
Administrative Agent to be disbursed in connection with this Escrow Instruction
Letter, (b) you will hold such Escrow Funds in trust, without deduction, set-off
or counterclaim for the sole and exclusive benefit of Administrative Agent until
such Escrow Funds are fully disbursed on behalf of Administrative Agent in
accordance with the instructions set forth herein, and (c) you will disburse
such Escrow Funds on the date specified for closing (the “Closing Date”) only
after you have followed the Escrow Instruction Letter’s requirements with
respect to the Mortgage Loans.  In the event that the Escrow Funds cannot be
disbursed on the Closing Date in accordance with the Escrow Instruction Letter,
you agree to promptly remit the Escrow Funds to Administrative Agent by
re-routing via wire transfer the Escrow Funds in immediately available funds,
without deduction, set-off or counterclaim, back to the account specified in
Administrative Agent’s incoming wire transfer.



You further agree that, upon disbursement of the Escrow Funds, you will hold all
Mortgage Loan Documents specified in the Escrow Instruction Letter in escrow as
agent and bailee for Administrative Agent, and will forward the Mortgage Loan
Documents and original Escrow Instruction Letter in connection with such
Mortgage Loans by overnight courier (y) to Custodian within seven (7) Business
Days following the date of origination.



You agree that all fees, charges and expenses regarding your services to be
performed pursuant to the Escrow Instruction Letter are to be paid by Seller or
its borrowers, and Administrative Agent shall have no liability with respect
thereto.



You represent, warrant and covenant that you are not an affiliate of or
otherwise controlled by Seller, and that you are acting as an independent
contractor and not as an agent of Seller.



The provisions of this Escrow Instruction Letter may not be modified, amended or
altered, except by written instrument, executed by the parties hereto and
Administrative Agent.  You understand that Administrative Agent shall act in
reliance upon the provisions set forth in this



Exhibit J-1

--------------------------------------------------------------------------------

Escrow Instruction Letter, and that Administrative Agent on behalf of Buyers is
an intended third party beneficiary hereof.



Whether or not an Escrow Instruction Letter executed by you is received by
Custodian, your acceptance of the Escrow Funds shall be deemed to constitute
your acceptance of the Escrow Instruction Letter.







Exhibit J-2

--------------------------------------------------------------------------------

EXHIBIT K



CUSTODIAL AND SECURITIES INTERMEDIARY FEE SCHEDULE





On file with Administrative Agent





Exhibit L-1

--------------------------------------------------------------------------------

EXHIBIT L

FORM OF TRADE ASSIGNMENT



[NAME] (“Takeout Investor”)
[Address]

[Address]

Attention: [__]

[DATE]

Ladies and Gentlemen:



Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”) for the following security (the “Security”):



Trade Date:

[__]

Settlement Date:

[__]

Security Description:

[__]

Coupon:

[__]

Price:

[__]

Par Amount:

[__]

Pool Number:

[__]



The undersigned customer (the “Customer”) has assigned the Security to Credit
Suisse First Boston Mortgage Capital LLC (“Credit Suisse”) as security for
Customer’s Obligations under the Master Repurchase Agreement, as amended (the
“Agreement”), by and between Customer and Credit Suisse.



This is to confirm that (i) Takeout Investor’s obligation to purchase the
Security on the above terms in accordance with the Commitment is in full force
and effect, (ii) Takeout Investor will accept delivery of the Security directly
from Credit Suisse, (iii) Takeout Investor will pay Credit Suisse for the
Security, (iv) Customer unconditionally guarantees payment to Credit Suisse of
all sums due under the Commitment, (v) Credit Suisse shall deliver the Security
to Takeout Investor on the above terms and in accordance with the Commitment.
 Payment will be made “delivery versus payment” to Takeout Investor in
immediately available funds. Capitalized terms used, but not otherwise defined
herein, shall have the respective meanings assigned to such terms in the
Agreement.





Very truly yours,



Agreed to, confirmed and accepted:















[CUSTOMER]



[TAKEOUT INVESTOR]















By:





By:





Name:





Name:





Title:





Title:







Exhibit L-1

--------------------------------------------------------------------------------